            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 1 of 181




 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   ANDREW CHAN KIM, SBN 315331
 3   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 4   Oakland, California 94612
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
 6   Email: danmsiegel@gmail.com;
     emilyrose@siegelyee.com;
 7   chankim@siegelyee.com
 8   Attorneys for Plaintiff
 9   CAMERON ROCHA

10                                     UNITED STATES DISTRICT COURT
11                                   NORTHERN DISTRICT OF CALIFORNIA
12                                         SAN FRANCISCO DIVISION
13
                                                   )
14
     CAMERON ROCHA,                                )   Case No.: 3:19-cv-07312-MMC
15                                                 )
                      Plaintiff,                   )   DECLARATION OF ANDREW
16                                                 )   CHAN KIM IN SUPPORT OF
                 v.                                )   PLAINTIFF’S MOTIONS IN
17
                                                   )   LIMINIE Nos. 1-6
18   CITY OF ANTIOCH, Antioch Chief of             )
     Police TAMMANY BROOKS, Antioch                )   Date:    March 30, 2021
19   Sergeant MATTHEW KOCH, Antioch                )   Time:    10 a.m.
     Officer ZECHARIAH MATIS, Antioch              )   Judge:   Hon. Maxine M. Chesney
20
     Officer KRISTOPHER KINT, Antioch              )   Ctrm.:   7 - 19th Floor, 450 Golden Gate
21   employees DOES 1-25, Jointly and              )            Avenue, San Francisco, CA 94102
     Severally,                                    )
22                                                 )
                      Defendants.                  )
23                                                 )
24                                                 )
                                                   )
25
26          I, Andrew Chan Kim, declare as follows:
27          1.        I am an attorney licensed to practice in the State of California and an associate with
28   the law firm Siegel, Yee, Brunner & Mehta, the attorneys for plaintiff Cameron Rocha in this case.



     Rocha v. City of Antioch, et al., No. 3:19-cv-07312-MMC
     Kim Declaration - 1
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 2 of 181




 1   This declaration is based on my personal knowledge and I am competent to testify with respects to
 2   the matters stated herein.
 3         2.      Attached hereto as Exhibit A is a true and correct copy of excerpts from the
 4   deposition of Shadi Rocha taken on August 14, 2020.
 5         3.      Attached hereto as Exhibit B is a true and correct copy of the Antioch Police Report
 6
     for the incident involving Cameron Rocha on March 12, 2018, Bates stamped COA (Rocha) 1-21.
 7
           4.      Attached hereto as Exhibit C is a true and correct copy of Defendants’ Expert
 8
     Disclosure.
 9
           5.      Attached hereto as Exhibit D is a true and correct copy of excerpts from the
10
     deposition of Cameron Rocha taken on September 30, 2020.
11
12
           I declare under penalty of perjury under the laws of the State of California that the
13
     foregoing is true and correct. Executed on March 17, 2021 at Belmont, California.
14
15
16
17                                                     _/s/ Andrew Chan Kim______
                                                        Andrew Chan Kim
18
19
20
21
22
23
24
25
26
27
28



     Rocha v. City of Antioch, et al., No. 3:19-cv-07312-MMC
     Kim Declaration - 2
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 3 of 181




       Exhibit A
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 4 of 181


1                   UNITED STATES DISTRICT COURT
2                  NORTHERN DISTRICT OF CALIFORNIA
3                            OAKLAND DIVISION
4    CAMERON ROCHA,                         )
                                            )
5              Plaintiff,                   )
                                            )
6      vs.                                  ) Case No.: 19-cv-07312-MMC
                                            )
7    CITY OF ANTIOCH, Antioch Chief         )
     of Police,                             )
8                                           )
               Defendants.                  )
9    ______________________________         )
10
11
12
13
14
15                            DEPOSITION OF
16                             SHADI ROCHA
17                     Appearing Remotely From
18                          Reseda, California
19                     Friday, August 14, 2020
20
21
22
23   Job No. 4183940
     Stenographically reported by:
24   EMILY SAMELSON, CSR No. 14043
25   Pages:   1 - 73

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 5 of 181


1        Q     Yeah.

2        A     I believe so.

3        Q     Had they ever responded to your home before?

4        A     Not that I can remember.             The only -- not the

5    police.   The ambulance, yes, not the police.

6        Q     Okay.     Had you ever interacted with a police

7    officer before this day?

8        A     In general?

9        Q     Yeah.

10       A     Yeah, of course.

11       Q     Okay.     And had it ever -- when you had

12   interacted with a police officer prior to this, did it

13   ever involve Mr. Rocha?

14       A     I'm trying to think here.

15       Q     In other words, had you ever called the police

16   because of something --

17       A     On him?

18       Q     Yeah, on him.

19       A     No.     No.

20       Q     Had you ever made any police reports against

21   Mr. Rocha?

22       A     No.     Not prior to this.

23       Q     After this?

24       A     After that, I did.

25       Q     And we're not going to get into that other than

                                                                 Page 41

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 6 of 181


1    I just want to ask you did it have to do with -- was it

2    a report of domestic violence?

3        A       Yes.

4        Q       Let's talk about Mr. Rocha having Tourette's.

5                Do you know if Mr. Rocha has Tourette syndrome?

6                Do you know what Tourette's is?

7        A       Of course, I do.

8        Q       As far as you know, did Mr. Rocha have Tourette

9    syndrome?

10       A       No.     I'm sorry.    I have to laugh on that one.

11       Q       And why are you laughing?

12       A       Because I'm studying mental health.          And I've

13   lived with Mr. Rocha, and he does not have Tourette's.

14       Q       Okay.    So you're studying mental health.        Tell

15   me about that a little bit more.

16       A       I'm working on my master's of social work.          I

17   have my bachelor's in psychology.

18       Q       And as part of that area of study, have you

19   learned anything about Tourette syndrome?

20       A       I haven't looked into it much, but I have a

21   basic understanding of it.

22       Q       Would you say it's more than the average

23   person -- your understanding?

24       A       More than an average person?

25       Q       Yeah.    So if someone -- that's a bad question.

                                                                Page 42

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 7 of 181


1    I'll move on.

2              You're confident that you didn't believe he had

3    Tourette's.

4              Is that a fair statement?

5        A     That's a fair statement.

6        Q     At any point during that interaction, based on

7    your understanding of what Tourette's is, did you

8    observe Mr. Rocha say anything or do anything that a

9    person with Tourette's would do?

10       A     No.

11       Q     As far as you are aware, did Mr. Rocha -- or

12   does Mr. Rocha have any mental or physical disabilities

13   that you're aware of?

14       A     Nothing diagnosed.       No.

15       Q     Is there anything that you believe -- and

16   again, you're not a professional.          Okay?      I understand

17   that you're working towards becoming a professional.

18             But is there anything that you believe --

19   because you said "nothing diagnosed," is there anything

20   that you think was undiagnosed?

21       A     Possibly bipolar.

22       Q     But as far as you're aware, he was never

23   officially diagnosed?

24       A     No, he was not.

25       Q     Let's talk about Mr. Rocha's employment.

                                                                 Page 43

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 8 of 181


1        A     No.     I mean, other than marijuana, if that's

2    considered drugs.

3        Q     Okay.    And how often did he use marijuana?

4        A     Once a day.      I can't remember.

5        Q     When you spoke to police when the officer came

6    and interviewed you, do you remember telling him that

7    Mr. Rocha doesn't really drink?

8        A     Yes.

9        Q     Is that true?

10       A     No.

11       Q     Why did you tell the officer that Mr. Rocha

12   doesn't drink?

13       A     Because at the time, I was protecting him, one;

14   and, two, I was -- I had the fear of retaliation of him

15   getting really angry with me if I did tell the truth.

16       Q     So as we sit here today and you're under oath,

17   what's the answer to that question?

18             Does Mr. Rocha drink, at least at the time of

19   this incident?     Was he a drinker?

20       A     Yes.

21       Q     How often would Mr. Rocha consume alcohol at

22   the time of this incident?

23       A     To answer truthfully, he did not drink in front

24   of me because we had an agreement that he had a problem

25   with drinking.     And especially with our daughter, we

                                                              Page 54

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 9 of 181


1          A   His walking style, his wobbling, his -- just

2    his facial expressions.

3          Q   Have you ever heard the term "happy drunk"?

4          A   Yes.

5          Q   Was Mr. Rocha a happy drunk?

6          A   No.

7          Q   Was he aggressive when he was intoxicated?

8          A   Yes.

9          Q   In your opinion, was Mr. Rocha an alcoholic?

10         A   Yes.

11         Q   Just give me one second.           I think I'm wrapped

12   up here but just one second.         Okay?

13         A   Sure.

14         Q   From when this happened till today, do you know

15   if Mr. Rocha has ever held a job?

16         A   I am not sure.

17             MR. ROBINSON:      That's all I have, Shadi.       Thank

18   you for answering my questions.

19             THE WITNESS:      Sure.

20             MR. KIM:    Can we go off the record for a quick

21   second?

22             MR. ROBINSON:      Sure.

23             (Off the record.)

24   ///

25   ///

                                                               Page 56

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 10 of 181


1               I, the undersigned, a Certified Shorthand

2    Reporter of the State of California do hereby certify:

3               That the foregoing proceedings were taken

4    before me at the time and place herein set forth; that

5    any witnesses in the foregoing proceedings, prior to

6    testifying, were duly sworn; that a verbatim record of

7    the proceedings was made by me using machine shorthand

8    which was thereafter transcribed under my direction;

9    that the foregoing transcript is an accurate

10   transcription thereof.

11              I further certify I am neither financially

12   interested in the action nor a relative or employee of

13   any attorney or any of the parties.

14              IN WITNESS WHEREOF, I have this date subscribed

15   my name.

16

17              Dated:   28th of August, 2020

18

19

20

21

22                       <%13377,Signature%>

                         EMILY SAMELSON,

23                       CSR No. 14043

24

25

                                                               Page 73

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 11 of 181




        Exhibit B
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 12 of 181




                                                         COA (Rocha)000001
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 13 of 181




                                                         COA (Rocha)000002
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 14 of 181




                                                         COA (Rocha)000003
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 15 of 181




                                                         COA (Rocha)000004
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 16 of 181




                                                         COA (Rocha)000005
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 17 of 181




                                                         COA (Rocha)000006
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 18 of 181




                                                         COA (Rocha)000007
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 19 of 181




                                                         COA (Rocha)000008
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 20 of 181




                                                         COA (Rocha)000009
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 21 of 181




                                                         COA (Rocha)000010
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 22 of 181




                                                         COA (Rocha)000011
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 23 of 181




                                                         COA (Rocha)000012
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 24 of 181




                                                         COA (Rocha)000013
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 25 of 181




                                                         COA (Rocha)000014
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 26 of 181




                                                         COA (Rocha)000015
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 27 of 181




                                                         COA (Rocha)000016
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 28 of 181




                                                         COA (Rocha)000017
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 29 of 181




                                                         COA (Rocha)000018
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 30 of 181




                                                         COA (Rocha)000019
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 31 of 181




                                                         COA (Rocha)000020
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 32 of 181




                                                         COA (Rocha)000021
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 33 of 181




        Exhibit C
                                                                                Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 34 of 181



                                                                            1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                dallen@aghwlaw.com
                                                                            2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                kallen@aghwlaw.com
                                                                            3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                180 Montgomery Street, Suite 1200
                                                                            4   San Francisco, CA 94104
                                                                                Telephone:     (415) 697-2000
                                                                            5   Facsimile:     (415) 813-2045
                                                                            6   Attorneys for Defendants
                                                                                 CITY OF ANTIOCH, CHIEF OF POLICE
                                                                            7    TAMMANY BROOKS, SGT. MATTHEW KOCH,
                                                                                 OFC. ZECHARIAH MATIS, and OFC.
                                                                            8
                                                                                 KRISTOPHER KINT
                                                                            9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                              UNITED STATES DISTRICT COURT
                                                                           10
                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11
                                                                                                                     SAN FRANCISCO DIVISION
                                                                           12
                                                                                 CAMERON ROCHA,                                Case No. 3:19-CV-07312-MMC
                                                                           13
                                                                                                        Plaintiff,             DEFENDANTS CITY OF ANTIOCH,
                                                                           14                                                  TAMMANY BROOKS, MATTHEW KOCH,
                                                                                          v.                                   ZECHARIAH MATTIS AND KRISTOPHER
                                                                           15                                                  KINT’S EXPERT DISCLOSURE PURSUANT
                                                                                 CITY OF ANTIOCH, Antioch Chief of             TO F.R.C.P. RULE 26(A)(2)
                                                                           16    Police TAMMANY BROOKS, Antioch
                                                                                 Sergeant MATTHEW KOCH, Antioch
                                                                           17    Officer ZECHARIAH MATTIS, and
                                                                                 KRISTOPHER KINT, Antioch employees
                                                                           18    DOES 1-25,
                                                                           19                           Defendants.
                                                                           20

                                                                           21
                                                                                         Pursuant to Federal Rule of Civil Procedure 26(a)(2) and the Court’s Order of November
                                                                           22
                                                                                24, 2020 (see Docket No. 38), defendants CITY OF ANTIOCH, TAMMANY BROOKS,
                                                                           23
                                                                                MATTHEW KOCH, ZECHARIAH MATTIS, AND KRISTOPHER KINT (hereinafter
                                                                           24
                                                                                collectively “Defendants”) hereby disclose the following expert witnesses they intend to call at
                                                                           25
                                                                                trial:
                                                                           26
                                                                                                                       RETAINED
                                                                           27
                                                                                         1.     Dan Field, M.D., F.A.C.E.P., 11249 Gold Country Blvd.,. Suite 165, Gold River,
                                                                           28
                                                                                                                                                                   EXPERT RULE 26
                                                                                                                                  1                             3:19-CV-07312-MMC

                                            388158.1
                                                                                                                                 DEFENDANTS' EXPERT DISCLOSURE 001
                                                                                Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 35 of 181



                                                                            1   CA 95670 (916) 863-7301.
                                                                            2           All documents required to be disclosed under FRCP 26(a)(2)(B) are attached.
                                                                            3           2.     Ronald Albucher, M.D., Psychiatry, 11010 White Rock Road, Suite 120, Rancho
                                                                            4   Cordova, CA 95670 (800) 458-1261.
                                                                            5           All documents required to be disclosed under FRCP 26(a)(2)(B) are attached.
                                                                            6           3.     Steve Papenfuhs, 3303 Palantino Way, San Jose, CA, 95135 (408) 621-3955.
                                                                            7           All documents required to be disclosed under FRCP 26(a)(2)(B) are attached.
                                                                            8           4.     John J. Panagotacos, M.D., General Neurology and Stroke Specialist, 87 Scripps
                                                                            9   Drive, Suite 114, Sacramento, CA 95825 (916) 273-7449.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10           All documents required to be disclosed under FRCP 26(a)(2)(B) are attached.
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11           5.     Vina Spiehler, Ph.D., F-ABFT, 422 Tustin, Newport Beach, CA 92663 (949) 642-
                                                                           12   0574.
                                                                           13           All documents required to be disclosed under FRCP 26(a)(2)(B) are attached.
                                                                           14           Defendants may also call any witnesses designated by Plaintiff CAMERON ROCHA,
                                                                           15   (“Plaintiff”). and may designate other experts to rebut experts designated by Plaintiff.
                                                                           16
                                                                                                                               Respectfully submitted,
                                                                           17
                                                                                Dated: December 14, 2020                       ALLEN, GLAESSNER,
                                                                           18                                                  HAZELWOOD & WERTH, LLP
                                                                           19
                                                                                                                               By:
                                                                           20                                                        DALE L. ALLEN, JR.
                                                                                                                                     KEVIN P. ALLEN
                                                                           21                                                        Attorneys for Defendants
                                                                                                                                     CITY OF ANTIOCH, TAMMANY BROOKS,
                                                                           22                                                        MATTHEW KOCH, ZECHARIAH MATTIS,
                                                                                                                                     AND KRISTOPHER KINT
                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                                                                    EXPERT RULE 26
                                                                                                                                  2                              3:19-CV-07312-MMC

                                            388158.1
                                                                                                                                  DEFENDANTS' EXPERT DISCLOSURE 002
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 36 of 181




           1. Dan Field, M.D.




                                     DEFENDANTS' EXPERT DISCLOSURE 003
             Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 37 of 181




December 11, 2020



Kevin Allen
Allen, Glaessner, Hazelwood & Werth, LLP
180 Montgomery Street, Suite 1200
San Francisco, CA 94104

                                           RECORD REVIEW REPORT

RE:                       Cameron ROCHA v. City of Antioch
DOI:                      03/12/18
MRK#:                     13136

Dear Mr. Allen:

Per your request and authorization, I reviewed the medical records pertaining to Cameron
Rocha.

I was provided with medical records encompassing a time period from 01/11/16 through
08/18/20. These records have been indexed and summarized by technical staff. Though all
entries are read, non-pertinent entries (e.g. common cold, etc.) may not receive comment.
Illegible and/or nondated material may not be commented upon. These records have been
reviewed in detail and are attached as an addendum to the report.

MATERIALS REVIEWED:
1.  Photographs

2.      Police reports

3.      Medical records

4.      Depositions (3)

             •   Cameron Rocha
             •   Shadi Rocha
             •   Officer Matis

SUMMARY:
The incident began on 03/12/18. Mr. Rocha left his house in Antioch angry at his wife. He went
to a bar and consumed several shots of tequila and used marijuana at some point. He began

11249 GOLD COUNTRY BLVD. • SUITE 165 • GOLD RIVER • CALIFORNIA • 95670 • TEL 800.403.1647 • 916.863.7301 • FAX 916.863.7206


                                                                       DEFENDANTS' EXPERT DISCLOSURE 004
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 38 of 181

RE: Cameron ROCHA                                                          December 11, 2020
TO: Kevin Allen                                                                       Page 2


driving and was involved in a minor motor vehicle accident (MVA) after failing to yield. Mr. Rocha
drove away from the accident and was followed by the two other persons (in 2 separate vehicles)
involved in the MVA, who stated Mr. Rocha appeared “drunk and high” when he exited his
vehicle. These witnesses reported the event and the vehicle’s license number to the police.
Office Matis drove to the home of the vehicle’s registered owner arriving just after Mr. Rocha
parked his car in the driveway of his home and exited the vehicle. The time is documented at
1613 hrs.

Officer Matis began questioning Mr. Rocha who said he did not recall any accident and when
asked about alcohol consumption he replied, "Not that much, dude." Mr. Rocha was observed
to be having difficulty standing and the officer moved to keep him from falling. Mr. Rocha's wife
came out of the house and upon observing her, Mr. Rocha became agitated and began yelling
at her and cursing. At this point, because of the anger and apparent intoxication, he was placed
in handcuffs for the general safety of those involved and the officer who was alone. The
handcuffs were checked for proper fit and double locked to prevent accidental constriction. The
officer put Mr. Rocha in the back of the police vehicle and began talking to Mrs. Rocha. Mr.
Rocha began some type of violent activity in the vehicle, rocking the vehicle back-and-forth. Mr.
Rocha apparently used his feet because at one point, Mrs. Rocha commented she saw him
kicking the windows.

Officer Kint arrived with the two persons involved in the motor vehicle accident to do an “in field
show up” to see if Mr. Rocha was the person involved in the incident. Officer Matis opened the
door of his patrol vehicle and observed Mr. Rocha ringing both his wrists around in circles as if
to escape the handcuffs. Mr. Rocha was identified as the driver of the vehicle involved in the
MVA.

During the “in field show up,” Mr. Rocha continued to pull away from the officer and yell and
when backup arrived, Mr. Rocha was placed in a WRAP device for his safety while he was being
transported. Photographs were taken of Mr. Rocha at this time and then he was placed in the
back of the patrol vehicle. A field sobriety test could not be performed. Officer Matis stated the
subject refused to perform a PAS test and refused to submit a blood or breath test. Mr. Rocha
was first transported to the Martinez Detention Facility (MDF). With the assistance of multiple
deputies, he was removed from the rear of the vehicle and from the WRAP device and was taken
into the booking area.

In the booking area, a nurse medically rejected Mr. Rocha, stating his blood pressure was high
and he had a high pulse rate. Contra Costa County Regional Medical Center (CCCRMC) was
contacted, and Mr. Rocha was transported there to be medically cleared. At the CCCRMC,
medical staff placed restraints on Mr. Rocha's arms and legs. A warrant for a forced blood draw
was obtained and the sample was subsequently obtained at 2033 hours. This sample was
analyzed for blood alcohol and other drugs. THC related compounds were identified. The blood
alcohol concentration (BAC) was 0.230 more than 5 hours after his last known drink of alcohol.
A BAC of 0.0 is sober, while in the United States 0.08 is legally intoxicated. BAC levels above
0.40 are potentially fatal.




                                                        DEFENDANTS' EXPERT DISCLOSURE 005
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 39 of 181

RE: Cameron ROCHA                                                         December 11, 2020
TO: Kevin Allen                                                                      Page 3


The emergency department notes begin at 2124 hrs. The emergency department medical record
lists the chief complaint as hypertension. History of the present illness documents Mr. Rocha
was rejected from detention at the MDF for abnormal vital signs. The doctor records that Mr.
Rocha denied any complaints at this time other than not wanting to be there. On the review of
systems, the doctor positively records bilateral hand numbness. [Mrs. Rocha testified that Mr.
Rocha complained of bilateral hand numbness to some degree prior to the incident, which they
blamed on his occupation as a meat cutter]. On physical exam, the vital signs list blood pressure
at 155/102, heart rate 130, temperature 98.1, respiratory rate 16. The blood pressure and heart
rate are significantly abnormal. He is said to be in no distress. Mr. Rocha’s extremity exam:
"Bilateral hands with superficial abrasion at proximal wrist crease." Under medical decision
making the exam notes bilateral hand swelling distal to where his handcuffs were placed and
somewhat decreased sensation in his hands. The physician wanted to continue evaluating and
caring for Mr. Rocha, but he had been cited and released from law enforcement and at that
point, chose to leave the emergency department against medical advice without further care.

ANALYSIS OF PHOTOGRAPHS:
1.  COA (Rocha) 000038 View of handcuffed wrists at scene - blood visible on shirt and one
    dot on the base of his right thumb. There are no visible excoriations under the cuffs and
    the hands do not appear swollen or discolored.

2.    COA (Rocha) 000039 Left wrist and hand likely obtained in the emergency department
      hospital since handcuffs have been removed and replaced by hospital type soft restraints.
      The hands appear swollen and there are very superficial abrasions on the wrist located
      mostly in the radial aspect just distal to the radial stylus. No circumferential injury is
      visible.

3.    COA (Rocha) 000040 Right wrist with a similar though smaller superficial abrasion visible
      and somewhat less swelling of the hand.

4.    Page 975 [Rocha000006] The photograph shows much more severe semi-circumferential
      abrasions on the right wrist crease. Photograph location is uncertain but appears to be
      institutional.

5.    Page 976 [Rocha000007] Left hand and wrist with large deeper abrasion at the wrist
      crease and significant hand swelling. Both 000006 and 000007 have plethora
      discoloration.

6.    Page 977 [Rocha000008] Shows healing wrist wounds with continued swelling of the
      hands left greater than right. This appears to be at a residence because there is a dog
      present in the picture. The hands continue to appear swollen. There is an abrasion seen
      more proximal on the radial aspect of the left wrist that was not seen in earlier
      photographs.

CONCLUSIONS:




                                                       DEFENDANTS' EXPERT DISCLOSURE 006
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 40 of 181

RE: Cameron ROCHA                                                                        December 11, 2020
TO: Kevin Allen                                                                                     Page 4


1.      Photos taken at the incident scene do not indicate any injury to the wrist or hands.

2.      Photos taken in the emergency department after the handcuffs were exchanged for soft
        restraints document very minor superficial abrasions to the wrists. The hands might be
        mildly swollen. No significant discoloration on either hand is visible.

3.      The initial abrasions are very superficial, and they are seen in that state prior to the
        change to the soft restraints in the emergency department. What is very unclear is how
        the wrists became so much worse after the removal of the handcuffs. The severe wounds
        manifesting after the removal of the handcuffs and after the removal of the soft restraints
        suggest additional injuries out of police custody.

4.      Mr. Rocha did have some pre-existing bilateral hand numbness from his occupation as a
        meat cutter. To great medical certainty, Mr. Rocha’s disability was significantly worsened
        by the injuries he sustained after this incident.

5.      To a great medical certainty, Mr. Rocha’s violent activity after being handcuffed caused
        most of the damage he sustained prior to reaching the hospital.

The opinions and conclusions in this report are based upon a reasonable degree of medical
probability.

I reserve the right to change any opinions expressed upon production of additional medical
records. Questions should be directed to my attention at MRK Medical Consultants.

DECLARATION:
I declare under penalty of perjury that the information contained in this report and its attachments, if any, is true
and correct to the best of my knowledge and belief, except as to information I have received from others. As to
that information, I declare that it accurately describes the information provided to me and, except as noted herein,
I believe it to be true. The opinions and conclusions expressed in this report are my own. No one else participated
in the examination or preparation of this report. All conclusions reached and opinions expressed are based on the
premise that the information is properly admissible evidence and has been properly obtained in accordance with
the laws of the State of California and/or the jurisdiction where the legal action has been filed.
Executed on December 11, 2020 in the County of Sacramento.
RESPECTFULLY,




DAN FIELD, M.D., F.A.C.E.P.
Emergency Medicine Consultant
DF:dp



                                                                  DEFENDANTS' EXPERT DISCLOSURE 007
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 41 of 181


                    MEDICAL RECORD REVIEW OF CAMERON ROCHA


The following is a chronological summary of the review of the medical records of Cameron
Rocha. Records received for review were dated from 01/11/16 through 08/18/20. The following
summary may contain spelling, typographical and/or grammatical errors.


             Police procedural manual regarding restraints.
01/11/16     Dr. James Edwards. Handwritten progress note, indicates anxiety, sleeping
             problems, depression.
12/09/16     Delta Medical Center. Thomas Sugarman, MD. ED. DX: altered mental status,
             alcohol intoxication. Had argument with wife, has been depressed recently,
             vaping, and unknown other drug use. Found in bathroom unresponsive.
             Apparently uses drugs through vaporizer. Normal CT of brain.
01/12/17     AMR Contra Costa County prehospital care report. Patient lying on couch
             unresponsive with empty bottle of vodka.
01/12/17     Delta Medical Center. Anthony Rodigin, MD. ED. Altered mental status secondary
             to alcohol intoxication. HX of alcohol abuse. BIBA, drunk at mothers’ home when
             urinated on self, slipped, and fell. Unremarkable head CT.
01/12/17     CT brain without contrast completed at Delta Medical Center. Impression:
             Unremarkable noncontract CT.
01/12/17     CT cervical spine without contrast at Delta Medical Center. Impression: no
             evidence of acute traumatic injury. Mild cervical degenerative changes.
             Satisfactory alignment.
03/12/18 DATE OF INCIDENT
03/12/18     Traffic Collision Report.
03/12/18     Case Report Antioch Police Department.
03/12/18     Supplemental Report Antioch Police Department.
03/12/18     Photos.
03/12/18     Contra Costa Regional Medical Center. David Piccinati, MD. ED. CC: HTN. 40-year-
             old male with no HX who presents today after rejection from MDF for abnormal
             vital signs. Admits alcohol use today. Denies illicit drug use. Does not want to be
             here. PE: Positive for numbness bilateral hands. BP 155/102, HR 130. Tachycardic.
             Bilateral hands with superficial abrasion at proximal wrist crease. Patient
             presented to ED for medial clearance for incarceration. Exam notable for bilateral
             hand swelling distal to where hand cuffs had been placed. Somewhat decreased
             sensation in his hands as well. Initial discussion with patient was going to involve
             at minimum ECG and wrist radiographs. However, once patient was site released,
             he refused all medial care. Plan: Discharge home AMA with clear verbal return


                                                      DEFENDANTS' EXPERT DISCLOSURE 008
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 42 of 181
Medical Record Review                                                                     Page 2
RE: Cameron Rocha


             precautions, FU with PCP strongly encouraged. DX: tachycardia, hand numbness,
             abrasion of multiple sites of hand and wrist, unspecified laterality, initial
             encounter. Disposition: AMA.      Encounter note indicates patients need for
             restraint/seclusion due to imminent violence toward self or others.
03/13/18     Sutter Health East Bay Urgent Care Antioch. Tangie Lewis, NP. Presents with joint
             swelling, both hands were in restraints last night for at least six hours. C/o of
             bilateral wrist abrasions, hand/wrist pain and swelling after being handcuffed in
             ER last night by police. Left against medical advice per record review. Felt
             numbness yesterday, improved. PE: Bilateral wrists and dorsal hands swollen with
             tenderness. Circumferential dry abrasions with come confluent erythema around
             both in a couple of areas. Bilateral dorsal hands with soft tissue swelling. No
             circumferential swelling. Bilateral hands/wrist 5/5 motor strength, normal
             sensation to light touch. Ace wrap applied bacitracin applied to bilateral wrist,
             gauze dressing. Neurovascularly intact. DX: bilateral wrist pain, bilateral hand
             pain, infected abrasion. Plan: pantoprazole sodium, x-ray hand and wrist,
             doxycycline hyclate, ace wrap, bacitracin. FU with PCP. DC.
03/13/18     X-rays left hand completed at Sutter. Impression: Normal study.
03/13/18     X-rays right hand completed at Sutter. Impression: Normal study.
03/13/18     X-rays left wrist completed at Sutter. Impression: Normal X-ray.
03/13/18     X-ray of right wrist completed at Sutter. Impression: Normal study.
03/15/18     Dr. James Edwards. Handwritten progress note. Patient here because he was
             placed in hand cuffs, but they were too tight and left on for 6 hours. C/o
             numbness, pain and swelling in bilateral hands and goes up to elbows at times.
             Was arrested for DUI. Went to Sutter urgent care had x-rays taken and was given
             antibiotics. C/o numbness on both dorsal hands, severe tingling in both palms.
             Tingling up both dorsal forearms to elbows. PE: Severe abrasions both wrists,
             moderate to severe swelling both hands. Photos taken on my phone. No bruising
             seen on sacrum but significant TTP. Apparently was carried into hospital and
             dropped on floor and hit coccyx and possible right elbow. Grip strength 2/5
             bilateral, forearm strength 5/5 F and E bilateral, wrist flexion 2/5 bilateral, wrist
             extension 4+/5 bilateral. Dressed both wrists with silverdene. Advise get attorney
             ASAP, Gabapentin, Sonata, tramadol, NCS/EMG both arms, X-rays sacrum and
             coccyx and right elbow.
03/16/18     Contra Costa County Office of the Sheriff. Forensic Services Division. Lab report.
             BAC .230%.
03/16/18     X-ray of sacrum and coccyx completed at Sutter Health ordered by Dr. Edwards.
             Impression: Unremarkable sacrum and coccyx, mild degeneration of L5-S1.




                                                       DEFENDANTS' EXPERT DISCLOSURE 009
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 43 of 181
Medical Record Review                                                                      Page 3
RE: Cameron Rocha


03/22/18     Dr. James Edwards. Progress notes. FU. Patient c/o bilateral burning sensation in
             palms up to fingertips. X-rays of sacrum and coccyx essential normal, mild
             degeneration symptoms L5-S1, could afford right elbow x-rays. Hands have
             burning sensation in palms to 5th fingers. Left middle finger has numbness, still
             has numbness in dorsal hands. Sonata very helpful. Tramadol did not help.
             Gabapentin no noticeable help. PE: abrasions dry and healing well at wrist, some
             ____to straighten fingers manually, left greater than right. Wrist flexion and
             extension full. Wrist abduction and adduction very painful. Grip strength 3/5.
             PROM of forearms and elbows ok. Mild discomfort with left elbow flexion and
             extension. DX: wrist neuropathy multiple nerves bilaterally. Healing abrasion
             bilaterally. Severe bruising of wrist structures.
03/29/18     Dr. James Edwards. Right hand fingers stiff. Resist forced extension. Grip 4+/5,
             wrist extension 5/5, wrist flexion 4/5, caused significant pain. Left hand symptoms
             worse than right per patient. Grip strength 4-/5, fingers not as stiff, wrist flexion
             and extension 5/5. Abrasions healing still has scabs bilaterally DX: same as
             3/22/18. On family leave supposed to return to work around 4/10/18.
04/06/18     Contra Costa County Office of the Sheriff. Forensic Services Division. Lab exam.
             Positive for cannabinoids.
04/12/18     Dr. James Edwards. NCS planned, insomnia, neuropathy. Right wrist – Abrasions
             nearly healed, scars visible. Still significant TTP dorsa med and dorsa lateral wrist.
             FROM about 80%. Significant pain with flexion and extension, adduction less.
             Finger extension no pain just stiff. Left wrist wounds nearly healed, scars visible.
             Small open ___ dorsa lateral where dog scratched him. Very TTP dorsa lat. PROM
             pain especially with extension and adduction. Fingers stiff to extend. Grip 4+/5.
             Off work through 05/10/18.
05/04/18     NCS completed by Neurology Medical Group of Diablo Valley. Leslie Gillum, MD,
             MPH. Impression: Moderate to severe sensorimotor demyelinating and axonal
             neuropathy is seen in the bilateral median nerves localizing to the across-wrist
             segments. Severe sensorimotor axonal neuropathy is seen in left ulnar nerve.
             Moderate to severe sensorimotor axonal neuropathy is seen in the right ulnar
             nerve distal to the nerve twig supplying the flexor carpi ulnaris (FCU) muscle.
             Severe sensory axonal neuropathy is seen in bilateral radial nerve.
             Suprasegmental weakness seen in left EDC muscles. Referred urgently to UCSF
             Nerve injury clinic after personal discussion with Drs. Jeff Ralph and Line Jacques.
             Clinical correlation is advised with regard to all of above findings. No
             electrodiagnostic evidence of left C5/6 motor radiculopathy or myopathy.
05/10/18     Dr. James Edwards. FU, NCS/EMG. Referred to UCSF due to study. Not able to
             work yet. Off through 06/10/18.
06/07/18     Dr. James Edwards. FU, had NCS, has appointment to go to UCSF. Has not been
             working, does not see how he could work. Does have any attorney working with
             him. Off work through 7/7/18. RTC 4 weeks. Neurontin 600 mg.


                                                       DEFENDANTS' EXPERT DISCLOSURE 010
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 44 of 181
Medical Record Review                                                                      Page 4
RE: Cameron Rocha


06/12/18     UCSF. Brian Warmus, MD., John Engstrom, MD. Neurologic consult. Review of
             episode. Reports hands turned blue/purple and he was taken to hospital and had
             swelling for next 3 days. Palms regained some sensation in about 1 week. Tops of
             hands have not recovered. Palms and fingertips still have decreased sensation and
             have tingling at tips of his fingers worse at 4-5th digits. N/T is worse at night and
             can wake him. Has difficult using hand and reports weakness of fingers. Struggles
             with fine motor skills and has not returned to work as a meat cutter due to
             difficulties. Proximal arms seem strong. PE: Palms and fingers are very sweaty.
             Diminished light touch in medial palm of left hand. Left arm muscles 4/5 wrist
             extensors, 4/5 in 4th -5th finger flexors. Right arm power full. Pinprick sensation
             diminished from just above left wrist to palmar dorsum of hand but seemed worse
             in an ulnar distribution with splitting of this 4th digit. EMG/NCS today provides
             evidence for bilateral radial neuropathies, possible bilateral carpal tunnel and left
             ulnar neuropathy. Compared to prior EMG on 5/4/18 there has been a significant
             improvement in function of right ulnar nerve. In summary symptoms and exam
             localize the nerve tissue injury to bilateral radial, median, and ulnar nerves.
             EMG/NCS demonstrate bilateral radial neuropathies, possible bilateral carpal
             tunnel and left ulnar neuropathy. We did not find any evidence of right ulnar
             neuropathy on EMG/NCS which is an improvement compared to prior study.
             Repeat NCS in 4-6 months at UCSF. Begin hand PT with referral form PCCP.
             Prognosis for additional recovery is good. FU 4-6 months.
07/09/18     Dr. James Edwards. Waiting for MRI of wrists stopped Neurontin was not helping
             him that much. Taking Protonix, marijuana makes him less anxious. Unable to do
             his job as meat cutter. Off work through 09/07/18. Waiting for approval of MRI.
08/24/18     Contra Costa Regional Medical Center. Jared Hubbell, MD. ED. DX: GERD with
             esophagitis, insomnia. Limited supply of Ambien for insomnia.
08/29/18     Dr. James Edwards. Depression, ongoing and getting worse. Saw him originally for
             this 1/11/16. Gave him Ambien for sleep and Lorazepam. Was to come back in 2
             weeks and nerve returned till wrist injury in March of this year. Now wife left him
             took baby and money and went to LA. Could not get MRI that UCSF wanted, could
             not tolerate tube, and could make appointment with open MRI due to insurance.
             Cannot cut meat anymore.
09/08/18     Focus well being form.
10/15/18     Pittsburg Health Center. Kathryn Hamlin, MD. CC: depression, abdominal pain,
             wrist pain bilateral. Hand pain since being in handcuff for 5 hours for suspected
             DUI. Told had moderate to severe nerve damage. PE: evidence of circumferential
             scarring around wrists as from reported h/o handcuff injury, two small abrasion on
             palms where he says he fell a few days ago. Unable to fully extend bilateral 4th of
             5th digits, strength 4-/5 4th and 5th finger extensors, 5-/5 2nd-3rd finger extensors,
             4/5 pincher strength. DX: depression, continue Cymbalta, FU with therapy, add
             mirtazapine for sleep, ordered repeat EMG and fu with neurology and OT.
             Consider MR neurography, may need to be done at UCSF? FU 4 weeks.


                                                       DEFENDANTS' EXPERT DISCLOSURE 011
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 45 of 181
Medical Record Review                                                                     Page 5
RE: Cameron Rocha


10/29/18     Legal Complaint.
12/12/18     Pittsburg Health Center. Shaista Rauf, MD. DX: bilateral carpal tunnel syndrome,
             radial neuropathy, unspecified laterally, cubital tunnel syndrome, right. Referred
             for repeat EMG. NCS completed patient declined EMG. Study is abnormal.
             Evidence of multiple nerve that include bilateral superficial sensory radial nerve at
             wrist, bilateral median sensory and motor neuropathy. Seems to be primarily
             demyelinating at wrist. Likely entrapment at carpal tunnel. Also has a right ulnar
             nerve entrapment across elbow and sensory ulnar neuropathy on left side.
             Compared to study at UCSF there is some improvement. Radial sensory nerve
             responses though reduced but is present, previously was absent. CMAP
             amplitudes are now normal in bilateral median and ulnar motor nerves. Slowing
             across left ulnar motor nerve has improved. More severe entrapment of the right
             ulnar nerve across elbow as it is now a conduction block.
12/13/18     Pittsburg Health Center. Kathryn Hamlin, MD. CC: fu labs, refill Cymbalta and
             Ambien. Doing much better by his report, still having trouble with sleep, reports
             NCS shows signs of healing. Legal struggles up in air. Little motivation to leave
             home. Not drinking smokes cannabis a few times per week. DX: bilateral radial
             medial and ulnar neuropathy, depression. Wrist splint LM, wrist splint RM, elbow
             pad. FU with OT as referred. Add Nortriptyline at night. Unable to stay to get
             elbow pad today.
01/10/19     Pittsburg Health Center. Dr. Hamlin. DX: depression, ulnar neuropathy at elbow of
             right UE, other social stressor, radial neuropathy, unspecified laterally.
             Nortriptyline caused him to wake up screaming. Had Kaiser mental health as child
             and found report and documents ADHD and Tourette’s. Occasionally blacks out
             and does things he does not remember, happens when under extreme stress.
             Occasionally will hear things. Occasional cannabis 2 times per week. No ETOH
             since accident. Constant pins and needles in hands. Hard to tolerate wrist splints
             but has been suing them at night, has not scheduled with OT. Will refer to
             plastics for further evaluation of bilateral radial, medial, and ulnar neuropathy.
02/01/19     East County Behavioral Health. Jonathan Terry, DO. Partnership Plan for Wellness.
03/04/19     Pittsburg Health Center. Nathan Brooks, MD. DX: chronic GERD, Depression,
             dysphagia. Discussion of depression, stomach, and throat problems. Go to mental
             health today, avoid alcohol and drugs, FU 2 weeks. Referred to GI. FU 2 weeks.
03/18/19     Pittsburg Health Center. Dr. Brooks. DX: severe major depression with psychotic
             features, hematemesis with nausea. Did not schedule therapy, mostly isolating at
             home, went out drinking last night and ended up vomiting blood. Feels anxious all
             the time. Hears vague auditory hallucinations. Trial of busbar started today.
             Encouraged to see Dr. Terry. FU 4 weeks.




                                                       DEFENDANTS' EXPERT DISCLOSURE 012
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 46 of 181
Medical Record Review                                                                   Page 6
RE: Cameron Rocha


04/04/19     East County Behavioral Health. Crystal Costa, RN. Call from patients’ mother,
             stating very concerned, depressed, lost family and job and now at risk of losing
             house, hopeless and isolative. Left message for patient, could not get in contact,
             advised to call 911 for welfare check. DX: PTSD.
04/08/19     East County Behavioral Health. Crystal Costa, RN. Drop in today depression 10/10.
             Sleeping only couple hours a night. C/o pain in bilateral hand and wrist nerve
             damage. Increase Seroquel to 100-200 mg nightly. FU with PCP next week
             regarding pain.
04/10/19     East County Behavioral Health. Cheyenne Carson Craft, ASW. Changed client’s
             diagnosis form PTSD to major depressive disorder.
04/15/19     Pittsburg Health Center. Dr. Brooks. DX: severe episode of recurrent major
             depressive disorder with psychotic features, radial neuropathy, unspecified
             laterally, dysphagia, chronic GERD, nightmares. Slept poorly last night in part to
             wrist pain and in part to racing thoughts. Seeing BH, increased dose of Seroquel
             seems to be helping. Stop Buspar as not helping, start taking prazosin nightly,
             continue duloxetine and Seroquel. Can try steroid injections in wrist next time if
             you want to try. May be worst trying to reduce pain. FU 1 month.
04/17/19     East County Behavioral Health. Cheyenne Carson Craft ASW. No show for
             appointment today, called, unable to leave message due to mailbox full.
04/22/19     East County Behavioral Health. Crystal Costa, RN. Seroquel not covered by
             insurance. Sleeping better, voices are quieter and denies side effects. Pharmacy
             will provide him with emergency supply while TAR is processed. FU in 3 days.
04/25/19     East County Behavioral Health. Crystal Costa, RN. Pharmacy changed dose to
             50mg, and Seroquel is covered. Will take 2-4 tablets nightly.
05/05/19     Delta Medical Center. Christina Nardi, NP. ED. Hand pain fell off unicycle last
             Wednesday. Left hand pain, hit head, no longer has a HA.
05/05/19     X-ray of left hand completed at Delta Medical Center. Impression: FX the fifth
             metacarpal FX.
05/05/19     X-ray of left wrist completed at Delta Medical Center. Impression: Fifth metacarpal
             FX, possible nondisplaced FX of distal radius.
05/07/19     Pittsburg Health Center. Mauricio Kuri, MD. DX: closed nondisplaced FX of other
             part of fourth metacarpal bone of left hand, sequela. Preop packet given. On
             disabity for neuropathy due to restraints presents with LSF MC neck FX with 40
             degrees of volar angulation after a fall 7 days ago. Surgery scheduled.
05/07/19     X-ray of left hand completed at Pittsburg Health Center. DX: boxers type FX.




                                                      DEFENDANTS' EXPERT DISCLOSURE 013
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 47 of 181
Medical Record Review                                                                    Page 7
RE: Cameron Rocha


05/08/19     Contra Costa Regional Medical Center. Amarjit Dosanjh, MD. H & P. Preop
             physical. Closed reduction UE with percutaneous pinning left small finger. PE: left
             hand wrist with a splint, limited ROM. Low grade fever of 100 F. Having pain
             today, admits to stressful events in life.
05/10/19     Contra Costa Regional Medical Center. Dr. Dosanjh. Operative Report. DX: left
             small finger metacarpal FX. Procedure: Closed reduction and percutaneous pinning
             of metacarpal FX, intraoperative fluoroscopy, short arm splint.
05/10/19     X-ray of left hand intraoperatively. Impression: Interval post-operative change.
05/13/19     Pittsburg Health Center. Dr. Books. DX: remains same. FU on depression. Has
             hand surgery scheduled. Continue seeing Dr. Dosanjh for hand. Complete
             disability forms.
05/15/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Feeling better.
             Recently fell of unicycle and injured his hand causing him to miss last court date.
05/21/19     Pittsburg Health Center. Dr. Dosanjh. DX: closed FX of fifth metacarpal bone of left
             hand with routine healing. Placed in cast, FU 4 weeks.
05/24/19     East County Behavioral Health. Jonathan Terry, DO. Behavioral Health Visit.
             Reports issues started following birth of first child and DUI and being handcuffed
             which resulted in bilateral radial neuropathy and then lost job as meat manager
             and wife and daughter left for LA. Income now from disability. Feels
             overwhelmed. Having nightmares related to DU, arrest and legal separation from
             wife. DX: Likely PTSD, chronic. Continue Seroquel.
06/19/19     Contra Costa Reginal Medical Center. Eric Kenley, MD. ED. Left hand pain.
             Reevaluation of FX of left-hand metacarpal. Pain in place and hand in splint.
             States having pain from cast. Increasing pains. Requested to see Dr. Dosanjh. Pin
             dorsum 5th MC removed by Dr. Dosanjh. DX: Closed FX of 5th metacarpal bone of
             left hand with routine healing, unspecified FX morphology, subsequent encounter.
06/19/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Change of DX.
07/02/19     Pittsburg Health Center. Dr. Brooks. Left message for Dr. Terry about possible
             Seroquel side effects.
07/07/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Behavioral health FU.
             Increased depressive symptoms. DX: major depressive disorder.
07/16/19     Pittsburg Health Center. Dr. Kuri. DX: closed nondisplaced FX of fourth metacarpal
             left hand. K wires removed last visit, awaiting evaluation for bilateral nerve
             neuropathy. Refer to OT for SF CRPP ROM. EMG evaluation from CCRMC. Discuss
             with colleagues on how to proceed and evaluate nerve findings.
07/17/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Behavioral health FU.




                                                      DEFENDANTS' EXPERT DISCLOSURE 014
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 48 of 181
Medical Record Review                                                                      Page 8
RE: Cameron Rocha


09/10/19     Pittsburg Health Center. Dr. Brooks. Risk of losing home as not on disability. Not
             been to OT yet, cancelled last appointment with Dr. Kuri, needs to reschedule Dr.
             Terry. DX: radial neuropathy, unspecified laterality, severe episode of recurrent
             major depressive disorder with psychotic features, dysphagia, choric GERD,
             insomnia HTN. FU 3 months.
09/20/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Behavioral health FU.
09/30/19     East County Behavioral Health. Crystal Costa, RN. Refill Seroquel.
10/23/19     East County Behavioral Health. Crystal Costa RN. Patient not doing well per his
             mother and wants to get him back in with providers.
10/29/19     Pittsburg Health Center. Dr. Kuri. S/p left small finger metacarpal FX repair. EMG
             showed evidence of multiple nerve that include bilateral superficial sensory radial
             nerve at wrist, bilateral median sensory and motor neuropathy. Seems to be
             primarily demyelinating at wrist. Likely entrapment at carpal tunnel. Also, right
             ulnar nerve entrapment across elbow and sensory ulnar neuropathy on left side.
             PE: 3/5 adduction/abduction grip 5/5, TPD unable to test, Tinel’s at elbow and
             wrist. Doing better since last visits, improved dexterity and resolved claw hand.
             Repeat EMG, return after study.
10/31/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Has been struggling
             with depression for last couple of months. Hard to get out of bed. DX: major
             depressive disorder, recurrent episode, severe.
11/14/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Behavior health FU.
             DX: same.
12/03/19     East County Behavioral Health. Paramjit Chatwal, RN. Refill Seroquel 100 mg.
12/12/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Feeling less
             depressed but struggles with motivation to get up. Increase in nightmares. DX:
             Major depressive disorder, recurrent episode, severe.
12/13/19     Pittsburg Health Center. Dr. Brooks. Hand pain FU. Remains disabled due to hand
             numbness/weakness, cannot even drive due to numbness in hands. Has repeat
             EMG in January. Depression, trouble sleeping. DX: Chronic GERD HTN, radial
             neuropathy, unspecified laterality, severe episode of recurrent major depressive
             disorder with psychotic features, tachycardia. FU with EMG, Dr. Kuri and psych. FU
             3-4 months.
12/13/19     Contra County Regional Medical Center. Wellbeing screening.
12/19/19     East County Behavioral Health. Cheyenne Carson Craft ASW. Behavioral health FU.
             DX: same.
01/03/20     East County Behavioral Health. Valentia Loreto-Ashley, RN. Refill Seroquel.




                                                      DEFENDANTS' EXPERT DISCLOSURE 015
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 49 of 181
Medical Record Review                                                                    Page 9
RE: Cameron Rocha


01/06/20     East County Behavioral Health. Valentia Loreto-Ashley, RN. Mother called she
             forgot about appointment and asked to reschedule and have refills.
01/09/20     East County Behavioral Health. Cheyenne Carson Craft ASW. Behavioral health FU.
             DX: same.
01/15/20     Pittsburg Health Center. Shaista Rauf, MD. Here for nerve damage. DX: cubital
             tunnel syndrome of both UE. Will be referred for repeat EMG to assess
             improvement of previously identified neuropathy, sustained after handcuffed in
             March 2018. N/T since that incidence. Prior diagnostic studies showed nerve
             damage affecting median, radial, and ulnar nerves bilaterally. Repeat NCS show
             persistence of damage to sensory nerves affecting bilateral median ulnar and
             radial nerves. Possible overlapping CTS on right affecting only sensory fibers.
             Entrapment of ulnar nerve previously noted as now improved.
02/10/20     East County Behavioral Health. Dr. Terry. Behavioral health FU.
02/18/20     Pittsburg Health Center. Mauricio Kuri, MD. Plastic Surgery. DX: closed
             nondisplaced FX of other part of fourth metacarpal bone of left hand. S/p
             handcuffed in 2018 resulting in hand paresthesia’s, s/p left small finger metacarpal
             FX repair, k wires removed-healed. Awaiting evaluation for bilateral nerve
             neuropathy. 12/12/18 EMG showed evidence of multiple nerve that include
             bilateral superficial sensory radial nerve at wrist, bilateral median sensory and
             motor neuropathy. Seems to be primarily demyelinating at wrist. Likely
             entrapment at carpal tunnel. Also has right ulnar nerve entrapment across elbow
             and sensory ulnar neuropathy on left side. 1`/15/20 studies showed nerve
             damage affecting median, radial, and ulnar nerves bilaterally. Repeat NCS show
             persistence of damage to sensory nerves affecting bilateral median, ulnar, and
             radial nerves. Possible overlapping CTS on right affecting only sensory fibers.
             Entrapment of ulnar nerve previously noted has now improved. PE: Range full, 3/5
             adduction/abduction, grip 5/5. TPD unable to test. Tinel’s at elbow and wrist.
             Doing better since last visit. Improved dexterity and resolving claw hand.
             Discussed releases of CTS/Guyon’s and CuTs if no improvement although hard to
             predict improvement given paradoxical presentation of symptoms include semi
             claw hand with no intrinsic atrophy or motor amplitude denervation. Repeat EMG
             in 3 months with needle EMG. RTC 6 weeks.
03/03/20     East County Behavioral Health. Cheyenne Carson Craft ASW. Patient would like to
             resume therapy.
03/04/20     East County Behavioral Health. Valentina Loreto-Ashley, RN. Refill Seroquel, he
             has picked up refills, none needed at this time.
04/07/20     Pittsburg Health Center. Dr. Kuri. Awaiting eval for bilateral nerve neuropathy.
             Exam same. Doing better since last visit. Improved dexterity and resolving claw
             hand. RTC after repeat EMG with needle EMG. DX: cubital tunnel syndrome,
             unspecified laterally, radial neuropathy, unspecified laterally.



                                                      DEFENDANTS' EXPERT DISCLOSURE 016
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 50 of 181
Medical Record Review                                                                   Page 10
RE: Cameron Rocha


04/13/20     Pittsburg Health Center. Nathan Brooks, MD. SSDI paperwork, came despite
             COVID-19, no acute issues. Dr. Kuri needs to fill out documenting restrictions for
             both hands. Tachycardic today. Message sent to Dr. Kuri.
04/16/20     East County Behavioral Health. Dr. Terry. Psychiatrist Progress note. Telephone
             encounter attempted due to COVID-19 19.
04/20/20     Pittsburg Health Center. Dr. Kurt. Work form for social security.
06/10/20     Pittsburg Health Center. Dr. Brooks. Telephone encounter. FU, appealing disabity
             claim which was denied first time. EMG next week. Feels mental health is stable,
             some low-level anxiety. DX: chronic GERD, radial neuropathy, unspecified laterally,
             MDD, recurrent severe.
06/17/20     Pittsburg Health Center. Dr. Rauf. EMG complete. Reports ongoing N/T in both
             hands. Repeat NCS show persistence of damage primarily affecting sensory nerves
             of bilateral median, ulnar, and radial nerves. Very mild bilateral CTS on left
             affecting only sensory fibers.
06/18/20     NCS completed by Dr. Rauf. Impression: study shows evidence residual nerve
             damage primarily affecting sensory nerves. There is no evidence of Ulnar nerves
             at cubital tunnel or Guyon’s canal. Mild biliteral carpal tunnel syndrome. Compare
             to previous study dated 1/2020 there is no significant change.
07/10/20     East County Behavioral Health. Cheyenne Carson Craft ASW. Telehealth visit. No
             answer. Left message.
07/16/20     East County Behavioral Health. Cheyenne Carson Craft ASW. Telehealth visit, no
             answer. Left message.
07/23/20     East County Behavioral Health. Dr. Terry. Telephone visit, patient states doing OK.
             Attending online court ordered classes and watching TV. Not taking trazodone.
             Some breakthrough anxiety.
07/27/20     East County Behavioral Health. Cheyenne Carson Craft ASW. Left message on
             phone.
08/14/20     Deposition of Shadi Rocha.
08/18/20     Pittsburg Health Center. Problem list: depression resolved; bilateral radial, medial
             and ulnar neuropathy 10/15/18 to present; other social stressor, severe episode
             of recurrent major depressive disorder with psychotic features, 4/15/19 – present,
             chronic GERD, closed fracture of metacarpal bone of left hand 5/7/19 to present,
             closed nondisplaced FX of fourth metacarpal bone of left hand 5/7/19 to present;
             MDD recurrent severe, without psychosis, hypertension.
09/28/20     Deposition of Zechariah Matis.
09/29/20     Deposition of Matthew Koch.



                                                       DEFENDANTS' EXPERT DISCLOSURE 017
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 51 of 181
Medical Record Review                                                         Page 11
RE: Cameron Rocha


09/29/20     Deposition of Kristopher Kint.
09/30/20     Deposition of Cameron Rocha




DAN FIELD, M.D.
Emergency Medicine Consultant




                                                DEFENDANTS' EXPERT DISCLOSURE 018
         Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 52 of 181


                               CURRICULUM VITAE

                                   Dan L. Field, M.D.
                                M.R.K. Medical Consultants
11249 Gold Country Blvd. Suite 165                           Gold River, California 95670
916/863-7301                                                         Fax: 916/863-7206




EDUCATION

1974 to 1979      BS, Biology; U.C. Irvine, CA
1977 to 1978      Edinburgh University, Scotland, UK
1979 to 1983      MD degree; U.C. San Francisco, CA
1983 to 1984      Rotating Internship; Highland Hospital, Oakland, CA
1984 to 1987      Emergency Resident; University of Cincinnati, OH


EMPLOYMENT

1987 - 11/16      Staff Physician, The Permanente Medical Group (ret.)
2001 - 2003       Physician Consultant, Eclipsys (now part of Allscripts)
2001 - 2003       CMO, PPI (medical software startup)
11/16- present    Expert Witness/Consultant


APPOINTMENTS, ACCREDITATIONS AND AFFILIATIONS

1987 to present   Licensure, Medical Doctor, CA G57150
1988 to 12/2021   Board Certification, A.B.E.M. (current)
1989 to ~2015     Volunteer Clinical Faculty; U.C. Davis
1996 to present   Sacramento Sheriff’s Department SED (SWAT) physician
2009 to 11/2016   Speech Recognition liaison, North Valley TPMG
2011 to present   Medical Director, Lourdes Pilgrimage, Order of Malta
2014 to present   Board Member, Order of Malta Medical Clinic, Oakland
2014 to present   Medical Expert Reviewer, California Medical Board
7/17 to present   Vol. Med. School Instructor, California Northstate U.




                                                 DEFENDANTS' EXPERT DISCLOSURE 019
                    Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 53 of 181
                                                                                                                        Page 1 of 2



                                                  FEE SCHEDULE
                                                                FOR
    Chiropractic, Emergency Medicine, Family Practice, Gastroenterology, Internal Medicine, Neurology,
                      Physical Medicine & Rehabilitation, Radiology, Rheumatology
                                                 Effective December 1, 2019
                                     (Applicable for cases scheduled on or after 12/01/2019)
Service                    Description                                                                         Fee
                           This fee reserves the time for a medical evaluation or a record review. A
Prepayment
                           letter confirming the evaluation/record review will be sent to the requester.       $2,000

Physician Record           This fee represents the amount of time the expert has spent reviewing
Review                     medical records in the preparation of a report following an examination or
                           after receiving additional medical records and issuing a supplemental report. $725/Hour
                          MRK Medical Consultants is extremely thorough in the handling of medical
                          records. Many medical records are not relevant to the issues for which the
                          evaluation/record review has been scheduled and in many cases have
                          nothing to do with the alleged injuries sustained. (Pediatric records,
Staff Compilation of      OB/GYN records, pre-existing comorbid disease). We separate these non-
Records                   relevant records and focus on the pertinent medical records. This includes
                          the preparation and organization of the records in a chronological fashion,
                          tagging, sorting, color coding, cross-indexing, and summarizing. This
                          process is performed by trained staff personnel and is a cost saving
                          measure to the requester.                                                            $180/hour
Comprehensive             This fee is for the direct face-to-face interaction between the expert and the
Evaluation                plaintiff being evaluated.                                                           $725
                          These are the same services that are provided as listed above, however the
Comprehensive
                          evaluation normally takes much longer due to the necessity of an
Evaluation w/ Interpreter
                          interpreter.                                                                         $825
                          This fee represents the preparation of the report by the expert after
Narrative Report          obtaining the history, performing the examination and reviewing the
                          submitted medical records and diagnostic studies.                                    $825 (minimum)
                          This fee represents the preparation of the supplemental report by the expert
                          in regards to additional records or diagnostic studies which have been
Supplemental Report
                          received following the evaluation and dictation of the Medical Evaluation
                          report or the Record Review report.                                                  $175 (minimum)
Review of X-rays and      This fee represents the time spent by the expert in reviewing x-rays, bone
Diagnostic Studies        scans, nerve conduction studies and EMG's.                                           $650/hour
                          This fee represents the time spent by the expert in direct review of MRI's
Review MRI/CT scans
                          and/or CT scans.                                                                     $725/Hour
                          As is deemed necessary by the expert pursuant to questions posed by the
Literature Research
                          requester, on occasion there is necessity for review of medical literature.          $725/Hour
                          This fee represents the time spent by the expert for the review of all
                          depositions submitted. Information gleaned from deposition testimony may
                          be referred to in the narrative report or in supplemental reports. Information
Deposition Review
                          provided in the deposition testimonies of treating physicians and other
                          identified experts may be relevant at the time of the deposition testimony of
                          the expert
                          This         or at the time
                                fee represents         of trial.
                                                   the time  spent by the expert in preparing for deposition   $725/Hour
                          testimony. This is applicable in situations where there are extensive
Deposition Prep Time      medical records and a significant amount of time has passed since the
                          evaluation.                                                                          $725/Hour

11249 GOLD COUNTRY BLVD · SUITE 165 · GOLD RIVER · CALIFORNIA · 95670 · TEL 800.403.1647 · 916.863.7301 · FAX 916.863.7206


                                                                            DEFENDANTS' EXPERT DISCLOSURE 020
             Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 54 of 181
MRK Medical Consultants
Fee Schedule - Standard (cont.)Effective Dec. 1, 2019                                                                  Page 2 of 2
                          This fee represents the time spent by the expert in reviewing the medical
Trial/Arbitration Prep    records prior to trial or arbitration testimony. On many occasions there has
Time                      been a period of 3-6 months, sometimes longer, between the time of the
                          evaluation and the time of the testimony.                                           $725/Hour
                          This fee represents the time spent by the expert in regards to reviewing
Review of Video
                          video surveillance or accident scene investigation.                                 $725/Hour
                          The normal turnaround from the time of the evaluation to submission of the
                                                                                                              0-2 Days             $950
                          report is 30 days. Preparation of expedited reports, either written or via
Expedited Report -
                          telephone conference, within 20 days of the examination is subject to the           3-5 Days             $850
Comprehensive
                          fees listed. The preparation of an expedited report demands that the expert
Evaluation                                                                                                    6-10 Days             $750
                          set aside all other work and focus on the preparation of the expedited
                          report.                                                                             11-20 Days            $550
                          The normal turnaround from the time of receving the medical records to
                                                                                                              0-2 Days             $950
                          submission of the report is 30 days. Preparation of expedited reports, either
Expedited Report -        written or via telephone conference, within 20 days of the receipt of medical       3-5 Days             $850
Record Review             records is subject to the fees listed. The preparation of an expedited report
                          demands that the expert set aside all other work and focus on the                   6-10 Days             $750
                          preparation of the expedited report.                                                11-20 Days            $550
                          This fee represents the time spent by the expert to provide expert testimony.
                          There is a one-hour minimum payable in advance or at the time the
Deposition Testimony/
                          deposition commences. All balances will be billed to the deposing                   $850/hour
Video Deposition
                          attorney. The attorney who has engaged the services of the expert is                Video $950/hour
Testimony
                          ultimately responsible for all unpaid deposition fees. (See cancellation
                          policies below).
                          This fee is for the expert providing arbitration/trial testimony. Based on our
Arbitration/Trial                                                                                             Half Day         $4,500.00
                          experience it requires the expert to schedule either a half-day or full day
Testimony
                          away from their office. (See cancellation policies below)                           Full Day        $9,000.00
                          Travel fees are for expenses and time for travel to evaluations, depositions,
Travel Expenses           trials, arbitration or conferences outside the experts immediate area and can
                          include driving time, air travel costs, hotels, and parking etc.         $325/hr plus expenses
                          This fee is for the use of satellite offices in order to comply with the $300 - 500 (there may be
Satellite Office Fees                                                                              apportionment if multiple
                          requirement of the 75-mile plaintiff travel rules.                       evaluations are performed)
                          This fee represents the time spent by the expert telephone conferencing
Telephone Conferences
                          with the requester.                                                                 $725/Hour
Pre-Deposition            This fee represents the time spent by the expert for pre-trial or pre-
Conference                deposition conferences.                                                             $725/Hour
                          This fee represents the time spent by the expert for all conferences with the
Conference
                          requester.                                                                          $725/Hour
                          This fee represents the per page for copying existing records or printing
Copy/Printing Fees        records from CD or sent via email or double sided records that need to be
                          copied to single sided.                                                             15 cent/page
                                                CANCELLATION POLICIES
                          This cancellation fee is applied if the plaintiff fails to appear or cancels with
                          less than five days notice (exclusive of weekends and holidays). This
No Show/Late Cancel
                          creates significant inconvenience for the expert who has set this time aside.
                          (Exceptions may be granted for extenuating circumstances).                          $725
                          This cancellation fee is applied if the deposition is cancelled with less than
Deposition                five days notice unless there are extenuating circumstances. (exclusive of
                          holidays and weekends).                                                             $725
                          Once an expert has committed to being available for arbitration and/or trial        5 or more working days notice -
                                                                                                              full refund
                          testimony a half day or full day will be set aside. With less than four days
Arbitration/Trial                                                                                             4 or less working days notice -
                          notice it is not possible for an expert to schedule surgical procedures or          No refund
Testimony
                          make themselves available for patient examinations. (This is exclusive of
                          holidays and weekends.)
    11249 GOLD COUNTRY BLVD · SUITE 165 · GOLD RIVER · CALIFORNIA · 95670 · TEL 800.403.1647 · 916.863.7301 · FAX 916.863.7206

                                                                           DEFENDANTS' EXPERT DISCLOSURE 021
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 55 of 181




                                     DEFENDANTS' EXPERT DISCLOSURE 022
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 56 of 181




     2. Ronald Albucher, M.D.




                                     DEFENDANTS' EXPERT DISCLOSURE 023
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 57 of 181




Ronald Albucher, M.D.
Psychiatry



December 11, 2020


Mr. Kevin Allen, Esq.
Allen, Glaessner, Hazelwood & Werth, LLP
180 Montgomery Street, Suite 1200
San Francisco, CA 94104

                                     RECORDS REVIEW

RE:    Claim No: 3:19-cv-07312-MMC
       Date of Accident: 3/12/2018
       ROCHA, CAMERON

Dear Mr. Allen:

Thank you for the opportunity to comment on Mr. Rocha. I had the ability to review his
extensive medical record files in addition to other documents which will be mentioned below.
Furthermore, there were six MP3 audio files which were provided to me. I will be highlighting
the records of importance below and opining on their significance at the end of the report.

RECORDS REVIEW:

1/11/2016 – Progress note. The patient complained of sleeping problems, anxiety, and
depression. Symptoms had been present for one to two years but worse in the past four
months. Lost a family member (cousin) recently. Also worked from 4:30 a.m. to 12:30 p.m. for
the last six to eight months and could not get to sleep until 10:30 p.m. Medications at that time
included Ambien and lorazepam. Signed by James Edwards, M.D.

12/9/2016 – Emergency department nurse Marvin Escueta. He documented that the patient’s
wife verbalized concerns about the patient’s drinking problem and wanted the patient to talk
with someone about his alcohol problem for guidance once he awoke. There is a note from
that same admission where he signed out against medical advice related to his alcohol



                  11010 White Rock Road, Suite 120, Rancho Cordova, CA 95670
                             (800) 458-1261 Fax: (916) 920-2515




                                                       DEFENDANTS' EXPERT DISCLOSURE 024
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 58 of 181



Rocha, Cameron
12/11/2020
Page 2

intoxication. Final diagnoses included alcohol abuse with intoxication, altered mental status,
and transient alteration of awareness.

12/9/2016 – Sutter Health Delta Medical Center. Mr. Rocha appeared with an altered mental
status. His wife said he was last normal earlier in the afternoon, but they were in a verbal
argument, and the patient had been depressed and vaping unknown drug use. He was given
Narcan with no response. The initial diagnoses were altered mental status and alcohol
intoxication. Mr. Cameron apparently used drugs through a vaporizer. He smelled of alcohol.
They sent him for a CT scan without contrast which showed a normal CT scan of the brain. He
was also screened for substances and found to be positive for cannabinoids in his urine. His
serum alcohol level was 387. There is also an alcohol report on 12/9/2016 in which the
provider stated that the wife and patient had been arguing. The patient had been depressed.
He was last seen at 15:30 today. His wife stated that the patient was found in the bathroom.
He was found naked from the waist down in the bathroom and had a small amount of blood in
his left nose. The patient was not responding to light stimuli but, on deep painful stimuli, began
kicking with his feet and flinging his arms. However, there was no eye opening or verbal
response. Signed by Thomas Sugarman, M.D.

1/12/2017 – Sutter Health Delta Medical Center emergency department. Mr. Rocha was a
38-year-old male brought in by ambulance who presented with altered mental status secondary
to alcohol intoxication. Per EMS, the patient had a history of alcohol abuse and was drunk at
his mother’s home when he urinated on himself, slipped, and fell with an empty bottle of
vodka. He was sobered up onsite and treated for a facial laceration. His final diagnosis was
alcohol intoxication. A note from that ED admission from nurse Courtilz Hyppolite stated that
the patient’s wife and mother called concerned that the patient may have been suicidal and
depressed lately. She attempted to interview the patient unsuccessfully. Signed by Anthony
Rodigin, M.D.

3/12/2018 – Contra Costa Health Service. He was in custody and rejected from MDF for
abnormal vital signs. He admitted to alcohol use. He denied illicit drug use. He denied chest
pain or pressure. He did acknowledge numbness in both hands. Again, he was discharged to
home against medical advice with clear verbal precautions being discussed at length.

3/13/2018 – There is a note from Sutter Urgent Care, Antioch, where Mr. Rocha presented for
joint swelling in both hands. He felt numbness yesterday, but this improved.

3/15/2018 – There is a note stating that the patient was here because he was placed in
handcuffs, but they were too tight and had been placed on for hours. The patient was
complaining of numbness, swelling, and pain in bilateral hands radiating to the elbows at times.




                                                        DEFENDANTS' EXPERT DISCLOSURE 025
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 59 of 181



Rocha, Cameron
12/11/2020
Page 3

He was arrested for a DUI which occurred on 3/12/2018. He went to Sutter Urgent Care on
3/13/2018, had x-rays taken, and was given antibiotics. Signed by James Edwards, M.D.

3/20/2018 – There is a laboratory report from the Forensic Services Division, Contra Costa
County, indicating a blood level of .23.

3/22/2018 – There is a handwritten follow up note. The patient was complaining of a bilateral
burning sensation from the elbows to the fingertips. He stated that Sonata was very helpful.
He was prescribed gabapentin for these symptoms. Signed by James Edwards, M.D.

4/6/2018 – There is a blood alcohol report from the Forensic Services Division, Contra Costa
County indicating a positive test on cannabinoids.

5/4/2018 – There is an EMG report from Neurology Medical Group of Diablo Valley showing
moderate-to-severe sensory motor demyelinating and axonal neuropathy in the bilateral
median nerves localizing to the across-wrist segments. There was also severe sensory/motor
axonal neuropathy seen in the left ulnar nerve with moderate-to-severe sensory/motor axonal
neuropathy in the right ulnar nerve and severe sensory axonal neuropathy bilaterally in the
radial nerves.

6/7/2018 – There is a follow up handwritten note. He had nerve conduction studies. He had an
appointment to go to UCSF next Monday to see a neurologist. Referred the patient to them.
Had still not been working. He did not see how he could work. He did have an attorney
working with him. He was continued on Neurontin 600 mg twice daily. Signed by James
Edwards, M.D.

6/12/2018 – There is a report from UCSF Neurology which stated evidence for bilateral radial
carpal tunnel and ulnar neuropathies compared to the prior EMG on 5/4/2018. There had been
significant improvement in function of the right ulnar nerve. In summary, the symptoms and
neurologic exam localized a nerve tissue injury to the bilateral radial, median, and ulnar nerves.
They recommended hand physical therapy with a referral from his PCP. His prognosis for
additional recovery was good. They recommended a return in four to six months.

7/30/2018 – There is a letter separating him from Whole Foods Market stating that they had
processed his separation due to job abandonment.

8/14/2018 – Contra Costa Regional Medical Center emergency department. The note states
that Mr. Rocha was a 40-year-old gentleman with years of GERD-like symptoms. His wife left
him recently, and he had been having difficulty sleeping. He also felt depressed after this but
was not suicidal or homicidal and was able to care for himself. He went to the emergency




                                                        DEFENDANTS' EXPERT DISCLOSURE 026
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 60 of 181



Rocha, Cameron
12/11/2020
Page 4

department with his mother today stating he was having increasing burning in the substernal
area with nausea and a feeling as if there was something stuck in his throat. The doctor stated
he was going to require upper endoscopy and a swallow study to evaluate this and would
require referral to a gastroenterologist from his primary care doctor. He denied drinking
alcohol or taking non-steroidal anti-inflammatory drugs and understood he should not mix
Ambien with alcohol. Signed by Jarod Hubbell, M.D.

8/29/2018 – There is a handwritten note stating that Mr. Rocha had depression which had been
getting worse and worse. He originally gave him Ambien for sleep and lorazepam for anxiety.
He now prescribed Cymbalta 30 mg for one week and then increased to 60 mg per day
thereafter. His wife left him and took their baby and money and went to live in L.A. with her
family. Signed by James Edwards, M.D.

10/15/2018 – Pittsburgh Health Center. Chief complaints: Depression, abdominal pain, and
wrist pain. She stated that the patient reported not sleeping. He was taking Cymbalta 60 mg
for the past six months and ran out for two or three days, and the symptoms became worse.
He thought it was helping a bit. He also started therapy last week. He stated this depression
began around 3/20/2018 when he learned that his wife had been having an affair. Since then,
he suffered an injury to his wrists which left him unable to work. He was handcuffed for a long
period of time and had swelling, pain, and weakness afterward. He denied significant alcohol
use but stated his last use was last night to try to get some sleep. Prior to that, he did not drink
anything for over a month. He did use cigars as well as cannabis. Regarding bilateral hand pain,
she stated this was the result of being in handcuffs for five hours for a suspected DUI. He had
an EMG in June of 2018 which showed improvement in bilateral median and ulnar neuropathies
but persistent severe superficial radial sensory neuropathies. Signed by Kathryn Hamlin, M.D.

11/1/2018 – There is a document filed from the Superior Court of California, Contra Costa
County, stating four counts of misdemeanor against Mr. Rocha, including driving under the
influence, driving with a 0.08 percent blood alcohol content, driving under the influence of a
drug, and hit-and-run driving resulting in property damage.

12/12/2018 – There is a visit by Shaista Rauf, M.D. remarking that, compared to the prior study
performed at UCSF, there was some improvement in a repeat EMG study.

12/13/2018 – Pittsburgh Health Center. There is a note stating the patient was doing much
better than last time, by his report. He was still having legal struggles. He had not been able to
see his daughter since August. He tried mirtazapine which made him non-functional in the
morning and extremely groggy. He continued on Cymbalta 60 mg. He also tried Lunesta, but
this did not help much. Ambien 5 mg did help. The patient stated he was not drinking at all
now. His last drink was months ago, and he stated he had only had one drink since the DUI in




                                                         DEFENDANTS' EXPERT DISCLOSURE 027
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 61 of 181



Rocha, Cameron
12/11/2020
Page 5

March of 2018. He smoked cannabis a few times a week when his mind was racing. They
added nortriptyline at night into his regimen to try to help with the nerve pain. Signed by
Nicole Forrest, CMA.

1/10/2019 – Pittsburgh Health Center. The patient was complaining of insomnia. He also
followed up on his depression. He had a court date after multiple postponements and was
granted supervised visitation but had to take five different classes on parenting, etc. He tried
the nortriptyline, but he would wake himself up talking or screaming, and it did not help with
the pain. He also reported that he had treatment through Kaiser Mental Health as a child. The
report was recently found which documented ADHD and Tourette’s. Sometimes he had
compulsions such as swallowing or blinking. He occasionally blacked out and did things he did
not remember in his sleep state. This would happen when under extreme stress. Occasionally
he would hear things. He sometimes confused this with reality. Dr. Hamlin recommended that
he call the mental health access line to set up therapy and that he restart mirtazapine. Signed
by Kathryn Hamlin, M.D.

2/1/2019 – East County Behavioral Health in Pittsburgh. The patient was complaining of poor
sleep, anxiety, and PTSD experiences. One of the recommendations was to reduce his cannabis
use to less than twice per month as he tried to improve his sleep quality. There is additional
documentation stating that the patient had been struggling since March of 2018. He was
married. His firstborn was at the end of February, and he was told that his wife had had an
affair. He had been drinking, blacked out, got a DUI, and lost his wife and daughter. She went
to L.A. to live with her parents. The court custody case was ongoing. He was currently on
disability. Mr. Rocha also stated: “When I see a police officer, I get anxiety feelings.” He also
had constant nightmares originally related to the incident and could be claustrophobic. He
would get anxiety when a police car passed by. He was given the diagnosis of post-traumatic
stress disorder by Jessica Johnson, LMFT. Later in that same note, Dr. Terry stated he had
severe depression symptoms and was paranoid. “Anytime I go outside, I feel that something
horrible is going to happen.” During the 3/20/2018 DUI incident while under arrest, the cuffs
were too tight, causing neuropathy. He lost his job shortly afterward. His wife cheating on him
led him to get drunk and get into the car. He continued to use cannabis. He reported hearing
booms in the middle of the night, but his dog did not bark. This tended to awaken him from
sleep. He stated that now when he saw a police officer, he had an elevated heartrate and felt
anxious. The patient declined therapy although would likely benefit if he would reconsider. He
was begun on Seroquel 25 to 50 mg at bedtime. He had tried and failed several
antidepressants and gabapentin, each of which may have had some benefit from mood PTSD as
well as neuropathy. Signed by Jonathan Terry, D.O.

3/4/2019 – Contra Costa Health Services. The note states that the patient came in to discuss
depression. He had been depressed for over one-half year and felt as if it was getting worse.




                                                       DEFENDANTS' EXPERT DISCLOSURE 028
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 62 of 181



Rocha, Cameron
12/11/2020
Page 6

He was tired all of the time. He did not go outside and do activities due to both panic and lack
of motivation. Reviewed events from the last year, including the DUI. There is some redacted
information in the chart regarding his drug use. It appeared that he was using something three
to four times per week but was starting to feel as if it made things worse. No other drugs were
being used. He also stated that he saw a therapist once and did not schedule a follow up but
now wanted to start seeing her regularly. He also had a psychiatrist appointment in a month.
Dr. Brooks recommended that he should go to the mental health department today to be
scheduled for therapy asap and again avoid alcohol and drugs. It was recommended in the
patient instructions that the patient avoid alcohol and drug use and continue with his mental
health appointment. Signed by Nathan Brooks, M.D.

3/18/2019 – Contra Costa Health Services. The patient stated that nothing had improved
compared to last time. He did not schedule therapy but could not state why he didn’t. He had
been mostly isolating himself. He went out once with his mother and then another night with a
friend when they went drinking, and he ended up vomiting blood once last night and felt very
hung over. He felt very anxious all the time to the point of being physically shaky. He stated
this was partially what was keeping him from scheduling therapy or going out to exercise in
addition to lack of desire and motivation. He denied any thoughts of self-harm. He did endorse
hearing auditory hallucinations but could not make out what they were saying. There was
again redacted information about drug use. The diagnosis was severe major depression with
psychotic features and hematemesis with nausea. The recommendations were to avoid alcohol
and pain medication which could be causing an ulcer in his stomach. Again, he was to go to
Behavioral Health to request therapy and follow up with his psychiatrist. He was prescribed
BuSpar 5 mg three times daily, as well. Signed by Nathan Brooks, M.D.

4/4/2019 – East County Behavioral Health. The client’s mother contacted the clinic stating she
was very concerned about her son. She stated she was scared he may hurt himself, although he
stated to her, he would not. She reported he had been very depressed, lost his family and job,
and now was at risk of losing his house. They attempted to call the client multiple times with
no answer. They left voice mails how to contact the clinic. They also notified the mother that
they could not reach the client. Signed by Crystal Costa, R.N.

4/15/2019 – Pittsburgh Health Center. The patient had a couple of better days this week
regarding his depression but felt really down today. He had been crying much of the day. He
slept poorly last night due to wrist pain and racing thoughts. He would awaken a lot because of
nightmares and sometimes would awaken swinging his arms and legs in a panic. He continued
to see behavioral health, and the increased dose of Seroquel seemed to be helping. He now
had a therapist he really liked and planned to keep going. Dr. Brooks stopped the BuSpar
because it was not helping and prescribed prazosin to help with bad dreams and tension. He
also recommended continuing duloxetine and Seroquel. Signed by Nathan Brooks, M.D.




                                                       DEFENDANTS' EXPERT DISCLOSURE 029
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 63 of 181



Rocha, Cameron
12/11/2020
Page 7



5/5/2019 – Delta Medical Center. Final diagnosis: Displaced fracture of the neck of the fifth
metacarpal bone, left hand, with a closed fracture of the distal end of the left radius. This was
due to left hand pain after falling off a unicycle five days prior. Signed by Christina Nardi, N.P.

5/13/2019 – Pittsburgh Health Center. Here for follow up. He had been doing better recently.
He still had some days when he cried a lot. Other days, he felt pretty good. He was sleeping
better recently. He was not certain if the prazosin was helping and wondered if he should stop
it. He had hand surgery on Friday. The pain was well-controlled. Signed by Nathan Brooks,
M.D.

5/24/2019 – East County Behavioral Health. The patient stated: “I’ve been feeling a lot better.
Finally, I’m getting to sleep. Still waking up with some nightmares, but I’m having fewer and
fewer bad days. I’ve been getting out a bit.” He stated he was pleased with Seroquel. “It’s
really helping me sleep.” He had not noticed a change since beginning prazosin. He did receive
a diagnosis of post-traumatic stress disorder. Signed by Jonathan Terry, D.O.

6/19/2019 – East County Behavioral Health. The social worker for the same program gave him
the diagnosis of major depressive disorder, recurrent episodes, severe, and not a PTSD
diagnosis. Signed by Cheyenne Carson-Craft, ASW.

6/25/2019 – East County Behavioral Health. They changed the client’s diagnosis from
post-traumatic stress disorder to major depressive disorder, based upon his current symptoms.
Signed by Cheyenne Carson-Craft, ASW.

7/2/2019 – Pittsburgh Health Center. The patient’s mood was somewhat improved for the past
few days. He had really vivid dreams sometimes but was sleeping eight to 10 hours a night but
felt groggy through much of the day after waking up. He also noted a feeling of restlessness in
his arms and neck after taking the Lyrica. He did not discuss this with his psychiatrist. He also
felt he was getting more muscle cramps recently and found himself acting out his dreams
frequently. He noted that his sense of taste was significantly diminished. He was working on
his disability application. Again, there is some redacted information. Signed by Nathan Brooks,
M.D.

9/10/2019 – Pittsburgh Health Center. He was working with his caseworker and having
financial problems. He continued to take quetiapine at bedtime, as he was not sleeping well.
Still had the sensation of something stuck in his throat. He was not drinking except for one to
two glasses {redacted} with dinner once or twice a week. Dr. Brooks recommended trazadone
at bedtime instead of the prazosin which he discontinued. Signed by Nathan Brooks, M.D.




                                                        DEFENDANTS' EXPERT DISCLOSURE 030
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 64 of 181



Rocha, Cameron
12/11/2020
Page 8

11/4/2019 – East County Behavioral Health. The client presented after he had no-showed for
several appointments. He shared that he had been struggling with depression in the last couple
of months, and it was hard to get out of bed. He reported an improved mood today. Signed by
Cheyenne Carson-Craft, ASW.

12/13/2019 – Contra Costa Regional Medical Center. He remained disabled due to
numbness/weakness. He could not even drive due to numbness in his hands. He had a repeat
EMG scheduled for January. Signed by Jonathan Terry, D.O.

2/10/2020 – East County Behavioral Health. The patient stated he was doing okay but had not
been sleeping. He had poor sleep maintenance most nights, only getting two to four hours per
night. He then would catch up with 10 to 12 hours on another night. Sometimes nerve pain
from his hands would awaken him at least three nights weekly. Reflux would awaken him on
the other nights at least three times weekly. He denied snoring or symptoms of obstructive
sleep apnea. He also had weight gain which was a risk factor for sleep apnea. The patient
wondered if his sleep may have worsened after the start of Cymbalta but also felt like it helped
with nerve pain and mood. He took gabapentin in the past, but it did not control his nerve
pain. He stopped prazosin but did not know why. He thought it helped with vivid dreams and
nightmares. He wanted to stop trazodone and continue Seroquel, as he thought he slept better
with just Seroquel. Signed by Nathan Brooks, M.D.

6/10/2020 – East County Behavioral Health. The patient stated he was doing okay overall but
was not very active. He was receiving general assistance benefits and was in the process of
appealing his disability claim which was denied the first time. He was working with an attorney.
He had an EMG scheduled for next week. He had not seen Dr. Terry for awhile and planned to
reschedule. Overall, he felt his mental health was stable. He felt some low-level anxiety and
depression but nothing too severe. Signed by Nathan Brooks, M.D.

7/23/2020 – Contra Costa Regional Medical Center. The patient stated he was doing okay and
attending online court-ordered classes. He was not taking trazodone because it led to sleep
abnormalities but was adherent to his other meds. He was having some breakthrough anxiety.
Discussed the possibility of a Cymbalta increase, and the patient would discuss this with his PCP
next week. Signed by Jonathan Terry, D.O.


9/30/2020 – Deposition of Cameron Rocha
     Page 18: Mr. Rocha described he was in the meat department the entire time pretty
     much. After being a bagger, he was a meat cutter and then a meat manager, as well.
     When asked what he did in his previous job at Save Mart, he stated there was a dispute
     between himself and the store manager, and he was laid off from that job.




                                                       DEFENDANTS' EXPERT DISCLOSURE 031
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 65 of 181



Rocha, Cameron
12/11/2020
Page 9

      Page 21: He was asked if he remembered anything about the traffic accident, and he
      stated no. He only knew about it from what he was told.
      Pages 22-23: He stated he remembered leaving his house, driving around, and deciding
      to get something to eat. While waiting for his food, he had a few too many drinks and
      then drove home.
      Page 24: He acknowledged having shots of tequila while waiting for his food, but he
      could not remember how many.
      Page 25: He also stated that he might have smoked cannabis earlier in the day.
      Page 33: When asked whether or not the reason he did not remember anything that day
      was because he was drinking heavily, he answered: “That had a lot to do with it.”
      Page 53: He was asked about blackouts and whether or not he had blacked out on the
      day in question. He stated: “Absolutely.”
      Page 95: He reconfirmed that he had blacked out a lot during the day and did not
      remember things because of his level of intoxication.
      Page 99: He was asked whether he had lost his memory throughout the day, and the
      patient acknowledged that he had.
      Page 103: He was asked whether or not an officer told him to stop trying to pull out of
      the handcuffs. He said no initially. The attorney played several times the audio tape
      where the officer stated to stop trying to pull out of the handcuffs. He also was trying to
      get Mr. Rocha out of the police car so he would not hurt himself. Mr. Rocha agreed:
      “Yes.”
      Page 119: He was asked if he had Tourette’s syndrome. Mr. Rocha stated: “Yes.” He had
      been diagnosed with that before when he was maybe seven or eight years old.
      Page 120: He had other learning disabilities and was taking a couple of medications such
      as Dexedrine or Ritalin. He mentioned an auditory processing disorder and attention
      deficit.
      Page 140: When asked whether or not the depression was attributed 100 percent to the
      incident or were there other things that contributed to it, Mr. Rocha stated: “It’s a factor.
      It really affected my mental health other than just depression.” He had a hard time
      leaving the house and getting his tests, etc. When asked about what mental health issues
      he had suffered as a result of this incident, he stated that he would freak out whenever
      he saw a cop. “First of all, I have a really hard time leaving the house. I just have a
      terrible feeling like something really bad is going to happen. I’m just a nervous wreck. It
      just freaks me out.” When asked whether he had any kind of treatment for this, he
      stated no.
      Page 150: When asked whether or not he was disciplined for not wearing gloves, he said
      “something like that.” In June of 2015, he was asked if he was disciplined for failure to
      complete daily logs, and he said yes. He was asked if he remembered being placed on a
      12-month probation. He answered that it sounded familiar. In February of 2016, he was
      disciplined again for failure to punch in.




                                                        DEFENDANTS' EXPERT DISCLOSURE 032
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 66 of 181



Rocha, Cameron
12/11/2020
Page 10

      Page 151: He was asked in May of 2017 if he was disciplined for failure to check in. He
      answered: “I don’t recall but okay.” In July of 2017, did you recall being disciplined for no
      show? “Yes.”
      Page 152: He received in writing a final warning for failure to correct behavioral
      performance which resulted in termination. He said yes. This was all prior to March of
      2018. He said, “of course, yeah.”
      Page 153: He was asked if he recalled receiving a letter from Whole Foods in April
      informing him that reaching him has been unsuccessful. He was asked if he remembered
      getting a letter like that. He said: “Yes.”
      Page 167: He was asked if he received any treatment for Tourette’s, ADD, or an auditory
      processing disorder as an adult. He answered: “No.” He asked if he recalled being
      admitted to Sutter Hospital by ambulance on 12/9/2016 for alcohol abuse and mental
      status. He said: “Yes.” He admitted to being blacked out. He was asked if he knew that
      his blood alcohol content was .38. He said he was not aware of that. He was asked about
      going to Sutter on 1/12/2017 again for blacking out because he drank too much and that
      his blood alcohol level was .35. He was surprised about his alcohol level but
      acknowledged the admission.

8/14/2020 – Deposition of Shadi Rocha
     Page 31: She was asked if Mr. Rocha had said anything to her before he was handcuffed.
     She said: “I just remember him screaming and just cursing at me, but I can’t just
     remember if it was during or after. When he was sitting in the vehicle, he was shaking
     and screaming. The car was literally shaking.
     Page 32: When asked whether or not Mr. Rocha appeared to resist in any way and fight
     back, she stated: “Yeah, it seemed that way. Like I said I can’t remember the exact
     moment that it happened so quickly. He was really good at getting him restrained, but I
     don’t remember the details. But I’m sure he was resistant.”
     Page 38: When asked whether or not he ever yelled anything to let her know he was in
     pain, she stated no. Whether or not he yelled about his handcuffs, she again said no.
     When asked about a report of domestic violence, she acknowledged yes.
     Page 42: When asked whether or not he might have Tourette’s syndrome, she was
     laughing, saying: “I’m studying mental health, and I’ve lived with Mr. Rocha. He does not
     have Tourette’s.” As far as you are aware, did Mr. Rocha—or does Mr. Rocha—have any
     mental or physical disabilities that you are aware of? She answered: “Nothing diagnosed.
     No.” She stated there was possibly bipolar, but he was not officially diagnosed. When
     asked if he did any physical therapy for his wrist pain, she said no. When asked if
     anything about his psychology changed which she observed after this incident, she said
     nothing was different. He was still the same.
     Page 54: When asked how often he used marijuana, she stated once a day.




                                                        DEFENDANTS' EXPERT DISCLOSURE 033
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 67 of 181



Rocha, Cameron
12/11/2020
Page 11

      Page 56: When asked whether or not he was aggressive when he was intoxicated, she
      answered: “Yes.” When asked if he was an alcoholic, she agreed. “Yes.” When asked if
      he was diagnosed with depression, she stated that he was never diagnosed “as far as I
      know,” meaning he never went to a doctor to get tested or to be diagnosed.

9/28/2020 – Deposition of Officer Matis
     Page 60: He was asked if Mr. Rocha complained about his handcuffs, the tightness of his
     cuffs. He stated that there was no point during his contact with Mr. Rocha that he
     complained of his handcuffs.

DISCUSSION:

With regard to the questions about the psychiatric significance of these findings:

   1. Is the diagnosis or current condition related to the injury or accident in question?

       No. The causation of nerve damage appears to be excessive struggling against the
       handcuffs while in custody. This happened in a state of extreme intoxication in a patient
       who has a longstanding alcohol problem. Unfortunately, what alcohol does is to
       decrease the perception of pain, so the injury he was causing himself while in custody
       may not have been felt until he sobered up.

   2. Current Diagnosis- Is his current psychiatric diagnosis consistent with objective
      findings during the examination?

       The clear diagnosis currently is that of alcohol dependence. He meets most of the
       criteria for this diagnosis, including tolerance to alcohol, ability to ingest large amounts
       of alcohol as documented by very high levels of blood alcohol content on at least three
       separate occasions. The alcohol was likely making both his reflux and sleep problems
       worse and likely increased his anxiety during the times he was restrained. He also had
       regular use of marijuana which can have an effect on a variety of areas, including sleep,
       motivation, energy level, and anxiety. Regarding the other diagnoses mentioned
       throughout the medical records, I believe they would be hard to establish while
       substance abuse is actively ongoing. Diagnosis of an anxiety disorder, depression, or
       post-traumatic stress disorder (PTSD) could not be made while there is ongoing severe
       alcohol abuse. The Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
       (DSM-5) prioritizes substance abuse over other disorders, meaning if a substance abuse
       disorder is present, it is difficult to determine whether a mood or anxiety disorder is due
       to the use or withdrawal from that substance versus a primary disorder in its own right.




                                                        DEFENDANTS' EXPERT DISCLOSURE 034
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 68 of 181



Rocha, Cameron
12/11/2020
Page 12

       The criteria for post-traumatic stress disorder have not been met. Black outs and poor
       memory of the date in question is also due to his extensive alcohol use, and it unclear
       what the “trauma” is in his claim of PTSD. Also, the documentation does not clearly
       indicate what his nightmares were. Having elevated anxiety or heart rate around police
       officers makes sense, given his previous interactions with the police. However, this
       reaction by itself does not qualify for a post-traumatic stress disorder. Tourette’s
       disorder, attention deficit disorder or auditory processing disorder do not seem relevant
       in the current case. There were no symptoms of these disorders during his recent
       treatment.

   3. What is the prognosis?

       The prognosis is very guarded. It is not clear whether or not Mr. Rocha is truly
       motivated to discontinue his alcohol and marijuana use. This would be necessary for
       him to address many symptoms including his poor sleep, his anxiety, and problems with
       personal and work relationships. Losing his job or his wife cheating on him are not the
       cause of his DUI. How Mr. Rocha deals with his feelings about these events is more
       central. He tends to drink or use marijuana to distance himself from his feelings and
       then externalize blame. Rather than assuming the responsibility for these events
       himself, he tends to blame others for them. This is a characteristic that goes hand-and-
       hand with the denial of alcohol abuse.

   4. Was the treatment to date reasonable and necessary?

       For the most part, treatment was reasonable and necessary. I would recommend,
       instead of symptomatically treating his anxiety and sleep problems, to first focus on
       substance abuse rehabilitation. If Mr. Rocha is not sober, he will not be able to correct
       these other problems and will just keep taking more and more medication to treat his
       symptoms.

   5. Please address the relationship between the plaintiff’s alcohol intoxication/marijuana
      consumption and how that would affect the plaintiff’s mental state.

       When intoxicated with both alcohol and marijuana, Mr. Rocha demonstrated very
       typical symptoms such as poor judgment, altered mental status, and the decreased
       perception of pain. This led to a decision to drive while under the influence and also
       resulted in the hit-and-run. When handcuffed and extremely agitated due to his
       substance use, Mr. Rocha would not necessarily be aware of pain. He was injuring
       himself by struggling against the handcuffs. The damage done was a result of his
       struggle against the handcuffs, as demonstrated by the photographs, which




                                                      DEFENDANTS' EXPERT DISCLOSURE 035
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 69 of 181



Rocha, Cameron
12/11/2020
Page 13

       documented the lesions on his wrists. If it were only an issue of the handcuffs being too
       tight, the skin lesions would have appeared just near the point of contact with the
       handcuffs. There were clearly extensive abrasions to his skin beyond where his wrists
       came in contact with the handcuffs. This would indicate that he had done damage as a
       result of his struggling. At the same time, he would not feel the immediate impact
       because of the intoxication which both alters his mental state and elevates his pain
       threshold. This was documented in one of the emergency department reports where
       Mr. Rocha became difficult to arouse except under conditions of extreme pain.

Thank you for the opportunity to consult with you on this case. If you have any further
questions, please do not hesitate to contact me.

Sincerely,



Ronald Albucher, M.D.
Psychiatry




                                                      DEFENDANTS' EXPERT DISCLOSURE 036
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 70 of 181



                                   CURRICULUM VITAE
                                       800-458-1261


Name:                    Ronald C. Albucher, M.D.



EDUCATION

        1981-1985        University of Pennsylvania,
                         Philadelphia, Pennsylvania;
                         B.A. in Biochemistry & Russian/Soviet Studies
                         Cum Laude

        1985-1989        University of Michigan Medical School,
                         Ann Arbor, Michigan;
                         M.D.


POSTDOCTORAL TRAINING

        1989-1993        Resident, Department of Psychiatry,
                         University of Michigan Medical Center,
                         Ann Arbor, Michigan

        1992-1993        Chief Resident, Department of Psychiatry
                         VA Ann Arbor Healthcare System,
                         Ann Arbor, Michigan

        1993-1994        Fellowship, Anxiety Disorders Program,
                         University of Michigan Medical Center,
                         Ann Arbor, Michigan

        1993-1994        Departmental Chief Resident,
                         Department of Psychiatry
                         University of Michigan Medical Center,
                         Ann Arbor, Michigan

        2010-2011        Leadership at Stanford Training
                         Stanford University
                         Stanford, California

        2013-2018        Intensive Short-Term Dynamic Psychotherapy Supervision
                         Diane Byster, MFT
                         Palo Alto, CA

        2014-2017        Core Training, Intensive Short-Term Dynamic Psychotherapy
                         Patricia Coughlin, Ph.D.
                         Albany, NY

        2017-            Teacher Training, Intensive Short-Term Dynamic Psychotherapy
                         Patricia Coughlin, Ph.D.
                         Boston, MA




                                                                                        Page 1 of 16


                                                           DEFENDANTS' EXPERT DISCLOSURE 037
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 71 of 181




ACADEMIC APPOINTMENTS

        1994-1997          Lecturer, Department of Psychiatry
                           University of Michigan
                           Ann Arbor, Michigan

        1998-2005          Clinical Assistant Professor,
                           Department of Psychiatry
                           University of Michigan Medical School,
                           Ann Arbor, Michigan

        2005-2008          Lecturer, Department of Psychiatry
                           California Pacific Medical Center
                           San Francisco, California

        2005-2008          Visiting Clinical Assistant Professor of Psychiatry
                           Department of Psychiatry
                           University of Michigan Medical School,
                           Ann Arbor, Michigan

        2008-2009          Instructor, Department of Psychiatry
                           Stanford University
                           Stanford, CA

        2009-              Clinical Associate Professor,
                           Department of Psychiatry
                           Stanford University Medical School
                           Stanford, CA



ACADEMIC ADMINISTRATIVE APPOINTMENTS

        1994-2005          Assistant Chief, Psychiatry Service,
                           VA Ann Arbor Healthcare System
                           Ann Arbor, Michigan

        1995-2005          Associate Director of Resident Education,
                           Department of Psychiatry,
                           University of Michigan Medical School,
                           Ann Arbor, Michigan

        1999-2003          Acting Chief,
                           Mental Health Clinic
                           VA Ann Arbor Healthcare System
                           Ann Arbor, Michigan

        2003-2005          Director Psychiatry Section,
                           Comprehensive Clinical Assessment Examination
                           University of Michigan Medical School,
                           Ann Arbor, Michigan

        2003-2005          Director, Medical Student Clerkship,
                           VA Ann Arbor Healthcare System
                           Ann Arbor, Michigan


Ronald C. Albucher, M.D.                                                         Page 2 of 16


                                                              DEFENDANTS' EXPERT DISCLOSURE 038
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 72 of 181



        2003-2005          Education Director of the VA Hospital Division
                           VA Ann Arbor Healthcare System
                           Ann Arbor, Michigan

        2008-2017          Director, Counseling and Psychological Services
                           Vaden Health Center
                           Stanford University
                           Stanford, CA

        2017-present       Staff Psychiatrist, Counseling and Psychological Services
                           Vaden Health Center
                           Stanford University
                           Stanford, CA


CLINICAL/HOSPITAL APPOINTMENTS

        1994-2005          Attending Psychiatrist, Anxiety Disorders Program,
                           Neurosurgical Program for Refractory Obsessive-
                           Compulsive Disorder,
                           University of Michigan Medical Center
                           Ann Arbor, Michigan

        1997-2005          Attending Psychiatrist, Post-Traumatic
                           Stress Disorder Clinic
                           VA Ann Arbor Healthcare System
                           Ann Arbor, Michigan

        2002-2005          Attending Psychiatrist, Medical Student/Resident/Fellow Mental Health
                           Treatment Clinic

        2005-2006          Agency Medical Director
                           Westside Community Mental Health, Inc.
                           San Francisco, California

        2006-2008          Chief Medical Officer
                           Westside Community Services
                           San Francisco, California

        2008-              Attending Physician
                           Department of Psychiatry
                           Stanford University Medical Center
                           Stanford, California


CONSULTING POSITIONS

        1991-1994          Attending Psychiatrist and Team Leader,
                           Assertive Community Treatment Program,
                           Washtenaw County Community Mental Health,
                           Ann Arbor, Michigan

        2002-2005          Psychiatric Consultant
                           Consulting Physicians
                           Southfield, Michigan

        2005-              Benchmark Consultants/ ExamWorks, Inc

Ronald C. Albucher, M.D.                                                               Page 3 of 16


                                                             DEFENDANTS' EXPERT DISCLOSURE 039
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 73 of 181



                           Sacramento, California

        2007-              MES Solutions
                           Sacramento, California

        2015-              Elite Medical Experts
                           Tucson, Arizona

        2017-              Meridian MedLegal Management
                           Roseville, California



SCIENTIFIC ACTIVITIES

        1999-2005          Manuscript reviewer, Federal Practitioner

        2000-2005          Medical Editor, eMedicine.com Website

        2002-2005          Internet Editor for the Journal of Gay and Lesbian Psychotherapy
                           Hawthorn Press, Binghamton, NY

        2003-2005          Medical Editor of the Mental Health section of the Consumer Health site at
                           www.emedicinehealth.com

        2004-2010          Editor, FOCUS, American Psychiatric Publishing, Inc., Arlington, VA

        2008-              Editorial Board, The Carlat Psychiatry Report, Clearview Publishing, LLC
                           Newburyport, MA

        2011-2020          Editorial Board, Journal of College Student Psychotherapy, Taylor & Francis, Inc.,
                           Philadelphia, PA



CERTIFICATION AND LICENSURE

        1989-2006          Physician License, State of Michigan

        1989               Drug Enforcement Administration License

        1990               Diplomate of the American Board of Medical
                           Examiners

        1994               American Board of Psychiatry and Neurology,
                           Diplomate in Psychiatry

        2004               Recertification American Board of Psychiatry and Neurology,
                           Diplomate in Psychiatry

        2004               Distinguished Fellow, American Psychiatric Association

        2005               Physician License, State of California

        2006               Buprenorphine Certification

        2006               American Society of Addiction Medicine Certificate #622707

Ronald C. Albucher, M.D.                                                             Page 4 of 16


                                                             DEFENDANTS' EXPERT DISCLOSURE 040
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 74 of 181




        2007               Drug Enforcement Administration License, waiver to prescribe drugs for the
                           maintenance and detoxification of opioid addiction

        2014               Recertification American Board of Psychiatry and Neurology,
                           Diplomate in Psychiatry




HONORS AND AWARDS

        1985               Graduated Cum Laude ,
                           University of Pennsylvania
                           Philadelphia, Pennsylvania

        1990               Completion of Internship with Distinction
                           University of Michigan Medical Center
                           Ann Arbor, Michigan

        1992-1993          Chief Resident, Department of Psychiatry
                           VA Ann Arbor Healthcare System,
                           Ann Arbor, Michigan

        1993-1994          Chief Resident, Department of Psychiatry
                           University of Michigan Medical Center,
                           Ann Arbor, Michigan

        2000               Special Recognition of Service to Michigan Psychiatric Society Council

        2006               Special Recognition of Service to the Practice of Psychiatry,
                           Michigan Psychiatric Society Council

        2014               Distinguished Fellow status with the American Psychiatric Association


MEMBERSHIPS IN PROFESSIONAL SOCIETIES

        1986-1989          Galens Medical Society

        1986-1994          American Medical Student Association

        1988-              American Psychiatric Association

        1988-2005          Michigan Psychiatric Society

        1996-2005          American Association of Directors of
                           Psychiatric Residency Training (AADPRT)

        1996-2005          Anxiety Disorders Association of America (ADAA)

        2005-              Northern California Psychiatric Society

        2008-              American College Health Association (ACHA)

        2016-              International Experiencial Dynamic Therapy Association (IEDTA)

Ronald C. Albucher, M.D.                                                              Page 5 of 16


                                                              DEFENDANTS' EXPERT DISCLOSURE 041
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 75 of 181




TEACHING ACTIVITIES

        University of Michigan
        VA Ann Arbor Healthcare System

        1988-1989                Lecturer, Community Outreach, AIDS Update

        1992-1995                Lecturer, PGY-I Residents, Core Lecture Sequence:
                                 "Empathy," "The Hateful Patient," Personality
                                 Disorders, Supportive and Cognitive-Behavioral
                                 Psychotherapies

        1993-2005                Lecturer, M-3/M-4 Core Lecture Sequence
                                 Anxiety Disorders; Personality Disorders;
                                 Psychodynamics - Introductory lectures

        1993-2005                Lecturer, M-1 Introduction to the Patient
                                 Normal Mental Status Exam

        1993-2005                Lecturer, PGY-I Core Lecture Sequence
                                 Outpatient Psychopharmacology; Supportive
                                 Psychotherapy; Termination; Anxiety Disorders;
                                 Emergency Psychiatry Orientation

        1994-2005                Comprehensive Clinical Assessment Exam Instructor

        1995-2005                Mentor, PGY-I Residents

        1996-2000                Lecturer, PGY-3 Core Lecture Sequence
                                 Human Sexuality: Review of Sexual Orientation Issues
                                 In Psychiatry

        1996-2005                Supervisor, Continuing Care Clinic for Psychiatry
                                 Residents

        1997-2005                “Mock” Boards Examiner

        1997-1999                Lecturer, PGY-4 Core Lecture Sequence;
                                 Psychosurgery for Psychiatric Disorders

        1998                     Supervisor for Social Work Intern
                                 University of Michigan School of Social Work

        2000-2005                Lecturer, PGY-2 Core Lecture Series on Psychotherapy- Resistance,
                                 Transference and Countertransference

        2000-2005                Lecturer, First Year Medical Students on Normal Development through the
                                 Lifecycle for Gays, Lesbians and Bisexuals

        California Pacific Medical Center (CPMC)

        2005-2008                Instructor, Third Year Residents in Cognitive-Behavioral Therapy Course



Ronald C. Albucher, M.D.                                                                  Page 6 of 16


                                                                   DEFENDANTS' EXPERT DISCLOSURE 042
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 76 of 181



        Stanford University

        2009-2018             Lecturer, Pre/Post-Doctoral Students on Psychopharmacology

        2011-2014             Co-Coordinator: Psychoanalysis at Stanford- Freud Reading Group

        2013-2014             Advisor for PGY-4 Elective: Neuropsychoanalysis




INVITED PRESENTATIONS

        1995                  Lecturer, Psychopharmacology of Panic Disorder
                              Recognition and Treatment. Sponsored by the NIMH
                              and the Society for Education and Research in
                              Psychiatric Nursing

        1996-2000             University of Michigan Department of Social Work,
                              Course SSW 707, "Issues of Transference and Counter-
                              transference Regarding Sexual Orientation"

        1997                  Invited Lecturer: Anxiety Disorders Lecture Series
                              Oakwood Hospital, Departments of Internal Medicine
                              and Family Practice Dearborn, Michigan

        1998                  Invited Grand Rounds Speaker: Major Depression-
                              Diagnosis and Treatment in the Primary Care Setting,
                              Battle Creek VA Battle Creek, Michigan

        1999                  Invited Lecturer: Sexual Orientation Issues in the Family Practice Setting,
                              Oakwood Hospital, Departments of Internal Medicine and Family Practice
                              Dearborn, Michigan

        2000                  Invited Grand Rounds Speaker: Psychosurgery-
                              Lesioning the Brain to Save the Mind
                              University of Michigan, Department of Psychiatry
                              Ann Arbor, MI

        2002                  Approaches to Treatment Refractory Obsessive Compulsive Disorder
                              California Pacific Medical Center
                              San Francisco, CA

        2003                  Invited Lecturer: Sexual Orientation Issues in the Family Practice Setting,
                              Oakwood Hospital, Departments of Internal Medicine and Family Practice
                              Dearborn, Michigan

        2004                  Invited Speaker: Consulting Physicians Seminar. Evaluation and Diagnosis of Post
                              Traumatic Stress Disorder, Troy, MI

        2009                  Interviewed for National Public Radio, “Colleges See Rise in Mental Health
                              Issues,” Broadcast on October 19, 2009

        2010                  Presented at Stanford University School of Medicine Department of Psychiatry and
                              Behavioral Sciences: “Current trends in College Mental Health Services,” Stanford,
                              CA


Ronald C. Albucher, M.D.                                                                 Page 7 of 16


                                                                DEFENDANTS' EXPERT DISCLOSURE 043
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 77 of 181



        2011                     Radio Show on KQED “Forum”: Identifying Violence-prone Students, San
                                 Francisco, CA

        2012                     Introduction to Lacanian Therapy: Applications for Student Mental Health,
                                 Counseling and Psychological Services, Stanford, CA, February 24

        2012                     Opening Panel Discussion: Supporting Student Resilience: Strategies for Parents at
                                 The University of Michigan Depression on College Campuses Conference, Ann
                                 Arbor, MI, March 8

        2013                     Stanford Student Mental Health: Developments in Service Delivery at Public
                                 Mental Health/Comorbidity of Sleep Disorders and Mortality, Palo Alto, CA,
                                 August 30

        2013                     What Matters To Me. Presentation part of a series arranged by Stanford University
                                 Office of Religious Life, October 2013

        2014                     The Importance of Accurate Diagnosis in Mental Illness and Strategies to Improve
                                 Treatment Adherence; Optum Health Education, 8th Annual Medical Director
                                 Forum, November 2014, Las Vegas, NV

        2016                     Northern California Intensive Short-Term Dynamic Psychotherapy (ISTDP)
                                 Society: The Unconscious Therapeutic Alliance. May, 2016, San Francisco, CA

        2018                     Introduction to Intensive Short-Term Dynamic Psychotherapy (ISTDP): one day
                                 conference, held at Vaden Health Center; Stanford University, March 3, 2018, with
                                 David Wolff, M.D., and Diane Byster, MFT.

        2018                     Electronic Bridge to Mental Health (eBridge): A web-based intervention to identify
                                 university students at risk for suicide and facilitate their linkage to mental health
                                 services King, C.1, Zheng, K.2 Eisenberg, D.1, Chermack, S.1, Pistorello, J3,
                                 Albucher, R4, Coryell, W5, Favorite, T1, 1University of Michigan, Ann Arbor;
                                 2
                                  University of California, Irvine; 3University of Nevada, Reno; 4Stanford
                                 University; Stanford, California; 5University of Iowa, Iowa City Presented at the
                                 panel for the ESSSB (European Symposium on Suicide and Suicidal Behavior)
                                 conference Ghent, Belgium; September, 2018.

        2019                     Mental Health Issues in the College-Age Population- A Primer for Primary Care
                                 Providers; Palo Alto Medical Foundation in Santa Cruz, California: “Mental Health
                                 Issues Across the Lifespan”. September 15, 2019

        2019                     Case presentation: ISTDP treatment of Adult ADHD for Northern California
                                 Intensive Short-Term Dynamic Psychotherapy (ISTDP) Society. November 9, 2019

        2020                     "Anxiety and Depression claims due to motor vehicle accidents." For Examworks
                                 Lunch and Learn Series. Oakland Marriott City Center 1001 Broadway Oakland,
                                 CA. February 28, 2020.

        2020                     Introduction to Intensive Short-Term Dynamic Psychotherapy (ISTDP). 60th
                                 Annual Meeting and Scientific Program scheduled for March 13-15, 2020 at the
                                 Portola Hotel & Spa in Monterey, CA.


COMMITTEE AND ADMINISTRATIVE SERVICE

        National/International


Ronald C. Albucher, M.D.                                                                     Page 8 of 16


                                                                    DEFENDANTS' EXPERT DISCLOSURE 044
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 78 of 181



        1988                     Medical Student Representative, American Medical
                                 Association National Meeting

        1991                     Physician in Training Representative, American Medical Association National
                                 Meeting

        1996-1997                Program Committee, American Association of
                                 Directors of Psychiatric Residency Training

        1997-1999                Consultant, Committee of Early Career Psychiatrists,
                                 Council on Medical Education and Career Development,
                                 American Psychiatric Association

        1999-2001                Chairperson, Committee of Early Career Psychiatrists,
                                 Council on Medical Education and Career Development,
                                 American Psychiatric Association

        2000-2002                Deputy Early Career Psychiatrist Assembly Representative, Area 4
                                 American Psychiatric Association

        2001-2004                Elections Committee, American Psychiatric Association

        2004-2007                Finance and Budget Committee, American Psychiatric Association

        2005-2007                Long-Term Planning Committee, American Psychiatric Association

        2019-                    Secretary, International Experiential Dynamic Therapy Association (IEDTA)



        University of Michigan

        1986-1987                Co-Chair, Committee on Ethics and Humanism in
                                 Medicine

        1989-1991                Director, House Officers Association

        1990-1992                Program Director, Department of Psychiatry Film
                                 Group

        1992-2005                Member, Department of Psychiatry Resident
                                 Education Committee

        1993-1994                Member, Long Term Planning Committee, Department
                                 of Psychiatry

        1993-2005                Department of Psychiatry Resident Selection and
                                 Review Committee

        1995                     Chair, Quality of Life Subcommittee, Residency
                                 Redesign Task Force

        1996                     Chair, Resident Evaluation Task Force

        1996-1998                Liaison to Michigan Psychoanalytic Institute
                                 Committee on Graduate Training Programs


Ronald C. Albucher, M.D.                                                                 Page 9 of 16


                                                                  DEFENDANTS' EXPERT DISCLOSURE 045
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 79 of 181



        1997                     Chair, Workgroup on Grand Rounds/Invited Speaker
                                 series on Human Sexuality

        1998-2000                Member, Grand Rounds Committee, University of Michigan,
                                 Department of Psychiatry

        2000-2005                Education Council, University of Michigan,
                                 Department of Psychiatry

        2013-2015                American Psychoanalytic Association Board on Professional Standards, Committee
                                 on Psychoanalytic Education Study Group: Psychoanalysis and Neuroscience

        VA Ann Arbor Healthcare System

        1994-1996                Member, Quality Assurance Board

        1994-1995                Co-Chair, Strategic Planning Task Force

        1996                     Chair, Merger Task Force

        1998- 2001               Reviewer, Human Subjects Committee




        Michigan Psychiatric Society (MPS)

        1991-1992                MPS, Law and Psychiatry Committee

        1996-1999                Chair, MPS Early Career Psychiatrist Committee

        1997-2000                Member, MPS Program Committee

        1997-2000                Member, MPS Nominations Committee

        1998- 2000               Councilor, MPS Executive Board

        1998- 1999               Co-Chair, MPS Membership Committee

        2001-2005                Secretary/Treasurer, MPS Executive Board

        Other

        2001-2005                Michigan Psychoanalytic Foundation Liaison to the LGBT Community


        Northern California Psychiatric Society (NCPS)

        2005-2008                Member Education Committee

        2008-2012                Treasurer


        Stanford University

        2008-2013                Mental Health and Well Being Task Force Oversight Committee


Ronald C. Albucher, M.D.                                                               Page 10 of 16


                                                                  DEFENDANTS' EXPERT DISCLOSURE 046
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 80 of 181



        2008- 2009                Graduate Deans and Administrators Working Group (GDAWG)

        2008-2017                 Vaden Health Center
                                      Quality Improvement Committee
                                      Unit Heads Committee
                                      Management Team

        2008-2009                 Vice Provost for Student Affairs Cabinet

        2012-2017                 Mental Health and Well-Being Advisory Board (Co-Chair)

        2012-2017                 Weiland Health Initiative Advisory Board

        2015-2017                 Stanford Student Advisory Committee to CAPS




GRANT SUPPORT


        Pilot Study: Deep Brain Stimulation for Refractory Obsessive-Compulsive Disorder Protocol # 1564 NIH
        General Clinical Research Center University of Michigan Health System (Principal Investigator: George
        Curtis, M.D.)

        Development of Innovative, Interactive Computer-Based Programs for Teaching Psychiatry to Medical
        Students. Office of Medical Education, University of Michigan Medical School. (Principal Investigator:
        Ronald C. Albucher, M.D.) Total Award: $15,000

        eBridge to Wellness multisite study. Grant Number: 1R01MH103244 - 01 (PI Name: Cheryl King, Ph.D. at
        University of Michigan; Stanford PI: Ronald Albucher, M.D.) Annual award: $81,966.00 for 5 years.


RESEARCH INTERESTS

        Resident Education: particularly psychotherapy (Intensive Short-Term Dynamic Psychotherapy, ISTDP)
        Obsessive-Compulsive disorder: particularly psychotherapeutic and neurosurgical treatments
        College Student Mental Health




BIBLIOGRAPHY

Peer-Reviewed Publications

1.      Shapiro BH, Albucher RC, MacLeod JN, Bitar MS: Normal levels of hepatic drug-metabolizing enzymes in
        neonatally induced growth hormone-deficient adult male and female rats. Drug Metabolism and Disposition,
        14(5):585-589,1986 Sep-Oct

2.      Albucher RC, DeQuardo JR, Tandon R: Case Report: Treatment of Catatonia with an Intravenous Anti-
        Cholinergic Agent. Biological Psychiatry, 29(5):513-4,1991 Mar 1

3.      Albucher RC : Suicide in Adolescents. Resident and Staff Physician, 38(3):165, 1992 Mar

4.      Albucher RC, Abelson JL, Nesse RM: Defense Mechanism Changes In Successfully Treated Obsessive
        Compulsive Disorder Patients, Am J Psychiatry, 155 (4): 558-559, Apr 1998

Ronald C. Albucher, M.D.                                                                  Page 11 of 16


                                                                    DEFENDANTS' EXPERT DISCLOSURE 047
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 81 of 181



5.      Albucher RC, Curtis G, Pitts K: Neurosurgery for Obsessive-Compulsive Disorder: Problems with
        Comorbidity, Am J Psychiatry, 156 (3): 495-496, Mar 1999

6.      Albucher RC, Maixner SM, Riba M, Liberzon I: Neurology Training in Psychiatry Residency: Self-
        Assessment and Standardized Scores, Acad. Psychiatry, 23 (2): 77-81, Summer 1999

7.      Loboprabhu S, King C, Albucher RC, Liberzon I: A Cultural Sensitivity Workshop for Residents, Acad.
        Psychiatry, 2000 24: 77-84.

8.      Albucher RC, Curtis GC: Adderall for obsessive-compulsive disorder. American Journal of Psychiatry.
        158(5):818-9, 2001 May.

9.      Zamorski MA, Albucher RC: Eight Strategies for Managing Treatment-Refractory Panic Disorder. American
        Family Physician. 66(8): 1477-1484, October 15, 2002.

10.     Albucher RC, Liberzon I: Psychopharmacological Treatment in Post Traumatic Stress Disorder: A Critical
        Review, Journal of Psychiatric Research, 2002 Nov-Dec;36(6):355

11.     Abelson JL, Curtis, GC, Sagher, O, Albucher, RC, Harrigan, M, Taylor, SF, Martis, B, Giordani, B: Deep
        Brain Stimulation for Refractory Obsessive Compulsive Disorder, Biological Psychiatry, Volume 57, Issue 5,
        1 March 2005, Pages 510-516

12.     Albucher, RC: An Integrationist Perspective: A Response to “Bias: Thinking about College Student
        Psychotherapy versus Drug Treatment and Disability”, Journal of College Student Psychotherapy, Volume 27,
        Issue 4, 2013

13.     Tinklenberg, J., Patel, B., Gelman, K., Albucher, R.: Assessing adult attention deficit hyperactivity disorder
        (ADHD) in the university setting Journal of American College Health, 2018; 66 (2): 141–44

14.     Busby DR, Zheng K, Eisenberg D, Albucher RC, Favorite T, Coryell W, Pistorello, J & King, CA: (2019)
        Black college students at elevated risk for suicide: Barriers to mental health service utilization, Journal of
        American College Health, 2019 Oct 29, DOI: 10.1080/07448481.2019.1674316

15.     Busby DR, Horwitz AG, Zheng K, Eisenberg D, Harper GW, Albucher RC, Roberts LW, Favorite T, Coryell
        W, Pistorello J, King CA, Suicide risk among gender and sexual minority college students: The roles of
        victimization, discrimination, connectedness, and identity affirmation, Journal of Psychiatric Research (2019),
        doi: https://doi.org/10.1016/j.jpsychires.2019.11.013



Non-Peer-Reviewed Publications

1.      Albucher RC: Preparing for “The Real World,” Parapraxis, 6(1), Fall 1999

2.      Albucher RC: Il comitato degli Early Career Psychiatrists dell’American Psychiatric Asssociation, Studi di
        Psichiatria, 2 (2): 43

3.      Albucher RC, Levine BH: Patient Management Exercise for Anxiety Disorders: Focus, Summer 2004, Vol. II,
        No.3: 360-365

4.      Levine BH, Albucher RC: Patient Management Exercise for Child and Adolescent Psychiatry: Focus, Fall
        2004, Vol. II, No.4: 543-549

5.      Levine BH, Albucher RC: Patient Management Exercise for Major Depressive Disorder: Focus, Winter 2005,
        Vol. III, No. 1: 27-33



Ronald C. Albucher, M.D.                                                                        Page 12 of 16


                                                                       DEFENDANTS' EXPERT DISCLOSURE 048
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 82 of 181



6.      Levine BH, Albucher RC: Patient Management Exercise for Sleep, Sex, and Eating Disorders: Focus, Fall
        2005, Vol. III, No. 4: 537-545

7.      Levine BH, Albucher RC: Patient Management Exercise for Gender, Race, Culture: Focus, Winter 2006, Vol.
        IV, No. 1: 14-22

8.      Levine BH, Albucher RC: Patient Management Exercise for Psychopharmacology, Fall 2006, Vol. IV, No. 4:
        496-504

9.      Levine BH, Albucher RC: Patient Management Exercise for Bipolar Disorder: Focus, Winter 2007, Vol. V,
        No. 1: 20-32

10.     Levine BH, Albucher RC: Patient Management Exercise for Substance Abuse Diagnosis and Treatment:
        Focus, Spring 2007, Vol. V, No. 2: 172-186

11.     Levine BH, Albucher RC: Patient Management Exercise for Obsessive-Compulsive Disorder: Focus, Summer
        2007, Vol. V, No. 3: 316-327

12.     Levine BH, Albucher RC: Patient Management Exercise for Major Depressive Disorder and Suicide: Focus,
        Winter 2008, Vol. VI, No. 1: 47-57

13.     Levine BH, Albucher RC: Patient Management Exercise for Schizophrenia: Focus, Spring 2008, Vol. VI, No.
        2: 185-196

14.     Levine BH, Albucher RC: Patient Management Exercise for Child and Adolescent Psychiatry: Focus, Summer
        2008, Vol. VI, No. 3: 299-313

15.     Levine BH, Albucher RC: Patient Management Exercise for Panic Disorder: Focus 2008 6: 451-458

16.     Albucher RC: Interview in journal Nature: Under a Cloud; October 2012; Volume 490: 299-301




Books

1.      Albucher RC: Editor, PSYCHIATRY: JUST THE FACTS. Board Recertification Text; McGraw Hill; Feb
        2008.

2.      Levine BH, Albucher RC: FOCUS: Patient Management Exercises in Psychiatry; American Psychiatric Press,
        Inc. 2011



Book Chapters

1.      Albucher RC: Biography of Roy Cohn. In: Gay and Lesbian Biography, St. James Press, Detroit, 1997, pp.
        123-125

2.      Albucher RC: Psychotherapies. In Psychiatry Pearls of Wisdom Board Review Text, Boston Medical
        Publishing, Lincoln, NE, in press.

3.      Albucher RC, VanEtten ML, Liberzon I: Psychopharmacological Treatment in PTSD. In: Simple and
        Complex Post-Traumatic Stress Disorder; Edited by Mary Beth Williams and John F. Sommer, Jr., Haworth
        Press, New York, 2002.


Ronald C. Albucher, M.D.                                                                 Page 13 of 16


                                                                  DEFENDANTS' EXPERT DISCLOSURE 049
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 83 of 181



4.      Albucher RC: Phobic Disorders. In: eMedicine: Medicine, OB/Gyn, Psychiatry, and Surgery, An Online
        Medical Reference; Boston Medical Publishing, Lincoln, NE, http://www.emedicine.com/, November 2002

5.      Albucher RC: Major Depressive Disorder. In PSYCHIATRY: JUST THE FACTS. Board Recertification
        Text; McGraw Hill; Feb 2008 p.1-3

6.      Albucher RC: Dysthymia. In PSYCHIATRY: JUST THE FACTS. Board Recertification Text; McGraw Hill;
        Feb 2008 p.5-6

7.      Albucher RC: Mood Disorders with Seasonal Pattern. In PSYCHIATRY: JUST THE FACTS. Board
        Recertification Text; McGraw Hill; Feb 2008 p.6-8

8.      Albucher RC: Delusional Disorder. In PSYCHIATRY: JUST THE FACTS. Board Recertification Text;
        McGraw Hill; Feb 2008 p.15-17

9.      Albucher RC: Panic Disorder. In PSYCHIATRY: JUST THE FACTS. Board Recertification Text; McGraw
        Hill; Feb 2008 p.37-38

10.     Albucher RC: Obsessive-Compulsive Disorder. In PSYCHIATRY: JUST THE FACTS. Board Recertification
        Text; McGraw Hill; Feb 2008 p.38-40

11.     Albucher RC: Phobias. In PSYCHIATRY: JUST THE FACTS. Board Recertification Text; McGraw Hill;
        Feb 2008 p.43-44

12.     Albucher RC: Competency. In PSYCHIATRY: JUST THE FACTS. Board Recertification Text; McGraw
        Hill; Feb 2008 p.77-78

13.     Albucher RC: Reproductive Function. In PSYCHIATRY: JUST THE FACTS. Board Recertification Text;
        McGraw Hill; Feb 2008 p.81-82

14.     Albucher RC: Death and Dying. In PSYCHIATRY: JUST THE FACTS. Board Recertification Text; McGraw
        Hill; Feb 2008 p.84-85

15.     Kurtz B, Albucher RC: Pervasive Developmental Disorders. In PSYCHIATRY: JUST THE FACTS. Board
        Recertification Text; McGraw Hill; Feb 2008 p.91-94


Abstracts/Presentations

1.      Albucher RC, Nesse RN, Silk K, Pitt E: Psychiatry Resident Survey of Educational Goals and Needs.
        Silverman Conference, University of Michigan Department of Psychiatry, Ann Arbor, Michigan 1994

2.      Albucher RC, Abelson JL, Nesse RN: Defense Mechanism Changes in Successfully Treated Obsessive
        Compulsive Disorder Patients, 16th Annual Anxiety Disorders Association of America, Orlando, Florida 1996

3.      Riba MB, Nesse RN, Albucher RC, Ryan R, Casada J, Godard SL: Swimming Upstream: Changing and
        implementing a new curriculum when the future is uncertain. Panel presented at the Mid-Winter Meeting of
        the American Association of Directors of Psychiatric Residency Training, San Francisco, CA, January 1996

4.      Albucher RC, Maixner SM, Riba MB: Assessing and Improving Neurology Training in General Psychiatry
        Residencies. Panel presented at the Mid-Winter Meeting of the American Association of Directors of
        Psychiatric Residency Training, Charleston, SC, January 1997

5.      Maixner SM, Albucher RC, Riba MB: Neurology Training in Psychiatry Residency: Self-Assessment and
        Standardized Scores. Presented at the 150th Annual Meeting, American Psychiatric Association, San Diego,
        CA, May 1997


Ronald C. Albucher, M.D.                                                                  Page 14 of 16


                                                                   DEFENDANTS' EXPERT DISCLOSURE 050
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 84 of 181



6.      Albucher RC, Tuthill C, Tasman A: Psychodynamic Contributions to Cognitive-Behavioral Therapy. Panel
        presented at the Institute on Psychiatric Services, Washington, DC, October 1997

7.      Albucher RC, Maixner SM, Riba MB: Improving Neurology Training for Psychiatry Residents. Panel
        presented at the Mid-Winter Meeting of the American Association of Directors of Psychiatric Residency
        Training, Orlando, FL, January 1998

8.      Riba MB, Jibson M, Albucher RC: Integrating Didactics in the Adult and Child Residencies: The
        Intensive/Modular Core. Panel presented at the Mid-Winter Meeting of the American Association of Directors
        of Psychiatric Residency Training, Orlando, FL, January 1998

9.      Smith MK, Szigethy E, Albucher RC: Emerging from Residency: What Next? Panel presented at the Mid-
        Winter Meeting of the American Association of Directors of Psychiatric Residency Training, Orlando, FL,
        January 1998

10.     Abelson JL, Albucher RC, Fantone R, Schweitzer PB, Himle JA: Clinical Challenges in OCD: Presentation
        and Interactive Discussion. Panel presentation at the 18th National Conference of the Anxiety Disorders
        Association of America, Boston, MA, March 1998

11.     Dalack GW, Albucher RC, Carnahan J, Healy DJ, Kronfol Z, Meador-Woodruff, JH: A Prospective Open Trial
        of Olanzapine for Poorly Responsive Psychosis. Presented at the 151st Annual Meeting, American Psychiatric
        Association, Toronto, Ontario, May 1998

12.     Loboprabhu S, King C, Albucher RC, Liberzon I: A Cultural Sensitivity Workshop for Psychiatry Residents.
        Presented at the 50th Institute on Psychiatric Services, American Psychiatric Association, Los Angeles, CA,
        October, 1998

13.     Mccullumsmith R, Albucher RC: The Treatment of Chronic Masturbation with Fluoxetine. Presented at the
        50th Institute on Psychiatric Services, American Psychiatric Association, Los Angeles, CA, October, 1998

14.     Dalack GW, Albucher RC, Carnahan J, Healy DJ, Kronfol Z, Shapiro H, Meador-Woodruff JH: An Open Trial
        of Olanzapine in Poorly Responsive Psychosis. Presented at the Society of Biological Psychiatry Annual
        Meeting, Washington, DC, May, 1999

15.     Dettman DA, Himle JA, Albucher RC: Improving Psychiatry Residents’ Training and Skills in Effective
        Cognitive Behavioral Therapy for Posttraumatic Stress Disorder. Presented at the 28th Annual Meeting of the
        American Association of Directors of Psychiatric Residency Training, Santa Monica, California, March, 1999

16.     Abelson JL, Albucher RC, Curtis GC, Himle JA, Cameron OG, Nesse RM: Symposium: From Whence?
        Where to? Perspective on anxiety and Anxiety Research from Past to Future. Moderator at the 18th National
        Conference of the Anxiety Disorders Association of America, San Diego, CA, March 1999

17.     Albucher RC, Goldberg J, Thornhill J, Fried W: Leaving the Nest: Preparing Residents for the Transition into
        Practice. Workshop presented at the 29th Annual Meeting of the American Association of Directors of
        Psychiatric Residency Training, San Juan, Puerto Rico, March 2000

18.     Hanna GL, Himle JA, VanEtten ML, Fischer DJ, Albucher RC: New Perspectives on Obsessive-Compulsive
        Disorder. Symposium presented at the 20th National Conference of the Anxiety Disorders Association of
        America, Washington, DC, March 2000

19.     Sial R, Albucher RC: Substance Abuse- What Every Child and Adolescent Psychiatry Resident Should
        Know—Suggestions for a Model Curriculum. Poster presented at the 30th Annual Meeting of the American
        Association of Directors of Psychiatric Residency Training, Seattle, Washington, March 2001

20.     Albucher RC, Curtis GC, Abelson JL: Anterior Capsulotomy Outcomes for Treatment Refractory Obsessive-
        Compulsive Disorder. Poster presented at the 21st National Conference of the Anxiety Disorders Association
        of America, Atlanta, GA, March 2001

Ronald C. Albucher, M.D.                                                                   Page 15 of 16


                                                                    DEFENDANTS' EXPERT DISCLOSURE 051
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 85 of 181




21.     Albucher RC, Young, KW: The Great Beyond: Making Career Decisions at the End of Residency Training.
        Component Workshop from APA Committee of Early Career Psychiatrists presented at 154th Annual
        Meeting, American Psychiatric Association, New Orleans, LA, May 2001

22.     Goldfinger SM, Hales D, Albucher RC: The Other Side of the Mountain: From Residency to Reality.
        Leadership and Career Development Seminar presented at the 53rd Institute on Psychiatric Services, American
        Psychiatric Association, Orlando, FL, October, 2001

23.     Albucher RC: Treatment of Refractory Obsessive-Compulsive Disorder, presented at California Pacific
        Medical Center Grand Rounds, San Francisco, CA, May 2002

24.     Goldfinger SM, Hales D, Albucher RC: The Other Side of the Mountain: From Residency to Reality.
        Leadership and Career Development Seminar presented at the 54th Institute on Psychiatric Services, American
        Psychiatric Association, Chicago, IL, October, 2002

25.     Nakajima G, LeQuesne E, Cabaj RP, Albucher RC: Update on Psychiatric Issues for Gay and Lesbian Patients:
        A Review of Pertinent Clinical, Research and Educational Issues presented at the 55th Institute on Psychiatric
        Services, American Psychiatric Association, Boston, MA, November, 2003

26.     Abelson JL, Curtis GC, Sagher O, Albucher RC, Harrigan M, Taylor SF, Giordani B, Eden S, Martis B, Ross
        DA. Deep Brain Stimulation for the Treatment of Refractory Obsessive Compulsive Disorder (OCD). Invited
        presentation in President’s Symposium on Anxiety Disorders, New Directions, Novel Approaches –
        Psychiatric Research Society, Park City, Utah, February 12, 2004.

27.     Curtis GC, Abelson JL, Sagher O, Albucher RC, Harrigan M, Taylor SF, Giordani B, Eden S, Martis B., Ross
        DA: Deep Brain Stimulation for Treatment Refractory Obsessive Compulsive Disorder (OCD) presented at the
        Anxiety Disorders Association of American Annual Meeting, Miami, FL, March 2004

28.     Krain L, Albucher RC: Web-based Psychiatric Interactives: Assessing Competencies and Improving Education
        in Psychiatric Care. Presented at the 33rd Annual Meeting of the American Association of Directors of
        Psychiatric Residency Training, New Orleans, LA, March 2004

29.     Taylor SF, Martis B, Abelson JL, Sagher O, Albucher RC, Harrigan M, Giordani, B, Curtis GC: Effects of
        Sustained Deep Brain Stimulation on Regional Glucose Uptake in Obsessive Compulsive Disorder presented
        at the Society of Biological Psychiatry Annual Meeting, New York, NY, May 2004

30.     Krain L, Albucher RC: New Data on Web-based Psychiatric Interactives: Assessing Competencies and
        Improving Education in Psychiatric Care. Presented at the 34th Annual Meeting of the American Association
        of Directors of Psychiatric Residency Training, Tucson, AZ, March 2005

31.     Albucher RC: Presentation to Stanford Faculty Senate on Stanford Student Mental Health and Services at
        Stanford Counseling and Psychological Services. November 10, 2016

32.     Albucher RC: Healthy Minds Study 2015 – 2016 Results; Vaden Health Center Staff Meeting; May 16, 2017


33.     Albucher RC, Griffith C, Jacobs J: Stanford Long Range Planning: Area Steering Group on Our Community.
        Stanford Student Mental Health and Well-being Review; Stanford University, July 5, 2017




Ronald C. Albucher, M.D.                                                                    Page 16 of 16


                                                                    DEFENDANTS' EXPERT DISCLOSURE 052
             Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 86 of 181




                                          Ronald Albucher, M.D.
                                             FEE SCHEDULE
                                             (800) 458-1261
                              DESCRIPTION                                                      SERVICE                   FEE

                                                             Record Review*                                            $675 /hour
RECORD REVIEW, INDEPENDENT MEDICAL EXAMINATION,
AND/OR REPORT: Review medical records and diagnostic
studies, conduct physical examination and/or prepare written Examination*                                              $675 /hour
report based on independent opinion.

                                                                   Report Preparation*               $675 /hour
             *Minimum Charges: IME: Examination - 1 hour. IME report preparation - 1.5 hours.
      Record Review: Review of records - 1 hour. Report preparation - 1 hour (if written report requested).
   Supplemental Report: Review of additional records - .5 hour. Report preparation - .5 hour (if written report
          requested). Total times may exceed these minimum charges based on complexity of case.

VERBAL CONSULTATION:                                                                        Consultation               $675 /hour
                                                                                            0 - 2 Days                 $500 /flat
RUSH FEES:
Preparation of expedited report within 20 days from date of                                 3 - 5 Days                 $400 /flat
                                                                                            6 - 10 Days                $300 /flat
examination. (Regular turn-around is 30 days)
                                                                                            11 - 20 Days               $200 /flat
                                                                                            Deposition                 $900 /hour
TESTIMONY FEES:
                                                                                           Arbitration/Video
Prepayment of trial and arbitration fees required 24 hours in                              Deposition**(2-hr min)     $1,000 /hour
advance of appearance. (A cancellation fee will be charged if                               Trial-Half Day            $5,000 /flat
canceled with less than 48hr notice.) It is the responsibility of the client
retaining the consultant to have these fees paid.
                                                                                            Trial-Full Day           $10,000 /flat
                                                                                            Preparation                 $675 /hour
NO SHOW / LATE CANCELLATION ON EXAMS:
Scheduled evaluation appointment missed or canceled with     Late Cancellation
less than 5 days notice. (Excludes weekends and holidays)    Less than 5 Days                                           $675   /flat
                                                             Deposition                                                 $500   /flat
NO SHOW / LATE CANCELLATION ON TESTIMONY: Scheduled Verbal Consultation                                                 $325   /flat
testimony missed or canceled with less than 48 hours notice. Arbitration/Video Depo                                   $1,000   /flat
(Excludes weekends and holidays)                             Trial-Half Day                                           $2,500   /flat
                                                             Trial-Full Day                                           $5,000   /flat
Research or other services provided by non-MD staff                                                                      $95   hour

TRAVEL: Hourly rate plus actual costs.                                                                                 $100 /hour


                                  **Video Deposition fees contemplates preservation of testimony for use in trial.
                                            All invoices for services are due and payable on receipt



                                                                                     DEFENDANTS' EXPERT DISCLOSURE 053
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 87 of 181



Deposition and Trial History for Ronald Albucher M.D.

(As of December 10, 2020)



      Date                 Case              Law Firm         Plaintiff/Defense Deposition/Trial
Oct 26, 2007        Shawnee              Price And            Defense           Trial
                    Underwood v. CA      Associates
                    Dept of
                    Corrections
                    (Solano Co Sup
                    Court)
Mar 7, 2008         Sharon Tjian v.      Renne, Sloan,        Plaintiff         Deposition
                    West America         Holtzman, Sakai,
                    Bancorporation       LLP

Feb 15, 2010        Loretta Burns-       Blair, Sterling,     Defense           Deposition
                    Knighten v. Orot     Johnson,
                                         Martinez & Leon
                                         Guerrero

Nov 21, 2012        Dishman v.           Law Offices of       Defense           Deposition
                    Jennings             Michael McKone
Oct 22, 2015        Gardner v. SF        Law Offices of       Defense           Deposition
                    Pride                John A. Biard
Jan 18, 2016        McCamey v.           Huseby               Defense           Deposition
                    Moustakas
April 28, 2016      Nelson v. Lowe’s     Tharpe & Howell      Defense           Deposition
June 15, 2016       Burk v. Boeing       Buri Funston         Plaintiff         Deposition
                                         Mumford, PLLC
June 29, 2017       Lennig v. CRST,      BASSI, EDLIN,        Defense           Deposition x3
                    Inc.                 HUIE & BLUM                            (dates: 6/29/17,
                                                                                3/2/17, 2/2/17)
July 12, 2018       French v. Steele     STEPHEN M.           Plaintiff         Deposition
                                         FUERCH,
                                         ATTORNEY AT
                                         LAW
March 7, 2019       Robinson v. Union    Union Pacific        Defense           Deposition
                    Pacific Railroad     Railroad Legal
                                         Department




                                                            DEFENDANTS' EXPERT DISCLOSURE 054
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 88 of 181




          3. Steve Papenfuhs




                                     DEFENDANTS' EXPERT DISCLOSURE 055
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 89 of 181




Steve Papenfuhs
3303 Palantino Way
San Jose, CA. 95135
Phone: (408) 621-3955


December 12th, 2020

Mr. Kevin Allen
Attorney at Law
Allen Glaessner Hazelwood Werth
180 Montgomery St., Suite 1200
San Francisco, CA. 94104

Re: Cameron Rocha v. City of Antioch et al.,
Case No. 19-cv-07312-MMC

Dear Mr. Allen,

        In accordance with the Federal Rules of Civil Procedure 26(a)(2)(B) [Attachment A], the
following report presents my preliminary opinions regarding the above cited case. I understand
that additional discovery will be made available to me for further review and analysis, and I will
provide a supplement to this report, as necessary.

Sincerely,




Steve Papenfuhs




                                                                                      Page 1 of 49




                                                        DEFENDANTS' EXPERT DISCLOSURE 056
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 90 of 181




 1                                 Mr. Rocha v. City of Antioch et al.,
 2                                   United States District Court
 3                                    Northern District of California
 4                                       San Francisco Division
 5                                     Case No. 19-cv-07312-MMC
 6
 7
 8                             Expert Witness Report of Steve Papenfuhs
 9                                          Introduction
10
11           My name is Steve Papenfuhs and I have been retained by Mr. Kevin Allen to review the
12   material and information provided in this case, and offer objective opinions concerning the actions
13   of Antioch police personnel regarding the arrest of Mr. Cameron Rocha on March 12th, 2018.
14           Case documents and other materials considered in this case are listed in Attachment “B”
15   My qualifications as a Police Practices Expert are included in Attachment “G.” A list of other
16   cases in which I have testified at trial or by deposition during the previous four years is included
17   in Attachment “H.” A list of my publications authored in the previous ten years is included in
18   Attachment “I.” A statement of compensation to be paid for study and testimony in this case is
19   included in Attachment “J.”
20
21          Methodology Used, and Facts or Data Considered When Forming My Opinion
22
23           In forming my opinions in this case, I reviewed the facts and data described in the primary
24   source documents and materials that are specific to this case as listed in Attachment “B”. Then,
25   using my knowledge, education, training, and experience, I analyzed the facts and data aggregated
26   from those materials while examining and accounting for obvious alternate explanations for the
27   actions and responses of the parties involved. I then compared the facts gathered from those
28   materials against secondary sources representing generally accepted law enforcement training,
29   practices, and procedures as well as specific departmental policy. Where practicable, peer-
30   reviewed literature and other publications have been used as secondary sources. Such materials
31   are the type upon which I and others in the law enforcement profession rely when examining the
32   events surrounding a police response, and in forming opinions regarding the matters addressed
33   herein. Additionally, my opinions are informed by the totality of the materials I have read and
34   studied, as well as the experiences and instruction I have had and/or provided to law enforcement
35   over the entire course of my career.
36           To stay current in the field of law enforcement and associated training, practices, and
37   procedures, I maintain memberships in the International Law Enforcement Educators and Trainers
38   Association, the International Association of Chiefs of Police, the National Tactical Officer

                                                                                             Page 2 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 057
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 91 of 181




 1   Association, the California Association of Tactical Officer, the Illinois Tactical Officer
 2   Association, the Peace Officer Research Association of California and the Human Factors and
 3   Ergonomics Society.
 4            I research and study law enforcement methods, practices, and tactical issues by accessing
 5   academic research and news reports on a regular basis. I frequently engage in discussions and
 6   debriefings with officers, law enforcement trainers, managers, and executives about law
 7   enforcement policy, procedure, practices, and tactics. I remain current in my field by providing
 8   California Commission on Peace Officer Standards and Training (POST) certified Force Option
 9   Simulator Training, Field Officer Training, Field Officer Update Training, and have served on
10   POST committees and research projects.
11            Law enforcement officers are expected to have a working knowledge of the legal issues
12   impacting their profession. During my trainings and consultations with officers in both formal and
13   informal settings, I often discuss legal issues and case decisions that affect how they perform their
14   jobs. As such, in this report and corresponding testimony, I may refer to established law, concepts,
15   principles, and case citations that are pertinent to the facts of this case. I do so only to assist the
16   trier of fact in understanding the body of knowledge expected of an objectively reasonable officer,
17   as well as the reasoning and methods informing my opinions.
18            This is a preliminary report as I understand discovery in this case continues and I may be
19   provided additional information and documents, which can include expert reports from Plaintiff
20   and expert reports from Defendants. Upon review of further documents, I will supplement my
21   report (possibly even modify or amend my opinions) if requested to consider new information by
22   counsel or the court.
23
24                                           Incident Summary
25
26   Initial Event Information:
27            On Monday March 12, 2018 at approximately 16:01:36 (4:01 and 36 seconds PM), Antioch
28   Police communications received a 911 call transfer from the Contra Costa Sheriff’s Office. The
29   reporting party, Deanna Hix, explained that a hit and run accident had just occurred in the City of
30   Antioch (Bates COA (Rocha)000071).
31            The traffic collision occurred on Wilbur Ave at the intersection of the northbound onramp
32   to Highway 160 in Antioch, California. This intersection is approximately 180 feet west of
33   Bridgehead Road (COA (Rocha)000070).
34            Brian Joshua Hix was driving his 2005 Chevy Impala W/B on Wilbur Ave when Cameron
35   David Rocha, driving his 2003 Honda Element E/B on Wilbur Ave, failed to yield and made a left
36   turn, N/B, towards the Highway 160 N/B onramp crossing the path of Brian Hix. The turning
37   movement resulted in an impact between the front of the Honda Element and the left front of the
38   Chevy Impala.
39            The accident was witnessed by Deanna Hix, the mother of Brian Hix, who was in her

                                                                                               Page 3 of 49




                                                                DEFENDANTS' EXPERT DISCLOSURE 058
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 92 of 181




 1   vehicle following behind Brian Hix.
 2           Rather than stop after the collision, Mr. Rocha left the scene of the accident driving his
 3   vehicle W/B on Wilbur Ave. Brian Hix and Deanna Hix followed Mr. Rocha W/B on Wilbur Ave
 4   with Deanna Hix honking her horn at Mr. Rocha to get him to stop. Mr. Rocha eventually pulled
 5   over in the area of 3225 Wilbur Ave, the location of the PG&E Gateway Generating Station.
 6   (Google Street View, accessed 11/18/20)
 7           Mr. Rocha exited his vehicle and attempted to get into Deanna Hix’s vehicle. Deanna Hix
 8   and Brian Hix both noted that Mr. Rocha appeared “drunk,” “high,” “confused,” and/or
 9   experiencing a “medical emergency.” Mr. Rocha then reentered his Honda Element and drove
10   away without identifying himself or exchanging information with Brian or Deanna Hix. Deanna
11   Hix described the Honda Element as a silver 4-door, bearing license plate 5EPR424. Both Deanna
12   Hix and Brian Hix were able to take a photo of the Honda Element as it left the scene. Additionally,
13   Deanna Hix described the driver of the Honda Element as an HMA, mid-30’s, wearing a cream-
14   colored tank top, and having a tattoo on his left shoulder.
15
16   Initial Dispatch:
17            Antioch Police Officer Kristopher Kint #3652 (Unit ID Y22) was dispatched to the event
18   at approximately 16:03, and Zechariah Matis #5214 (Unit ID Y2) was dispatched at approximately
19   16:04 hours (COA (Rocha)000071). According to reports and testimony, the officers received the
20   following information from the dispatcher:
21       • “A male subject driving in a Honda Element with license plate number ‘5EPR424’ just
22            collided into the RP (Deanna Hix) and took off W/B on Wilbur Ave.” 1
23       • The subject was possibly an HMA wearing a cream-colored tank top. 2
24       • The subject had tattoos on his shoulder. 3
25       • “The responsible vehicle which fled the scene was a silver colored, Honda Element. The
26            CA PL of the vehicle was 5EPR424.” 4
27       • Other party is DUI and taking off. No injuries. 5
28       • Silver Honda Element, 4 Door. 6
29       • Just left towards 18th St.7
30            Since the officers were provided the license plate and registered owner information for the
31   Honda Element by dispatch personnel, Officer Kint asked Officer Matis to attempt to locate the
32   vehicle at the reported R.O. address of 414 W. 11th St., Antioch, CA. Officer Matis began to drive


     1
       Kint report, Bates COA (Rocha)000006.
     2
       Ibid.
     3
       Ibid.
     4
       Matis report, Bates COA (Rocha)000013.
     5
       Antioch Police Department Event Report, Bates COA (Rocha)000071
     6
       Ibid.
     7
       Ibid.
                                                                                             Page 4 of 49




                                                                   DEFENDANTS' EXPERT DISCLOSURE 059
               Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 93 of 181




 1   towards the address at approximately 1605.
 2
 3   Officer Matis Observations and Actions:
 4            Officer Matis arrived on W. 11th Street at approximately 1610 hours, while Officer Kint
 5   arrived at the Hix’s location at 3225 Wilbur Ave at approximately 1610. Officer Matis was driving
 6   EB on W. 11th St when he observed the Honda Element driving WB on W. 11th St. He observed
 7   the vehicle then make a right (NB) turn and come to a stop in the driveway of 414 W. 11th. St.
 8            Mr. Rocha’s wife, Shadi heard Mr. Rocha pull into the driveway. She was alerted to his
 9   presence when she heard his tires as he pulled into the driveway: “I mean, the way he pulled up
10   and the tire -- like, the tire sound, yeah. It did sound a little different, which is why it got my
11   attention to look outside and see that he had arrived” (Shadi Rocha deposition, P. 58, lines 7-10).
12            Officer Matis stopped his vehicle directly behind the Honda and activated his emergency
13   forward-facing red light while also “chirping” his siren. As Officer Matis exited his vehicle, Mr.
14   Rocha stepped from the driver’s seat of the Honda Element. Officer Matis noticed that Mr. Rocha
15   stumbled from the vehicle and walked with an unsteady gait. Officer Matis instructed Mr. Rocha
16   to sit on the ground, 8 however he did not follow such instructions. Mr. Rocha stumbled to a second
17   vehicle that was parked in the driveway of the residence. Mr. Rocha placed a set of keys on the
18   second vehicle, and then began to lean against that vehicle for support. Mr. Rocha began to fall
19   towards the ground, so Officer Matis quickly moved towards him and assisted him in remaining
20   upright by grasping Mr. Rocha by the arms.
21            Shadi Rocha described this part of the encounter between her husband and Officer Matis
22   as follows:
23            I was inside the house. I looked outside because I heard Cameron's vehicle pull inside the
24            driveway. And as soon as I looked outside -- I want to say within seconds -- I saw the
25            police car followed (Shadi Rocha deposition, P. 18-19, lines 13-2).
26
27              Q When you saw Mr. Rocha pull up -- or when you heard him pull up and you saw him in
28              his vehicle, at that point did you see any police officers?
29              A Not right away. I want to say within a few seconds of his arrival I saw the police officer
30              pull up.
31              Q And the police officer -- how did you know it was a police officer?
32              A Well, I saw the car, the police car, and the siren -- well, his lights were on, I think.
33              Q And when you say the "lights," are you talking about the overhead lights?
34              A Yes. That's what I mean. Yes.
35              Q And did you know it was a police vehicle because it was marked with a police logo on
36              the side?
37              A Yes.
38              Q Where did the police vehicle stop? Where did it pull up to?
39              A Right behind Cameron's vehicle (Shadi Rocha deposition, P. 22, lines 17-21).
40

     8
         Depo testimony: “Get on the ground.” Page 16, line 8.
                                                                                                Page 5 of 49




                                                                 DEFENDANTS' EXPERT DISCLOSURE 060
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 94 of 181




 1          Regarding Shadi’s initial observations of Mr. Rocha’s appearance of intoxication:
 2
 3          A He got out of the vehicle, and he was just wobbling. He was wobbling around.
 4          Q Was it common for him to wobble around when he walked?
 5          A No.
 6          Q Okay. What did -- did you believe he was intoxicated?
 7          A Absolutely. Yes.
 8          Q Was there anything about -- other than his wobbling that led you to believe he was
 9          intoxicated?
10          A Just his facial expressions. I just can tell when his face would change.
11          Q And did you notice that -- how long after he got out of the vehicle did you notice him
12          wobbling?
13          A Right away.
14          Q Did he ever, as far as you observed, almost fall to the ground or hit something? Anything
15          like that?
16          A Yes. He was -- yeah.
17          Q What did you observe, just so we're clear?
18          A He was just, like, really falling, like he needed someone to hold him up type of thing
19          (Shadi Rocha deposition, P. 23-24, lines 18-20).
20
21          While assisting Mr. Rocha in maintaining his balance, Officer Matis noticed that Mr.
22   Rocha presented objective symptoms associated with being under the influence of an alcoholic
23   beverage including:
24      • Bloodshot eyes
25      • Watery eyes
26      • Slow speech
27      • Slurred speech
28      • Unsteady gait
29      • Leaning against a parked vehicle to maintain balance
30      • Needing assistance from falling
31      • Constricted pupils
32      • Smell of alcohol emitting from him
33
34           Officer Matis spoke with Mr. Rocha for a short period of time at which point Shadi Rocha
35   exited the front door of the residence while holding her infant daughter. Officer Matis described
36   Mr. Rocha’s demeanor changing upon seeing his wife.
37       • “Cameron looked at her and started becoming visibly upset. His fists clenched and he
38           started to breath (sic) heavier. He yelled toward the female, ‘Shadi’” (Police Report
39           supplement, Bates COA Rocha000014).
40       • “…when she exited the residence I immediately saw somewhat of a change in Mr. Rocha
41           in his demeanor. I saw that he had a clenched -- he was clenching his fists. He started
                                                                                           Page 6 of 49




                                                            DEFENDANTS' EXPERT DISCLOSURE 061
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 95 of 181




 1          breathing heavily. He started yelling out the female's name which was Shadi” (Officer
 2          Matis deposition, P. 27, lines 14-18).
 3
 4          Officer Matis’ observations are supported by Shadi Rocha:
 5          Q When you went outside, did Mr. Rocha appear to notice you?
 6          A Yes.
 7          Q Why do you say, "Yes"? How do you know?
 8          A Because he looked at me, and he had this look of anger and hate (Shadi deposition, P.
 9          29, lines 11-16).
10          Q Was that the first time you had seen a look of anger and hate?
11          A No (Shadi deposition, P. 29-30, lines 25-2).
12          Q Before Mr. Rocha was handcuffed, did he say anything to you?
13          A I'm not sure if it was before or after. I just him screaming and just cursing at me, but I
14          just can't remember if it was during, after (Shadi deposition, P. 31, lines 7-11).
15
16            It was at this point, which Officer Matis described as possibly a minute or so after having
17   spotted the Honda Element, that he activated his digital voice recorder (Officer Matis deposition,
18   P. 25, lines 16-18):
19
20          Q I just wanted to clarify two things, and I'll start with the recording. Can you tell me when
21          exactly it was that you began the recording?
22          A So I started recording, from what I recall, it would have been after Ms. Rocha exited the
23          front door of the residence. That was part of the reason which prompted me to start
24          recording due to me seeing the elements somewhat, and I felt that I needed to start
25          recording audio-wise (Officer Matis deposition, P. 44-45, lines 23-3).
26
27            Officer Matis’ recorded interview begins with him asking Mr. Rocha what had happened,
28   to which Mr. Rocha reportedly replied, “This sucks.” Officer Matis then asked Mr. Rocha how
29   much he had to drink. Mr. Rocha replied, “Not that much, dude.” Officer Matis described Mr.
30   Rocha as confrontational and upset with him at a point where Officer Matis was attending to radio
31   traffic from the dispatcher. Mr. Rocha went on to state that he was trying to get food for his
32   daughter and wife (See Attachment D for transcript of conversation).
33
34         Officer Matis reported that he decided to detain Mr. Rocha in handcuffs: “I wanted to place
35   Cameron in handcuffs before he became more upset. I did this for his safety and mine.” Officer
36   Matis reported that he applied the handcuffs at approximately 1620 hours (Bates COA
37   (Rocha)000014).
38         Officer Matis variously testified in his deposition that he handcuffed Mr. Rocha because:
39
40          …that the situation was from my perspective was, for one, I was investigating a hit and
41          run, at that point misdemeanor or felony was unknown from my recollection depending on
                                                                                              Page 7 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 062
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 96 of 181




 1          whether there were potentially injuries with the victims, and at that point, I was not sure
 2          (Officer Matis deposition, P. 31, lines 8-12).
 3
 4          …I had the hit and run which I saw the vehicle which had the matching license plate,
 5          matching description of the vehicle, matching subject who reportedly fled from the scene
 6          and, therefore, from that alone would give me the reasonable suspicion to properly detain
 7          Mr. Rocha in handcuffs (Officer Matis deposition, P. 31, lines 13-18).
 8
 9          …I suspected he was under the influence of alcohol due to his objective signs and
10          symptoms which is also a misdemeanor. That would also give me the reason to place
11          handcuffs on him (Officer Matis deposition, P. 31, lines 20-23)
12
13          …the changing of Mr. Rocha's demeanor when he saw Ms. Rocha exit to potentially more
14          elevated. What my goal was for that third reason was to make sure I put handcuffs on in an
15          even more timely manner even though I was a solo officer because I did not want the
16          incident to elevate to a possible fight or even more combative nature. I wanted to make
17          sure I put handcuffs on him for his safety and my safety and also potentially the safety of
18          the unknown female at that time since obviously I did not know who she was at that time
19          and she was holding a child. Also, I wanted to make sure I made the situation safer than it
20          was (Officer Matis deposition, P. 31-32, lines 25-110).
21
22          Q Let me rephrase or let me clarify. You have stated one of the reasons for handcuffing
23          Mr. Rocha was because of his combative nature or his potential to be combative. This is in
24          your police report. I am wondering if you can elaborate on that.
25          A Sure. So I mentioned earlier how he had the clenched fists, he was breathing heavily and
26          he was yelling out the name Shadi. Those were the changes that I saw that were of concern
27          to me (P. 34, lines 12-20).
28
29          After placing the handcuffs on Mr. Rocha, Officer Matis reported that he “checked for
30   proper fit and double locked” them (Bates COA (Rocha)000014).
31          Officer Matis described during deposition testimony how he checked the handcuffs for
32   proper application, after which he engaged the double locking mechanism:
33
34          … when I placed handcuffs on Mr. Rocha, I checked for proper fit and double lock after
35          checking for proper fit. The way I checked for proper fit was making sure there was enough
36          distance between Mr. Rocha's wrists and the cuff collars. I made sure there was enough
37          distance so that there would be enough blood flow from his arm, his wrist and his hands so
38          that there would be enough circulation for the blood to flow. I also made sure that the
39          ratchet system on the handcuffs were appropriately applied so as to prevent possible escape

                                                                                           Page 8 of 49




                                                            DEFENDANTS' EXPERT DISCLOSURE 063
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 97 of 181




 1          from the handcuffs as well as making sure that they were properly fitted (Officer Matis
 2          deposition, P. 29-30, lines 22-8).
 3
 4          During deposition testimony, Mr. Rocha confirmed that Officer Matis had double locked
 5   the handcuffs:
 6
 7          Q Okay. So my question to you, Mr. Rocha, is -- and you may not know -- but do you
 8          know whether or not the handcuffs, at some point while they were on your wrist,
 9          tightened by you moving them just because they did, or were they always the same, I
10          guess, diameter? Does that make sense?
11          A No. They stayed the same. I believe he double locked them.
12          Q Okay. And so you know what double locking is, it sounds like?
13          A I do.
14          Q What is double locking?
15          A Double locking is you lock it after you get a good fit to keep it from tightening.
16          Q And after he placed the handcuffs on you, did you feel him insert a pin key or a finger
17          in between your skin and the metal?
18          A No.
19          Q But you remember him double locking the handcuffs?
20          A I believe so. Yes (Rocha deposition, Page 86, lines 2-22).
21
22          During deposition testimony, Officer Matis explained how he checked the handcuffs for
23   proper fit:
24          Q Let me rephrase. When you checked for proper fit, how do you do that? Do you stick
25          your pinky finger in there to make sure your pinky finger can go through, or what do you
26          do exactly?
27          A It's by visually and physically inspecting the handcuff, moving it around slightly. If a
28          handcuff has too much space on it, that can be problematic. Of course, if it has not enough
29          space, then that's problematic as well. The handcuffs that I placed on Mr. Rocha were
30          properly applied with the specific spacing by physically and visually inspecting the
31          handcuffs before double locking them (Officer Matis deposition, P. 30-31, lines 16-1).
32
33          Q What did you physically do? I know you kind of spoke to what you would do normally,
34          but what did you physically do at that time to ensure that the handcuffs were a proper fit
35          and double locked?
36          A As I stated, visibly and physically inspecting moving the handcuffs around in such a way
37          that it showed that it was not cutting off circulation to the arm, wrist and hand, being able
38          to stick a portion of my finger through the handcuffs to make sure that there was enough
39          space and also of note is at no point during my contact with Mr. Rocha was there a
40          complaint of the handcuffs.

                                                                                             Page 9 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 064
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 98 of 181




 1   Q You mentioned that you stuck your finger in there to make sure there was room. Which
 2   finger?
 3   A I don't specifically recall which finger I used for this incident (Officer Matis deposition,
 4   P. 35-36, lines 22-11).
 5
 6   Q What I think I heard you say earlier was there are two components to inspecting whether
 7   or not there is a proper fit, the first one being visual and the second one being a physical
 8   component. Is that correct?
 9   A Yes.
10   Q As far as the visual component goes, is there a certain -- what cues are you looking for
11   to make sure that visually the handcuffs are proper?
12   A So one of the visual cues would be to see that there is a certain gap from the wrist and
13   the cuff collar. Also would be to see specifically where on the wrists the handcuff is placed.
14   Those are the typical visual cues (Officer Matis deposition, P. 46, lines 5-16).
15
16   Q So I want to talk about the second component which is the physical component of
17   handcuffing. Can you describe what that entails?
18   A Yes. So making sure that the handcuffs are of a proper fit, looking to see -- there is a
19   ratchet system where handcuffs have teeth, making sure that those are applied properly,
20   and physically being able to move the handcuff in a certain way so that if it were too loose
21   that would potentially be a way for someone to escape the handcuffs or if it is too tight,
22   making sure that it is not cutting off circulation to the subject. Also trying to -- you could
23   potentially stick a finger through the handcuff to kind of see if there is -- to affirm that
24   visual inspection, if you will. So if you are visually looking at the handcuff and you see
25   that there is a gap, you can physically inspect the handcuff as well, if that answers your
26   question.
27   Q Thank you. So can you describe the ways you do it? You mentioned that there are
28   physical things you can do to move the handcuffs around. What are those things?
29   A So if you are looking at the handcuff, there is a handcuff chain that attaches to the other
30   handcuff. Just the handcuff in general, you can move it sliding it from kind of around the
31   wrist so that you can see that there is a bit of movement, but if it is too much movement
32   that could actually cause problems as well, if it is too much movement so it's actually
33   moving around their wrists. So it needs to be in place but enough room. And then also by
34   checking in a circular motion but then you can also check in a motion that would be trying
35   to see -- making sure it's not sliding down the forearm or up the hand. So those are really
36   the two motions that you would be checking handcuffs.
37   Q For Mr. Rocha specifically, can you describe in detail the visual component that you
38   performed to ensure that his handcuffs were properly fit?


                                                                                     Page 10 of 49




                                                       DEFENDANTS' EXPERT DISCLOSURE 065
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 99 of 181




 1          A Yes. From my recollection, when I placed the handcuffs on him, I visibly checked by
 2          looking at the -- that there was a gap that was enough gap for the wrist and the cuff collar,
 3          also checking to see that the ratchet system was applied appropriately and physically
 4          checking by seeing that there was the hole between the wrist and the cuff collar, physically
 5          moving the handcuff in both ways that I described right now, the circular motion and also
 6          the up and down motion, to make sure that was properly fit and then also placing a finger
 7          between the cuffs to make sure that there was a bit of distance in the handcuffs.
 8          Q Which finger did you place in Mr. Rocha's handcuffs to make sure they were properly
 9          fit?
10          A Counsel, I believe you asked me that question just prior to us taking a break, and I believe
11          my answer was that I do not recall which finger specifically (Officer Matis deposition, P.
12          48-50, lines 15-17).
13
14           After Officer Matis had Mr. Rocha secured in handcuffs, Officer Matis reported that Mr.
15   Rocha “began yelling and swinging his body around” (Police Report, Bates COA (Rocha)000014).
16   Officer Matis used his police radio to request an additional unit to respond to his location for
17   assistance. Officer Matis believed that Officer Gerber was the first officer to arrive. Records
18   appear to indicate that Officer Gerber was the first officer on-scene with Officer Matis, arriving at
19   approximately 16:17 hours.
20           Once the backup officer arrived, Mr. Rocha was placed into the rear seat of Officer Matis’
21   marked police SUV unit. However, during that process, Officer Matis described Mr. Rocha’s
22   behaviors as: “Cameron continued yelling “Shadi” and kept telling me to let him go” (Police
23   Report, Bates COA (Rocha)000014).
24
25          Officer Matis described Mr. Rocha’s behaviors during his deposition testimony as:
26
27          Q So in your police report it states that after you handcuffed Mr. Rocha he began swinging
28          his body around. Can you explain that?
29          A Sure. So at that point when he started swinging his body around, his hands were to the
30          rear, and he was handcuffed. As I was walking him to my patrol vehicle, he was moving
31          his body from side to side, pulling away from the path that we were walking towards which
32          was towards my patrol vehicle. It wasn't a simple cooperative. We were walking step in
33          step to the vehicle. It was moving around and somewhat of a pulling while in handcuffs
34          (Officer Matis deposition, P. 38, lines 7-17).
35
36          Shadi Rocha testified as to her observations of Mr. Rocha’s behaviors at this time:
37
38          Q Did Mr. Rocha appear to resist in any way, fight back in any way?


                                                                                            Page 11 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 066
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 100 of 181




 1          A Yeah. It seemed that way. Like I said, I can't remember the exact moment that -- it
 2          happened so quickly. He was really good at getting him restrained, but I don't remember
 3          the details. But I'm sure he was resistant (Shadi deposition, P. 32, lines 9-15).
 4
 5          Q Did Mr. Rocha appear to resist in any way being placed inside of the police vehicle?
 6          A Yeah. I can't remember that moment, but I know he was screaming and yelling and
 7          telling him to let him go or something (Shadi deposition, P. 34-35, lines 24-3).
 8
 9          Q Okay. And so he gets handcuffed, and then he gets placed in the car. You're saying that
10          he was resisting getting placed in the car. Can you explain how he was resisting?
11          A He was trying to push -- I think he was trying to resist getting into the car. Like, he was
12          -- Officer Matis was trying to guide him into the car, and he was trying to resist getting
13          into the car (Shadi deposition, P. 62, lines 6-13).
14
15         After securing Mr. Rocha in his patrol vehicle, Officer Matis reported that he inspected the
16   Honda Element as follows:
17      • Opened the doors
18      • He did not observe bottles of alcohol or drug paraphernalia
19      • He grabbed the keys that Mr. Rocha had placed on top of the vehicle parked next to the
20          Honda and was able to start the Honda Element by placing the keys into the ignition
21      • He took photos of the vehicle which were placed into evidence
22
23           After conducting the search of the Honda Element, Officer Matis contacted and
24   interviewed Shadi Rocha who was at the front door of the residence (See Attachment E for a
25   transcript of that interview).
26           During the interview with Shadi, Mr. Rocha began kicking the interior of the patrol vehicle.
27   Officer Matis reported this behavior as follows:
28
29          While I was interviewing Shadi, Cameron began kicking the interior door to my patrol
30          vehicle. I could see the patrol vehicle rocking back and forth. I could hear Cameron yelling
31          inside the vehicle. I rolled down the window to my patrol vehicle. I told Cameron to stop
32          kicking my patrol vehicle. Cameron stated, “Fuck you” multiple times and said, “Let me
33          out” (Police Report, Bates COA (Rocha)000015).
34
35          Officer Matis described Mr. Rocha’s behaviors during his deposition testimony as:
36
37          Q But while you were interviewing Ms. Rocha you write in your police report that you saw
38          Mr. Rocha kicking the interior of this vehicle. Can you describe exactly how you saw that
39          and what you did see?


                                                                                            Page 12 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 067
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 101 of 181




 1   A When I was interviewing Ms. Rocha, I saw that my patrol vehicle was moving from side
 2   to side. When I went to check to see what was causing my vehicle to rock from side to side,
 3   I was able to see Mr. Rocha actively kicking with his feet my patrol vehicle from the inside.
 4   Q And what was he kicking?
 5   A From what I recall, it was the patrol door from the inside.
 6   Q So then, just so I am clear, how is he positioned then inside the car?
 7   A From what I recall, he would have still have been handcuffed and he would have been
 8   with his hands behind him. He would have been leaning on top of his handcuffs and
 9   somewhat on his back in active kicking motion, if you will, by leaning right on the
10   handcuffs and kicking at the door multiple times if that makes sense, Counsel.
11   Q But you only observed that when you walked to the car to roll down the window?
12   A From what I recall, yes.
13   Q So during your interview with Ms. Rocha, you did not observe -- you didn't say what
14   Mr. Rocha was doing.
15   A I saw that the vehicle was moving, and I don't recall if I was able to see through the
16   patrol vehicle from where I was standing, but as I was approaching it I could see what was
17   going on, and there was no one near the patrol vehicle to have any other way of making
18   the vehicle rock back and forth (Officer Matis deposition, P. 54-56, lines 25-7).
19
20   Shadi Rocha testified as to her observations of Mr. Rocha’s behaviors at this time:
21
22   I know for a fact, when he was sitting in the car, the vehicle -- the police vehicle, he was
23   shaking the vehicle. He was shaking and screaming, and the car was literally shaking.
24   And that's what I remember from that (Shadi deposition, P. 31, lines 11-15).
25
26   Q How long after Mr. Rocha was placed in the back of the vehicle did you see it rocking
27   back and forth?
28   A Almost immediately.
29   Q When the officer placed Mr. Rocha inside of the vehicle, did he -- what did the officer
30   do at that point, if you remember?
31   A He started walking towards me to, you know, ask me questions and kind of let me
32   know what's going on.
33   Q Other than the car rocking back and forth, did you see Mr. Rocha doing anything else
34   that caught your attention?
35   A Just cursing and yelling my name.
36   Q Okay. Were the windows down?
37   A I can't remember that.
38   Q But you heard it; right?
39   A I heard him. Yes.

                                                                                     Page 13 of 49




                                                       DEFENDANTS' EXPERT DISCLOSURE 068
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 102 of 181




 1           Q When he yelled your name, was he yelling you first name? your full name? your
 2           middle name?
 3           A Just my first name.
 4           Q And you said he was cursing. It's okay to say, you know. You got to say what he said.
 5           Okay? So if you remember, what was he saying when he was cursing?
 6           A Just saying, "Fuck you, Shadi. You bitch," from what I remember. I mean, the usual.
 7           Q Okay. Did he say it once? Did he curse multiple times?
 8           A He was cursing pretty much the whole time that Officer Matis, I believe it was, and I
 9           were having the conversation.
10           Q Was the -- okay. He was cursing the whole time. What about the car was --
11           A The car was -- he was kicking the car. Like, he was kicking the car really hard. And at
12           one point I just -- I remember Officer Matis went back to the car and said, "Stop kicking
13           my patrol car." That's what he told him.
14           Q When this was going on, could you see what Mr. Rocha was doing with his body? You
15           said that he was kicking. What else was he doing with his body, if you know?
16           A I'm sure he was trying to get out of his restraint. I mean, I couldn't really see or make
17           out exactly what he was doing. But from the way the car was shaking, I could just see he
18           was trying to get out.
19           Q How much time passed between when the officer came to talk to you to when he went
20           back to the vehicle and said, "Stop kicking my vehicle"?
21           A I think it was a couple of minutes (Shadi deposition, P. 35-37, lines 11-11).
22
23   In-Field Show-Up:
24            While Officer Matis was engaged with Mr. Rocha and Shadi Rocha, Officer Kint had
25   responded to the scene of the accident and contacted Victim/Diver Hix, Brian Joshua, and his
26   mother, Witness Hix, Deanna Carol. After investigating the accident scene, Officer Kint had Brian
27   and Deanna follow him to Officer Matis’ location to conduct an in-field show-up. It is unclear
28   what time the show-up took place as the police records (Event report, Bates COA (Rocha)000071-
29   000075) do not depict a status change for Officer Kint that places him on W. 11th St. However, it
30   is likely that Officer Kint arrived with the victim and witness on 11th street after 1617 (Officer
31   Gerber’s arrival time) and before 1629 (the time of the application of the WRAP). 9
32            Officer Matis reported that he opened his vehicle door to have Mr. Rocha step from the
33   patrol vehicle. At that time, he observed Mr. Rocha, “ringing both of his wrists around in circles,
34   as if to escape the handcuffs which were placed on him” (Bates COA (Rocha)000015).
35
36           Officer Matis provided deposition testimony reference this time frame as follows:
37

     9
      However, Sgt. Koch was present at the time of the WRAP application, and his status shows an arrival time of 1634
     hours.
                                                                                                       Page 14 of 49




                                                                      DEFENDANTS' EXPERT DISCLOSURE 069
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 103 of 181




 1          As he was exiting the car and I was standing with him, I saw that he was, as you stated in
 2          the report, you know, doing that with his wrists and to me it appeared as if he was trying
 3          to escape the handcuffs.
 4          Q Did you check the tightness at this point?
 5          A From what I recall, I looked down to see what he was doing with the handcuffs and to
 6          me they appeared to be in the same condition that I had left them which was properly
 7          applied and double locked (Officer Matis deposition, P. 57, lines 15-23).
 8
 9          Q So when Mr. Rocha exited the vehicle, how many officers assisted him out of the
10          vehicle?
11          A I don't recall.
12          Q At that point, that's when you noticed he was wringing around his wrists.
13          A Yes.
14          Q Can you show us what that looks like with your own hands?
15          A I suppose if the hands are to the rear, it could be moving them around in this all sorts of
16          directions and just pulling on them and just moving them all around in different directions;
17          I suppose, just kind of pulling on them (Witness Indicates) (Officer Matis deposition, P.
18          58-59, lines 16-3).
19
20          Officer Matis had Mr. Rocha exit his vehicle to conduct the in-field show-up. The victim
21   and witness positively identified Mr. Rocha as the driver, and positively identified the Honda
22   Element as the vehicle involved in the collision (Kint Police Report, P. 7-8 of 21; Bates COA
23   (Rocha)000007-000008).
24          Officer Matis reported that during the in-field show-up, “Cameron continued pulling his
25   body away from me and was yelling” (Bates COA (Rocha)000015).
26
27          Officer Matis provided deposition testimony regarding this as follows:
28
29          Q When he was doing that, was he walking away, attempting to walk away? What was he
30          doing other than wringing his wrists?
31          A I don't recall specifically what he was doing the entire time. However, after the in-field
32          show-up was completed and he was positively identified as the responsible party in the hit
33          and run, he started again swinging his body and pulling away again at that point (Officer
34          Matis deposition, P. 59, lines 4-11).
35
36          Q So your observations that he's pulling his body away from you and he's yelling. Can you
37          explain exactly what you observed?
38          A Sure. So we were standing next to my patrol vehicle near the door which he had exited,
39          and he was pulling his body away from me as I was having to hold on to his arms so that

                                                                                           Page 15 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 070
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 104 of 181




 1          he would not leave where we were currently standing, and he was yelling (Officer Matis
 2          deposition, P. 61, lines 17-24).
 3
 4          Officer Matis was asked during his deposition questions regarding the fit of the handcuffs
 5   on Mr. Rocha during the timeframe of the in-field show-up. He testified as follows:
 6
 7          Q Earlier you testified that you checked for proper fit at that time. Can you explain exactly
 8          how you did that? It sounded like you only made a visual inspection is what I heard you
 9          say; is that correct?
10          THE WITNESS: Counsel, which time are you talking about?
11          MR. KIM:
12          Q This second time, the time that Mr. Rocha is outside of the vehicle for the lineup -- or
13          for the identification.
14          A So for this second time I recall doing a visual inspection and, as he was moving his hands
15          around, from what I recall, I was doing the visual inspection of the wrists. I don't recall
16          doing a further, as I did the first time, inspection of the handcuffs.
17          Q So what I am hearing you say is that you did not do the physical component of the
18          inspection at that time.
19          A Not as thorough as the first one was done. However, by looking at them and partially
20          manipulating the handcuffs in such a way as with the movement, they appeared from me
21          looking at them that they were in the same status as I had properly fit them and double
22          locked them from the first time.
23          Q Because this deposition is not being video recorded, can you explain in words what that
24          physical manipulation was exactly? As part of your inspection during the lineup to ensure
25          that the handcuffs were a proper fit.
26          THE WITNESS: Moving them around the wrists to make sure they were not too loose or
27          too tight and also moving them, trying to see if they would move too far up and down, and
28          they still appeared to be in the same proper fitting as I had when he was originally placed
29          in the vehicle.
30          Q Did you hear Cameron complain about his handcuffs, the tightness of his handcuffs?
31          A There was no point during my contact with Mr. Rocha that he once complained of his
32          handcuffs (Officer Matis deposition P. 59-61, lines 12-2).
33
34           At the conclusion of the in-field show-up, Mr. Rocha was placed back into the rear seat of
35   Officer Matis’ patrol vehicle. Officer Matis testified during his deposition that he believed he had
36   probable cause to arrest Mr. Rocha for the hit and run and for DUI:
37
38          After the in-field show-up occurred, after that, I had the -- since he was positively identified
39          I knew that I had the probable cause for his arrest for the hit and run since he was identified

                                                                                              Page 16 of 49




                                                               DEFENDANTS' EXPERT DISCLOSURE 071
               Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 105 of 181




 1              by both victims to be the responsible driver in the hit and run. I believe one, if not both
 2              victims, identified the vehicle as well which I observed him driving so probable cause for
 3              the hit and run and also the DUI probable cause as well which I observed. So for those
 4              reasons what my goal to do was going to be to put him back in the rear of my patrol vehicle
 5              and for me to personally drive him to the Martinez Detention Facility for the probable cause
 6              (Officer Matis deposition, P. 62-63, lines 23-9).
 7
 8   WRAP Application:
 9       Officer Matis documented in his report that Mr. Rocha was placed in the WRAP:
10
11              “While the in-field show up was being conducted, Cameron continued pulling his body
12              away from me and was yelling. With Sgt. Koch and other APD officers on scene,
13              Cameron was placed in the WRAP. The WRAP was placed on Cameron for his own
14              safety. I took photos of Cameron at this time. I also digitally recorded the contact with
15              Cameron during the WRAP process. I attached the photos and audio to this case.
16              Cameron was placed in the rear of my patrol vehicle (Police report, P. 15 of 21; Bates
17              COA (Rocha)000015).
18
19           Officer Matis testified during his deposition on the reason why Mr. Rocha was placed
20   into the WRAP for transport to jail:
21
22              So after he was pulling his body around I was able to put him back in the patrol vehicle
23              and close the door. However, shortly after placing him back in the rear of the patrol vehicle
24              he again began kicking from the inside of the patrol vehicle much in the same manner as I
25              described from the first time and so -- and after telling him to again stop and for him not
26              doing so and now doing it a second time, I had a general concern for his well-being in the
27              sense of if I were to start driving to the Martinez Detention Facility while he was doing
28              something such as kicking the patrol vehicle I was concerned that he would possibly injure
29              himself or hurt himself from doing so considering, you know, I would be driving from
30              Antioch to Martinez which would entail me driving on the freeway. So at those speeds, if
31              he were to be doing something to hurt himself, I wanted to make sure that that would not
32              happen from him kicking inside of the vehicle. So that is where, when I opened the door,
33              basically he stops kicking and that's when I decided again to pull out my digital recorder
34              to start recording the contact that we just heard because a decision was made that he would
35              be placed in a WRAP device. That was me patiently explaining for him to exit the patrol
36              vehicle (Officer Matis deposition, P. 63-64, lines 10-7). 10
37


     10
          See Attachment F for transcript of audio.
                                                                                               Page 17 of 49




                                                                  DEFENDANTS' EXPERT DISCLOSURE 072
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 106 of 181




 1           When Officer Matis opened the door to his vehicle, and unknown officer advised, “Watch
 2   his cuffs, he’s trying to pull out of them.” Officer Matis then told Mr. Rocha, “Ok, Cameron. Stop
 3   trying to pull out of the cuffs.” Officer Matis, in cooperation with Sgt. Koch, Officer Kint, and
 4   Officer Hynes, was able to remove Mr. Rocha from the patrol vehicle and place him in the WRAP
 5   restraint device. 11
 6           According to the Event Report (CAD), Mr. Rocha was placed into the WRAP at
 7   approximately 1629. It appears that this information was supplied to Dispatch by Officer Hynes
 8   assigned to Unit Y21 (Police Event Report, Bates COA (Rocha)000073).
 9
10   Transport to Martinez Detention Facility:
11           Officer Matis began driving to the MDF at approximately 1700 hours (Event Report, Bates
12   COA (Rocha)000074). Dispatch personnel advised MDF staff of the use of the WRAP (Bates
13   000074). Officer Matis arrived at MDF at approximately 1727 (Bates 000074). Officer Matis
14   documented in his police report: “Once I arrived at the MDF sally port, multiple MDF deputies
15   removed Cameron from the rear of my patrol vehicle and removed him from the WRAP. He was
16   taken into the MDF booking area” (Police report P. 16 of 21, Bates COA (Rocha)000016).
17
18           Officer Matis provided deposition testimony:
19
20           So I had no part in removing Mr. Rocha from the rear of my patrol vehicle. Every time that
21           I have brought a subject in a WRAP device to MDF, I have seen it where the deputies as
22           well as one of their supervisors, and it's multiple, multiple deputies, they will come out of
23           the booking area and the deputies themselves are the ones that open the door to my patrol
24           vehicle, speak to Mr. -- to the subject that is in a WRAP and remove the subject from the
25           WRAP. That is exactly what happened for this case (Officer Matis deposition, P. 86, lines
26           9-19).
27
28           I observed the deputies take Mr. Rocha out of the patrol vehicle while he was in a WRAP,
29           and I observed them take him while he is still in the WRAP into the booking area of the
30           Martinez Detention Facility which is from the sally port where I was located with my patrol
31           vehicle. That is an area where they went to where I no longer had eyes on Mr. Rocha
32           because at that point he was in the custody of the Sheriff's Department for the booking
33           process and WRAP process so I did not see the deputies remove the WRAP or the
34           handcuffs from Mr. Rocha (P. 87, lines 3-12).
35
36   Transport to Contra Costa County Regional Medical Center (CCCRMC):
37         At approximately 1803 hours (Matis deposition, P. 88, lines 8-9), Officer Matis was

     11
       It is possible that Officer Gerber had already departed as the CAD report indicates he cleared the event at
     approximately 1620 hours.
                                                                                                          Page 18 of 49




                                                                       DEFENDANTS' EXPERT DISCLOSURE 073
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 107 of 181




 1   advised by the jail nurse (unidentified) that Mr. Rocha was medically rejected from MDF.
 2   According to Matis’ police report (Bates 000016), he was rejected for high blood pressure and a
 3   high pulse rate. The unnamed nurse advised Officer Matis that she had called a doctor at
 4   CCCRMC, and that the doctor had advised that Mr. Rocha should be transported to the hospital
 5   via ambulance to be medically cleared.
 6           Officer Matis had AMR (ambulance company, likely “American Medical Response”) meet
 7   at the MDF sally port where they loaded Mr. Rocha for transport to CCCRMC. Officer Matis
 8   departed MDF at approximately 1830 hours (Event report, Bates COA (Rocha)000074), and
 9   arrived at CCRMC at approximately 1857 hours (Rocha document production: CCCRMC medical
10   records- “ED Records,” Bates Rocha000022). Officer Matis reported that, “Once at CCCRMC,
11   medical staff placed restraints on Cameron’s arms and legs.”
12
13          During deposition testimony, Officer Matis provided further clarification:
14
15          Q From MDF to CCRMC, your report states that once you arrived at CCRMC medical
16          staff placed restraints on Cameron's arms and legs. Do you remember that?
17          A Yes.
18          Q Is that the first time the handcuffs were removed from Mr. Rocha?
19          THE WITNESS: So, from what I recall -- well, I should say I don't recall if when Mr.
20          Rocha was taken -- after he was medically rejected and an ambulance arrived and when he
21          was placed on the ambulance, I don't recall if handcuffs were on him at that point. I suspect
22          that handcuffs may have not been, but I don't recall. Potentially, the AMR ambulance staff
23          may have had him in similar soft restraints on the gurney, but I don't recall.
24          Q You just said earlier you -- I'm not going to say it correctly, but you said you might have
25          thought he wouldn't be in handcuffs. Why is that?
26          A If he is being transported -- typically when a subject is being transported on an
27          ambulance, sometimes the medical staff of AMR, instead of having a subject in handcuffs
28          and sitting on the gurney, they will at times put leg and wrist restraints on them on the
29          gurney instead. That is typically the process that can happen, but I don't recall specifically
30          in this case what occurred (Officer Matis deposition, P. 89-90, lines 8-9).
31
32          Q Yes. Earlier I asked if you remember at any point taking off the handcuffs, and you said
33          not -- or at least I thought you said -- not at Martinez Detention Facility, but I'm wondering
34          what about the Regional Medical Center.
35          A No. Again, I don't recall at the Regional Medical Center if it would have been handcuffs
36          taken off while being transported from the AMR medical bed to the CCRMC medical bed
37          or if it was just the soft restraints being taken off of the ambulance bed and being
38          transported to the medical bed, if that makes sense (Officer Matis deposition, P. 91, lines
39          4-13).

                                                                                            Page 19 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 074
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 108 of 181




 1
 2                       Expert Opinions: Analysis, Basis, and Reasons Thereof
 3
 4           In the tense, uncertain and ambiguous, rapidly evolving, complex and often directly or
 5   potentially threatening environments in which officers find themselves, such as in the instant case,
 6   reported facts can often be inconsistent between victims, witnesses, suspects, and officers.
 7   Additionally, human beings are generally unable to attend to all details of occurrences, and
 8   memory for events is rarely perfect for a variety of reasons. While witness credibility is ultimately
 9   the decision of the factfinder, I have considered the statements of the involved officers and subjects
10   and compared them to the available facts to inform my opinions. This “sense-making” exercise is
11   based upon my general knowledge as well as the expertise I have developed from my training,
12   education, and experience over the course of my lifetime and career. When there exists conflicting
13   facts, evidence, and statements, I attempted to reconcile the inconsistencies and determine the most
14   probable course of events.
15           I offer the following opinions related to my areas of police practice and expertise in
16   response to the general life-experience, education, and common sense possessed by society at
17   large; by the material reviewed, information considered, and the totality of my knowledge,
18   training, and experience.
19
20        Foundational Law of Detention and Arrest Training for California Peace Officers
21
22   Detention
23
24          A temporary detention or stop is an assertion of authority by a peace officer that would
25          cause a reasonable person to believe they are not free to leave. Such a belief may result
26          from physical restraint, unequivocal verbal commands, or other conduct by an officer.
27
28          A detention of a person is limited in scope, intensity, and duration. It is less than an arrest
29          and more substantial than a consensual encounter.
30
31          A lawful detention requires reasonable suspicion of criminal activity (LD 15, p. 3-3).
32
33   Reasonable suspicion
34
35          Reasonable suspicion is when a peace officer has enough facts and circumstances present
36          to make it reasonable to suspect that criminal activity is occurring and the person detained
37          is connected to that activity.
38
39          Reasonable suspicion of criminal activity must exist to make a detention lawful.
40
41          Reasonable suspicion may be based on observation, personal training and experience, or
42          information from eyewitnesses, victims, or other officers (totality of the circumstances).
                                                                                             Page 20 of 49




                                                               DEFENDANTS' EXPERT DISCLOSURE 075
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 109 of 181




 1
 2            Reasonable suspicion cannot be based on a hunch or instinct. If reasonable suspicion is not
 3            properly established in a court of law, the case against the defendant may be dismissed or
 4            any evidence seized may be excluded from trial (LD 15, p. 3-6).
 5
 6            Some factors that contribute to establishing reasonable suspicion are:
 7            •       appearance or condition of a person (intoxicated, resemblance to wanted person)
 8            •       actions (hiding objects, furtive movements, running from a crime scene)
 9            •       driving behaviors
10            •       knowledge of the person’s “history” (criminal record or conduct)
11            •       demeanor (non-responsive, nervous)
12            •       time of day (unusualness)
13            •       location of the stop (near crime scene, known criminal activity in area)
14            •       officer training and experience (modus operandi, expertise in certain area such as
15            narcotics or gang activity) (LD 15, p. 3-6 to 3-7).
16
17   Use of Force/Physical Restraint During a Detention
18
19            Sometimes officers may have to use force or physical restraints to detain a person. The
20            reasonableness of the use of force will determine whether the detention is elevated to an arrest
21            or remains a detention.
22
23            If a person attempts to leave during a detention, officers may use reasonable force and/or
24            physical restraints to compel the person to remain. The use of force does not necessarily elevate
25            the detention to an arrest. Uncooperative individuals may be:
26            •       handcuffed, and/or
27            •       placed in a patrol vehicle
28
29            Any use of force during a detention must be in accordance with Penal Code Section 835a (LD
30            15, p. 3-16).
31
32            California Penal Code §835a
33
34            Any peace officer who has reasonable cause to believe that the person to be arrested has
35            committed a public offense may use reasonable force to effect the arrest, to prevent escape
36            or to overcome resistance.
37
38            A peace officer who makes or attempts to make an arrest need not retreat or desist from his
39            efforts by reason of the resistance or threatened resistance of the person being arrested; nor
40            shall such officer be deemed an aggressor or lose his right to self-defense by the use of
41            reasonable force to effect the arrest or to prevent escape or to overcome resistance.
42
43   Arrest
44            Arrest is taking a person into custody, in a case and in the manner authorized by law.
45            (Penal Code Section 834) The arrest must be based on probable cause (LD 15, p. 4-4).
                                                                                                 Page 21 of 49




                                                                  DEFENDANTS' EXPERT DISCLOSURE 076
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 110 of 181




 1
 2   Probable Cause
 3
 4          Probable cause for an arrest is a set of facts that would cause a person of ordinary care and
 5          prudence to entertain an honest and strong belief that the person to be arrested is guilty of
 6          a crime. Probable cause is required before an arrest is made and is based on the totality of
 7          the circumstances.
 8
 9          Facts required to establish probable cause may include, but are not limited to:
10
11                  • direct investigation or reports
12                  • circumstantial evidence
13                  • second-hand statements from reliable sources (LD 15, p. 4-4).
14
15                 Foundational Use of Force Training for California Peace Officers
16
17           Peace officers in California are trained that every use of force must be was objectively
18   reasonable, and must balance the “nature and quality of the intrusion on the individual’s Fourth
19   Amendment interests against the countervailing governmental interests at stake without regard for
20   the officers’ underlying intent or motivations.” Graham v. Connor, 490 U.S. 386, 396–97 (1989).
21
22                  “The test of reasonableness under the Fourth Amendment is not capable of precise
23          definition or mechanical application, however, its proper application requires careful
24          attention to the facts and circumstances of each particular case, including the severity of
25          the crime at issue, whether the suspect poses an immediate threat to the safety of the officer
26          or others, and whether he is actively resisting arrest or attempting to evade arrest by flight.
27          The "reasonableness" of a particular use of force must be judged from the perspective of a
28          reasonable officer on the scene, rather than with the 20/20 vision of hindsight. The calculus
29          of reasonableness must embody allowance for the fact that police officer are often forced
30          to make split-second judgments — in circumstances that are tense, uncertain, and rapidly
31          evolving — about the amount of force that is necessary in a particular situation.”
32
33           Peace officers are trained that every use of force is measured by examining three primary
34   factors: (1) the severity of the crime at issue, (2) whether the suspect poses an immediate threat to
35   the safety of the officers or others, and (3) whether the subject is actively resisting arrest or
36   attempting to evade arrest by flight. The reasonableness of a particular use of force must be judged
37   from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
38   hindsight.
39
40
41
                                                                                             Page 22 of 49




                                                               DEFENDANTS' EXPERT DISCLOSURE 077
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 111 of 181




 1          Objective for Use of Force
 2                  The objective for the use of force by peace officers is to gain and maintain control
 3          of an individual and the situation.
 4                  Peace officers are required to:
 5              • use the type of force which is objectively reasonable under the totality of the
 6                  circumstances
 7              • use only the amount of force objectively reasonable to overcome resistance and to
 8                  gain or maintain control of a subject
 9              • conform to agency policy and federal and state law (LD 20, p. 2-3).
10
11                  The propriety of an officer’s use of force depends upon whether that force is found
12          to have been objectively reasonable under the totality of the circumstances of the particular
13          situation confronting the officer. The immediate threat to the safety of the officer or others
14          is the most significant factor in determining reasonableness.
15                  The subject’s actions and the practical considerations involved in a situation are
16          major factors in determining the type of force the officer may lawfully use in order to gain
17          or maintain control of the subject or the situation (LD 20, p. 2-6).
18
19          Unreasonable Force
20                  An officer will be found to have used unreasonable force when the type, degree, or
21          duration of the force which was used is found to have been greater than that which was
22          objectively reasonable under the totality of the circumstances confronting the officer at the
23          time that the force was used.
24                  There is no legal requirement that an officer choose the “best” or “most” reasonable
25          force option as long as the officer’s conduct falls within the range of conduct that is
26          objectively reasonable under the totality of the circumstances (LD 20, p. 6-4).
27
28                 Opinion One- The Detention and Initial Restraint of Mr. Rocha
29
30          An objectively reasonable officer conforming to his training, experience, and policy
31   and practice would understand that the people in the community expect peace officers to
32   ensure their safety (LD 3, p. 1-23). As such, the people in the community would expect an
33   objectively reasonable officer to locate and detain a suspect involved in a reported Driving
34   Under the Influence (23152(a)) and Hit and Run accident (20002(a)).
35          An objectively reasonable officer who has properly been trained regarding the law of
36   detentions will employ his training regarding the totality of the circumstances when he
37   detains and restrains a suspected intoxicated motorist in the community. Such officer would
38   reasonably believe Mr. Rocha’s mental state, appearance, physical actions, and speech
39   patterns, indicated him to be a significant threat, and would take immediate action to contain
                                                                                            Page 23 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 078
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 112 of 181




 1   and control him to prevent the need for a greater use of force. As such, a reasonable officer
 2   would consider handcuffing Mr. Rocha and placing him into a patrol car to contain and
 3   restrict his movements.
 4
 5           At the time of the incident, Officer Matis was on duty, was in full police uniform, was
 6   operating a marked Antioch SUV patrol vehicle, and was acting within his official authority as a
 7   sworn law enforcement officer in the State of California.
 8           The following objective facts and circumstances were known by Officer Matis at the time
 9   of his response to and arrival at the registered address of the hit and run vehicle:
10       • The outstanding suspect vehicle was a Silver Honda Element bearing license plate
11           5EPR424.
12       • The vehicle was registered to Cameron Rocha at 414 W. 11th St., Antioch CA. 94509.
13       • The driver of the vehicle was described as an HMA, mid-30’s, tattoo on left shoulder,
14           wearing a cream-colored tank-top.
15       • The registered owner address is within approximately 3 miles of the scene of the
16           accident.
17       • As Officer Matis was driving EB on W. 11th St., he observed a silver Honda Element that
18           was WB on W. 11th St turn into the driveway of 414 W. 11th. St.
19       • When Officer Matis pulled in behind the Honda Element and activated his forward-facing
20           red light and chirped his emergency siren, the driver of the vehicle immediately exited
21           the car.
22       • Upon seeing Mr. Rocha, Officer Matis noted that he fit the description of the driver
23           provided by the reporting party.
24       • For officer safety purposes, Officer Matis ordered Mr. Rocha to take a seat on the ground.
25           Mr. Rocha failed to comply with that command.
26       • Officer Matis is intimately familiar with the neighborhood and has responded to violent
27           crimes in the areas nearby to Mr. Rocha’s residence.
28       • Officer Matis recognized quickly that Mr. Rocha displayed objective symptoms
29           associated with being under the influence of an alcoholic beverage including loss of
30           balance, unsteady gait, leaning on a vehicle for support, failing to follow directions,
31           falling, an odor of an alcoholic beverage about his person, bloodshot and watery eyes,
32           slow and slurred speech, and constricted pupils.
33       • Officer Matis observed Mr. Rocha display behaviors associated with anger and potential
34           loss of control often associated with intoxicated individuals when he saw his wife, Shadi,
35           including: Heavy breathing, balling his hands into fists, and calling out her name.
36
37           Citizen safety, officer safety, and detainee safety is vital when confronting a suspect who
38   just fled the scene of an accident, is displaying significant objective symptoms of intoxication, is

                                                                                            Page 24 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 079
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 113 of 181




 1   not following an officer’s verbal directions, and is becoming increasingly agitated. Danger is
 2   increased when the contact takes place at the offender’s residence and has significant potential for
 3   intensifying when a spouse is present or becomes involved.
 4
 5                                            Opinion Summary
 6          Officer Matis acted as would an objectively reasonable peace officer following generally
 7   accepted law enforcement practices, procedures, and training, and facing the same or similar
 8   circumstances as he perceived when he:
 9       1. Notified communications of his observations and the location of the outstanding suspect.
10       2. Initiated a vehicle stop and contact on the suspect violator.
11       3. Requested assistance from another officer.
12       4. Approached, contacted, and detained the subject.
13       5. Handcuffed the subject as a temporary means of restraint for officer safety, suspect safety,
14          and citizen safety based upon the totality of the circumstances.
15       6. Secured the detained subject into a secured patrol vehicle to limit the individual’s mobility
16          and to ensure the safety of all involved.
17       7. Continued the investigation to determine whether probable cause for an arrest exists.
18
19                 Opinion Two: The Arrest and Enhanced Restraint of Mr. Rocha
20
21           An objectively reasonable officer who has properly been trained regarding the law of
22   arrest and conforming to his training, experience, and policy and practice, would employ his
23   training regarding the totality of the circumstances when he assesses the probable cause
24   necessary to arrest a suspect for Driving Under the Influence (23152(a)) and Hit and Run
25   accident (20002(a)). Probable cause in an event such as this, is established by citizen reports,
26   direct observation, and citizen identification of an involved suspect.
27           An objectively reasonable officer conforming to his training, experience, and policy
28   and practice, who responds to an event comprising the totality of the circumstances as those
29   faced by Officer Matis, would reasonably believe Mr. Rocha’s physical behaviors
30   demonstrated that he presented a significant threat to his own safety and the safety of the
31   officers and community as well as potentially significant damage to property as he kicked
32   violently while contained in the patrol vehicle, and would apply enhanced restraint
33   procedures in order to mitigate that threat.
34
35   The Arrest of Mr. Rocha
36           Officer Matis detained Mr. Rocha at his residence at approximately 1610 hours. Mr. Rocha
37   was then placed into Officer Matis’ patrol vehicle while Officer Matis continued his preliminary
38   investigation.

                                                                                            Page 25 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 080
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 114 of 181




 1       Officer Kint, who was dispatched to the scene of the accident, followed appropriate
 2   investigative procedures by providing an admonishment to the witnesses, escorting the witnesses
 3   to the scene of the stop, and presenting an in-field show-up.
 4       Once witnesses positively identified both the Honda Element and Mr. Rocha as the vehicle and
 5   driver involved in the Hit and Run accident, Officer Matis arrested Mr. Rocha for the violation of
 6   the Hit and Run as well as for Driving Under the Influence based upon probable cause under the
 7   totality of the circumstances, including:
 8       • The initial call information indicating the vehicle description, license plate, address, and
 9            registered owner.
10       • Officer Matis’ direct observation of the vehicle being operated on a city street.
11       • Officer Matis’ direct observation of the vehicle being driven into the driveway of the
12            indicated registered address.
13       • Officer Matis’ direct observation of Mr. Rocha exiting the driver seat of the vehicle.
14       • Officer Matis’ direct observation of Mr. Rocha failing to follow his verbal commands.
15       • Officer Matis’ direct observation of Mr. Rocha presenting objective symptoms consistent
16            with being under the influence of an alcoholic beverage and/or a controlled substance.
17       • The positive identification of Mr. Rocha by the witnesses during the in-field show-up.
18
19   The Restraint of Mr. Rocha
20           A relevant issue regarding the use of the handcuffs is whether Officer Matis conformed
21   with accepted industry standards regarding the application, position, fit and tightness, and the
22   double-locking of the handcuffs when he applied the handcuffs to Mr. Rocha’s wrists.
23           Throughout his report and testimony, Officer Matis states that he applied the handcuffs to
24   the wrist area just below the palm, and between the palm and the forearm. He asserted that he
25   checked for appropriate tightness both visually and physically. Finally, Officer Matis indicated
26   both in his report and on several occasions during his deposition that he double locked the
27   handcuffs after their application to Mr. Rocha.
28           Officer Matis’ descriptions and explanations are consistent with the generally accepted
29   practices of handcuffing, fit testing, and double locking. Additionally, I do not see evidence in
30   any record that Mr. Rocha ever told Officer Matis or other officers that the handcuffs were overly
31   tight while at the scene, in transit to the jail, at the jail, or in transit to the hospital. On the other
32   hand, Mr. Rocha does make a claim that he informed Officer Matis, and medical staff were aware,
33   that the handcuffs were causing him pain when at the hospital:
34
35           Q When you say that you were -- you know, I know it's tough to get specific for a few
36           years ago, but do you remember saying anything to the hospital staff, specific things, for
37           example, "I'm in a lot of pain." "My cuffs are too tight"?
38           A Oh, yeah. The entire time (Cameron Rocha deposition, P. 134, lines 2-7).
39

                                                                                                 Page 26 of 49




                                                                 DEFENDANTS' EXPERT DISCLOSURE 081
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 115 of 181




 1                    The thing that stands out the most that really bothers me, because I was 100 percent
 2           there at this point and I was in the hospital, that -- and the officer, I was just telling him,
 3           like, "I can't feel my hands. Like, I feel like they're going to explode," you know. I was
 4           pleading with him, "Can you take them off or at least move them or something?" And he
 5           goes, "No. No. Oh, well," the whole time. And it just -- that really just -- I felt totally
 6           helpless. There's nothing I could have done. I was just stuck in that situation. The nurse
 7           was trying to tell him to loosen them up, at least. He just refused (Cameron Rocha
 8           deposition, P. 185, lines 1-14).
 9
10          However, as will be illustrated in the next section, Mr. Rocha’s claim about the handcuffs
11   applied overly tight for an extended period do not match the documentary evidence depicted in the
12   hospital records as he was reported as restrained in Velcro 4-point restraints within approximately
13   18 minutes of arrival to the emergency department.
14
15           A second relevant issue to this case is the timeframe involving the application and removal
16   of the restraints from Mr. Rocha. The best-informed timeframes gathered from the documentation
17   are as follows:
18           1620 Mr. Rocha handcuffed               Matis supplemental report, Page 14 of 21
19           1629 WRAP applied                       Event Report (CAD), Bates- COA (Rocha)000073
20           1727 At MDF, (WRAP removed) Event Report (CAD), Bates- COA (Rocha)000074 12
21           1830 Begin transport to hospital Event Report (CAD), Bates- COA (Rocha)000074
22           1857 Arrived at hospital                Bates- Confidential Rocha 151 13
23           1915 In Velcro 4-pt restraints          Bates- Confidential Rocha 154
24           2030 Restraints discontinued            Bates- Confidential Rocha 156
25           2033 Blood draw taken                   Bates- COA (Rocha)000078
26
27           Hospital medical records indicate the purpose of restraining Mr. Rocha with Velcro 4-point
28   restraints:
29           19:15
30           Reason for Restraint/Seclusion:
31                  Violent or self destructive behavior that jeopardizes the immediate safety of self
32                  or others
33           Observed Behaviors:
34                  Struggling in restraints (Bates- Confidential Rocha 154)
35
36           19:30
37           Violent Restraint and/or Seclusion:
38                  CONTINUED
39           Observed Behaviors:
     12
        Matis supplemental report, Page 16 of 21 (Bates COA (Rocha)000016): Matis reports that jail personnel removed
     Rocha from patrol vehicle and removed Rocha from the WRAP.
     13
        Source: Rocha document production: ROCHA000121-281 (CC Regional Medical Center report).
                                                                                                      Page 27 of 49




                                                                     DEFENDANTS' EXPERT DISCLOSURE 082
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 116 of 181




 1                    Refusing medical care, agitated (Bates- Confidential Rocha 154)
 2
 3           19:45
 4           Violent Restraint and/or Seclusion:
 5                  CONTINUED
 6           Observed Behaviors:
 7                  Refusing care, irritable (Bates- Confidential Rocha 155)
 8
 9           20:00
10           Violent Restraint and/or Seclusion:
11                  CONTINUED
12           Observed Behaviors:
13                  Refusing Labs (Bates- Confidential Rocha 156)
14
15           20:30
16           Violent Restraint and/or Seclusion:
17                  DISCONTINUED
18           Observed Behaviors:
19                  Calm (Bates- Confidential Rocha 156) 14
20
21           Mr. Rocha is not helpful in narrowing the time frame. In his deposition, Mr. Rocha stated
22   that the handcuffs were not removed from his wrists until that time that the blood technician drew
23   his blood. The blood draw was conducted at approximately 2033 hours (Bates- COA
24   (Rocha)000078), which is one hour and 18 minutes after the time documented on the medical
25   report indicating that Mr. Rocha was restrained in the 4-point Velcro restraints.
26
27           Q When were the handcuffs eventually either removed or loosened?
28           A When they came to take blood.
29           Q When who came to take blood?
30           A The nurse.
31           Q And who loosened the handcuffs at that point?
32           A The officer had to. The officer was still there.
33           Q And do you know where -- let's clarify. When you say "take blood," you're referring to
34           them drawing blood?
35           A Blood test. Yeah (Mr. Rocha deposition, P. 131-132, lines 23-9).
36
37           These timeframes indicate that Mr. Rocha was potentially restrained in Officer Matis’
38   handcuffs from 1620 to 1915, or a total of approximately 2 hours and 55 minutes. However,
39   Officer Matis suggests the possibility that Officer Matis’ metal handcuffs were removed from Mr.


     14
       I see no evidence in the medical records which informs me as to who restrained Mr. Rocha in the 4-point Velcro
     restraints and when. It is unclear if the restraints were applied at 19:15, or if Mr. Rocha was already in the
     restraints prior to that time.
                                                                                                       Page 28 of 49




                                                                      DEFENDANTS' EXPERT DISCLOSURE 083
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 117 of 181




 1   Rocha by MDF jail personnel shortly after arriving at the facility at 1727 hours (Depo, P. 9, lines
 2   4-13). If that were the case, then Mr. Rocha would have been restrained in the handcuffs from
 3   1620 until shortly after 1727, or approximately 1 hour and 7 minutes.
 4            In either case, the evidence suggests that Mr. Rocha was continually under the observation
 5   of either police, jail, ambulance, or medical personnel. The evidence indicates that Mr. Rocha was
 6   agitated from the point of initial contact with Officer Matis (approximately 1610 hours), until
 7   approximately 2030 hours when he was deemed “calm” enough by medical personnel to remove
 8   the 4-point Velcro restraints at the hospital.
 9            An objectively reasonable officer confronting the same situation and considering the
10   totality of the circumstances faced by Officer Matis, and conforming to his training and experience,
11   understands the threat posed by an intoxicated and agitated subject; and such officer recognizes
12   that he or she must act with the safety of all personnel in mind including law enforcement,
13   ambulance, and hospital personnel, while at the same time considering the health and welfare of
14   the arrestee.
15            An objectively reasonable officer would defer to medical personnel responsible for patient
16   treatment for guidance as to when an agitated subject could be safely transferred from handcuffs
17   to a 4-point restraint within the hospital environment. Facts indicate that Mr. Rocha was
18   documented as restrained in the Velcro 4-point restraints within approximately 18 minutes after
19   arriving at the Emergency Department at the Contra Costa Regional Medical Center.
20
21          A third relevant issue is whether Officer Matis, Officer Kint, and Sergeant Koch conformed
22   with accepted industry standards regarding the use of a total-appendage restraint system such as
23   the WRAP. Officer Matis asserts that they applied the WRAP due to Mr. Rocha’s behaviors
24   involving kicking the car door while in the patrol vehicle. Such a use of the WRAP is consistent
25   with Antioch policy 301.6 which explains:
26
27          301.6 APPLICATION OF LEG RESTRAINT DEVICES
28          Leg restraints, such as the WRAP, may be used to restrain the legs of a violent or potentially
29          violent person when it is reasonable to do so during the course of detention, arrest or
30          transportation. Only restraint devices approved by the Department shall be used
31          In determining whether to use the leg restraint, officers should consider:
32          (a) Whether the officer or others could be exposed to injury due to the assaultive or
33          resistant behavior of a suspect.
34          (b) Whether it is reasonably necessary to protect the suspect from his/her own actions
35          (e.g., hitting his/her head against the interior of the patrol unit, running away from the
36          arresting officer while handcuffed, kicking at objects or officers).
37          (c) Whether it is reasonably necessary to avoid damage to property (e.g., kicking at
38          windows of the patrol unit).
39
40          Antioch Police Department policy 301.6.1(a) informs officers:
41          If practicable, officers should notify a supervisor of the intent to apply the leg restraint
                                                                                              Page 29 of 49




                                                               DEFENDANTS' EXPERT DISCLOSURE 084
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 118 of 181




 1           device. In all cases, a supervisor shall be notified as soon as practicable after the
 2           application of the leg restraint device.
 3
 4            In this event, Sergeant Koch was on scene and took over direct supervision of the
 5   application of the WRAP restraint. At one point he can be heard stating, “As tight as you can get
 6   it. It’s not going to hurt him.” During his deposition he explained his remark (Koch deposition,
 7   P. 106, lines 14-21):
 8
 9           Q So there is somebody who said something to the effect of, "Put it on tight, as tight as
10           you can get it. It's not going to hurt him." Did you hear that?
11           A Yes.
12           Q Who is that?
13           A That is myself.
14           Q What were you referring to?
15           A The leg buckles along the -- on the legs.
16
17           Law enforcement use of the WRAP device is supported in circumstances consistent with
18   the instant case to mitigate potential detrimental effects associated with total appendage restraint
19   procedures:
20
21           When properly applied, The WRAP does not permit the restrained person to remain in a
22           prone position, thus eliminating or minimizing positional asphyxia concerns. After proper
23           application, the person’s final restrained position may be upright and seated; lying on the
24           side; standing; or supine. 15
25
26   Officer Training
27          The California Commission on Peace Officer Standards and Training oversees the training
28   and certification of peace officers. Training mandates for law enforcement officers include: Basic
29   Academy Training, Field Training, Continuing Professional Training, and Perishable Skills
30   Training.
31          A review of Antioch Police training records indicates that the department is in conformance
32   with the required training mandates, specifically the POST Perishable Skills Arrest and Control
33   requirements as documented in the “Hood memo” and detailed in Antioch Police Arrest and
34   Control training outline (COA (Rocha) 000126-128). 16
35
36

     15
        Peters, John; Berman, A. David. The WRAP Restraint System: A Descriptive, Field-Setting Study. Institute for the
     Prevention of In-Custody Deaths, Inc. Kindle Edition, (location 261 of 1780).
     16
        Antioch Police Department, Arrest and Control (Perishable Skills PSP), 5 Hour Presentation, POST Control
     Number 2690-29503.
                                                                                                         Page 30 of 49




                                                                      DEFENDANTS' EXPERT DISCLOSURE 085
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 119 of 181




 1                                            Opinion Summary
 2           Officer Matis, Officer Kint, and Sergeant Koch collectively acted during their investigation
 3   as would objectively reasonable peace officers following generally accepted law enforcement
 4   practices, procedures, and training, and facing the same or similar circumstances when they:
 5       1. Performed an in-field show-up with witnesses to confirm the identify of a suspect hit and
 6           run and DUI subject.
 7       2. Effected an arrest based upon probable cause under the totality of the circumstances.
 8       3. Applied an enhanced restraint based upon the observed violent behavior presented by the
 9           subject.
10       4. Followed department policy regarding supervision of the use of the WRAP restraint.
11       5. Seat belted the subject into the secure compartment of a patrol vehicle.
12       6. Directed a measure of attention to the subject during transport to ensure his or health and
13           safety.
14       7. Transported the subject to a secure jail facility.
15       8. Obtained medical evaluation from the jail nurse prior to booking.
16       9. Obtained medical examination and treatment as recommended or required by the jail nurse
17           and doctor.
18       10. Obtained a blood sample from the arrestee, via a signed search warrant based upon
19           probable cause and upon oath and affidavit.
20
21
22                                              Conclusion
23
24           It is my conclusion that Officers Matis and Kint, and Sergeant Koch responded as would
25   objectively reasonable peace officers following generally accepted law enforcement practices,
26   procedures, and training, when they collectively responded, investigated, contacted, detained,
27   arrested, and transported Mr. Rocha after he was involved in a DUI and Hit and Run accident and
28   behaved in a violent and potentially destructive manner.
29



30
31   Steve Papenfuhs
32   December 12th, 2020




                                                                                            Page 31 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 086
      Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 120 of 181




 1                                     ATTACHMENT “A”
 2                         Federal Rules of Civil Procedure 26(a)(2)(B)
 3     (B) Witnesses Who Must Provide a Written Report. Unless otherwise stipulated or
 4   ordered by the court, this disclosure must be accompanied by a written report—prepared
 5   and signed by the witness—if the witness is one retained or specially employed to provide
 6   expert testimony in the case or one whose duties as the party's employee regularly involve
 7   giving expert testimony. The report must contain:
 8        (i) a complete statement of all opinions the witness will express and the basis and
 9     reasons for them;
10       (ii) the facts or data considered by the witness in forming them;
11       (iii) any exhibits that will be used to summarize or support them;
12       (iv) the witness's qualifications, including a list of all publications authored in the
13     previous 10 years;
14       (v) a list of all other cases in which, during the previous 4 years, the witness testified as
15     an expert at trial or by deposition; and
16       (vi) a statement of the compensation to be paid for the study and testimony in the case.




                                                                                        Page 32 of 49




                                                          DEFENDANTS' EXPERT DISCLOSURE 087
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 121 of 181




 1                                    ATTACHMENT “B”
 2                                Material Reviewed and Exhibits
 3
 4
 5   1. Cover letter from Kevin Allen dated November 9, 2020
 6   2. Complaint (Complaint[64509])
 7   3. Defendant’s document production
 8      3.1. Police Report (COA - Rocha - 000001-000021 [Police Report])
 9      3.2. (COA - Rocha - 000022-000023 [Criminal Complaint])
10      3.3. Audio Recordings
11          3.3.1. COA - Rocha - 000024 [CONFIDENTIAL - Cameron Initial Contact]
12          3.3.2. COA - Rocha - 000025 [CONFIDENTIAL - Cameron WRAP Contact]
13          3.3.3. COA - Rocha - 000026 [CONFIDENTIAL - Shadi Contact]
14      3.4. Photos
15          3.4.1. COA - Rocha – 000027 (Photo)       [Computer screen, Matis, 3/12/18]
16          3.4.2. COA - Rocha – 000028 (Photo)       [Rear view of Honda Element]
17          3.4.3. COA - Rocha – 000029 (Photo)       [Passenger side view of Honda Element]
18          3.4.4. COA - Rocha – 000030 (Photo)       [Front view of Honda Element]
19          3.4.5. COA - Rocha – 000031 (Photo)       [Driver side view of Honda Element]
20          3.4.6. COA - Rocha – 000032 (Photo)       [View of keys on covered vehicle]
21          3.4.7. COA - Rocha – 000033 (Photo)       [Close up of keys on covered vehicle]
22          3.4.8. COA - Rocha – 000034 (Photo)       [Interior view of Honda Element]
23          3.4.9. COA - Rocha – 000035 (Photo)       [Interior of Honda Element- tire]
24          3.4.10. COA - Rocha – 000036 (Photo)      [Front view of Rocha in WRAP]
25          3.4.11. COA - Rocha – 000037 (Photo)      [Front view of Rocha in WRAP]
26          3.4.12. COA - Rocha – 000038 (Photo)      [View of Rocha’s handcuffed hands]
27          3.4.13. COA - Rocha – 000039 (Photo)      [View of left hand secured to gurney]
28          3.4.14. COA - Rocha – 000040 (Photo)      [View of right hand secured to gurney]
29          3.4.15. COA - Rocha – 000041 (Photo)      [Picture of Vans brand shoes]
30          3.4.16. COA - Rocha – 000042 (Photo)      [Side view of Vans brand shoes]
31      3.5. COA - Rocha - 000043-000066              [Police report- 24 pages]
32      3.6. COA - Rocha - 000067-000070              [Traffic Collision report- 4 pages]
33      3.7. COA - Rocha - 000071-000075              [Event Report (CAD)- 5 pages]
34      3.8. COA - Rocha - 000076-83                  [Lab documents- 8 pages]
35      3.9. COA - Rocha – 000084                     [Copy of Citation]
36      3.10.       COA - Rocha - 000085-87           [DMV Form DS367- 3 pages]
37      3.11.       COA - Rocha - 000088-92           [Warrant, Affidavit, Return- 5 pages]

                                                                                    Page 33 of 49




                                                         DEFENDANTS' EXPERT DISCLOSURE 088
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 122 of 181




 1      3.12.       COA - Rocha - 000136-000158      [Koch Training Records- 23 pages]
 2      3.13.       COA - Rocha - 000159-000163      [Koch EDI- 5 pages]
 3      3.14.       COA - Rocha - 000164-000528      [Koch FTO Records- 365 pages]
 4      3.15.       COA - Rocha - 000648-000660      [Kint Training Records- 13 pages]
 5      3.16.       COA - Rocha - 000661-000664      [Kint EDI- 4 pages]
 6      3.17.       COA - Rocha - 000665-000883      [Kint FTO Records- 219 pages]
 7      3.18.       COA - Rocha - 000884-000934      [OIS IA Investigation- 51 pages]
 8      3.19.       COA (Rocha) 000093-95            [Policy 301- Handcuff/Restraints- 3 pages]
 9      3.20.       COA (Rocha) 000096-100           [Policy 702- Vehicle Use- 6 pages]
10      3.21.       COA (Rocha) 000101-116           [WRAP Manual- 16 pages]
11      3.22.       COA (Rocha) 000117-125           [Policy 414- Crisis Intervention- 9 pages]
12      3.23.       COA (Rocha) 000126-128           [ACT PSP Outline- 3 pages]
13      3.24.       COA (Rocha) 000129-135           [Policy 300- Use of Force- 7 pages]
14   4. Depositions
15      4.1. Cameron Rocha – Transcript              [228 pages]
16      4.2. Sergeant Matthew Koch – Transcript      [151 pages]
17      4.3. Officer Kristopher Kint – Transcript    [133 pages]
18      4.4. Officer Zechariah Matis – Transcript    [132 pages]
19      4.5. Shadi Rocha – Transcript                [87 pages]
20   5. Rocha discovery responses
21      5.1. P's Resp to RPD, set 1
22      5.2. P's Resp to S. Roggs, set 1
23      5.3. P's Resp to S. Roggs, set 2 (Brooks)
24      5.4. P's Resp to S. Roggs, set 2 (Kint)
25      5.5. P's Resp to S. Roggs, set 2 (Koch)
26      5.6. P's Resp to S. Roggs, set 2 (Matis)
27   6. Rocha document production
28      6.1. ROCHA 794-795 (Antioch Urgent Care Billing Records) CONFIDENTIAL
29      6.2. ROCHA 796-829 (Pittsburg Health Center Current to 6-17-20) CONFIDENTIAL
30      6.3. ROCHA 830-903 (Pittsburg Behavioral Health Current to 7-27-20) CONFIDENTIAL
31      6.4. ROCHA 904-910 (EMG Report) CONFIDENTIAL
32      6.5. ROCHA000001-000019
33      6.6. ROCHA000020-000080 Case File
34      6.7. ROCHA000081
35      6.8. ROCHA000082
36      6.9. ROCHA000083
37      6.10.       ROCHA000084-000110
                                                                                    Page 34 of 49




                                                         DEFENDANTS' EXPERT DISCLOSURE 089
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 123 of 181




 1      6.11.       ROCHA000111-114 (Antioch Urgent Care)
 2      6.12.       ROCHA000115-120 (BASS Medical Group)
 3      6.13.       ROCHA000121-281 (CC Regional Medical Center)
 4      6.14.       ROCHA000282-299 (James Edwards MD)
 5      6.15.       ROCHA000300-306 (Mauricio Kuri MD)
 6      6.16.       ROCHA000307-379 (Pittsburg Behavioral Health)
 7      6.17.       ROCHA000380-558 (Pittsburg Health)
 8      6.18.       ROCHA000559-712 (Sutter Delta)
 9      6.19.       ROCHA000713-726 (UCSF)
10      6.20.       ROCHA000727-741 (BASS)
11      6.21.       ROCHA000742-742 (CC Regional)
12      6.22.       ROCHA000743-746 (CC Regional)
13      6.23.       ROCHA000747-759 (Pittsburg Behavioral Health)
14      6.24.       ROCHA000760-779 (Pittsburg Health)
15      6.25.       ROCHA000780-789 (Sutter Delta Medical Center)
16      6.26.       ROCHA000790-793 (UCSF)
17   7. Rule 26 disclosures
18      7.1. First Suppl. Rule 26 disclosure (Defendants)
19      7.2. First Suppl. Rule 26 disclosures (Pltf)
20      7.3. Rule 26 Initial Disclosures (Pltf)
21      7.4. Rule 26 Initial Disclosures (Defendants)
22   8. Safe Restraints website (www.saferestraints.com)
23   9. AELE Handcuff webinar
24
25   Case Law Decisions:
26   1. Graham v Connor, 490 U.S. 386 (1989)
27
28   Literature Review:
29   1. California Commission on Peace Officer Standards and Training, Basic Course     Workbook
30      Series- Learning Domain 00: Becoming an Exemplary Peace Officer, Version 1.1.
31   2. California Commission on Peace Officer Standards and Training, Basic Course     Workbook
32      Series – Learning Domain 3: Policing in the Community, Version 4.3.
33   3. California Commission on Peace Officer Standards and Training, Basic Course     Workbook
34      Series – Learning Domain 15: Laws of Arrest, Version 4.12.
35   4. California Commission on Peace Officer Standards and Training, Basic Course     Workbook
36      Series – Learning Domain 16: Search and Seizure, Version 4.8.
37   5. California Commission on Peace Officer Standards and Training, Basic Course     Workbook
38      Series – Learning Domain 20: Use of Force, Version 4.2.
                                                                                   Page 35 of 49




                                                        DEFENDANTS' EXPERT DISCLOSURE 090
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 124 of 181




 1   6. California Commission on Peace Officer Standards and Training, Basic Course Workbook
 2      Series – Learning Domain 23: Crimes in Progress, Version 4.0.
 3   7. California Commission on Peace Officer Standards and Training, Basic Course Workbook
 4      Series – Learning Domain 33: Arrest and Control, Version 4.1.
 5   8. The WRAP Restraint System: A Descriptive, Field-Setting Study . Institute for the Prevention
 6      of In-Custody Deaths. Kindle Edition. 2013. Peters, John; Berman, A. David.
 7   9. POST PSP- Hood memo
 8
 9   List of Exhibits:
10   Handcuffs
11   Handcuff key
12   Wrap Device
13   Video of suspect jumping out of moving patrol car:
14   https://www.youtube.com/watch?v=wG0zNMSP0QQ
15




                                                                                       Page 36 of 49




                                                           DEFENDANTS' EXPERT DISCLOSURE 091
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 125 of 181




1                                              ATTACHMENT “C”
2                                                 Timeframes
3
    Time       Unit        Ofc.     Status         Dispatcher    Pos.   Supp.         Comment      Location

    16:01:36   Receive                             Scott         CAD5
               Time
    16:02:24   Call Time                           Scott         CAD5


    16:03:27   Y22         Kint     Dispatched     Giovannucci   CAD3
    16:03:47                                       Scott         CAD5   RP has pic
    16:03:49   Y22         Kint     Enroute
    16:04:21                                       Scott         CAD5   Son has pic
    16:04:28   Y2          Matis    Dispatched     Giovannucci   CAD3
    16:04:47   Y22         Kint     ECOMM                                             Lic:
                                                                                      5EPR424
    16:04:52                                       Scott         CAD5   S-
                                                                        Description
    16:05:20   Y2          Matis    Enroute                                                        CL 414 W. 11th
    16:05:43   Y2          Matis    Enroute        Scott         CAD3                              CL 414 W. 11th
    16:06:23   Y22         Kint     ECOMM                                             Nam:
                                                                                      Rocha, K
    16:10:06   Y2          Matis    Enroute        Giovannucci   CAD3                 With         CL 414 W. 11th
                                                                                      Vehicle
    16:10:13   Y2          Matis    On Scene       Giovannucci   CAD3                 With         CL 414 W. 11th
                                                                                      Vehicle
    16:10:36   Y2          Matis    On Scene       Giovannucci   CAD3                 Out w/ 1     CL 414 W. 11th
    16:10:54   Y22         Kint     On Scene
    16:13:08   Y2          Matis    On Scene                                          Needs        CL 414 W. 11th
                                                                                      cover unit
    16:14:03   Y5          Gerber   Dispatched     Giovannucci   CAD3
    16:14:13   Y5          Gerber   Dispatched     Giovannucci   CAD3                              CL 414 W. 11th
    16:14:32   Y5          Gerber   Enroute        Giovannucci   CAD3                              CL 414 W. 11th
    16:14:56   Y2          Matis    ECOMM          Giovannucci   CAD3                 Name         CL 414 W. 11th
                                                                                      check-
                                                                                      Rocha
    16:17:35   Y5          Gerber   ECOMM                                             Nam:         414 W. 11th
                                                                                      Johnson,
                                                                                      Marlon
    16:17:40   Y5          Gerber   ECOMM                                             Name ID:     414 W. 11th
                                                                                      25104828
    16:20:21   Y21         Hynes    Dispatched     Giovannucci   CAD3
    16:20:21   Y5          Gerber   Clears event
    16:20:24   Y21         Hynes    Enroute
    16:24:28   Y21         Hynes    Enroute        Giovannucci   CAD3                              414 W. 11th
    16:23:29   Y21         Hynes    On Scene                                                       414 W. 11th
    16:29:18   Y2          Matis    On Scene       Giovannucci   CAD3                              E St/W 11

                                                                                                    Page 37 of 49




                                                                  DEFENDANTS' EXPERT DISCLOSURE 092
          Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 126 of 181



    16:29:22   W7    Koch    Dispatched     Giovannucci   CAD3
    16:29:28   W7    Koch    Dispatched     Giovannucci   CAD3                            E St/W 11
    16:29:58   Y21   Hynes   On Scene       Giovannucci   CAD3                 Putting    E St/W 11
                                                                               subj in
                                                                               WRAP
    16:31:17   W7    Koch    Enroute                                                      E St/W 11
    16:33:46   Y21   Hynes   ECOMM                                             Nam: Roc   E St/W 11
                                                                               ha, C
    16:33:59   Y21   Hynes   ECOMM                                             Nam:       E St/W 11
                                                                               Rocha, C
    16:34:02   Y21   Hynes   ECOMM                                             Name ID:   E St/W 11
                                                                               504720
    16:34:42   W7    Koch    On Scene                                                     E St/W 11
    16:52:30   W7    Koch    Clears event
    16:52:34   Y21   Hynes   Clears event
    17:00:22   Y2    Matis   Enroute        Chavarria     CAD6                 Bad        MDF w/ 1
                                                                               tech/RAP
    17:02:06                                Giovannucci   CAD2   MDF
                                                                 notified of
                                                                 WRAP
    17:02:29                                Chavarria     CAD6   Blood tech
                                                                 req to MDF
    17:05:30   Y22   Kint    Clears event
    17:27:55   Y2    Matis   On Scene       Chavarria     CAD6                            MDF
    18:03:00                                                     Jail Nurse               Matis depo,
                                                                 rejected                 P88/ lines 8-9
                                                                 Rocha
    18:06:43                                Chavarria     CAD6   Req Amb
                                                                 Sally Port
    18:09:00                                Chavarria     CAD6   Blood tech
                                                                 adv to 22
    18:30:42   Y2    Matis   On Scene       Meads         CAD4                 BAD tech   Follow AMR to
                                                                                          hospital
    18:31:53                                Chavarria     CAD6   Blood Tech
                                                                 update-
                                                                 hospital
    18:57:00                 97 hospital                                                  [Hospital form,
                                                                                          Bates
                                                                                          Rocha000022]
    19:15:00                                                     In 4-point               CONFIDENTIAL
                                                                 restraints               ROCHA 154
    20:00:00                                                     Warrant
                                                                 signed
    20:01:17                                Giovannucci   CAD2   BAD tech
                                                                 ETA 25-30
    20:30:00                                                     4-point                  CONFIDENTIAL
                                                                 restraints               ROCHA 156
                                                                 removed
    20:33:00                                                     Blood draw               DMV DS367
                                                                                          form
    20:48:49   Y2    Matis   Clears event
1

2                                                                                          Page 38 of 49




                                                           DEFENDANTS' EXPERT DISCLOSURE 093
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 127 of 181



 1                                       ATTACHMENT “D”
 2                                           Transcript
 3          Audio: COA - Rocha - 000024 [CONFIDENTIAL - Cameron Initial Contact]
 4                                              (2:15)
 5
 6   Rocha: “This really sucks.”
 7   Matis: “What sucks?”
 8   Rocha: “This.”
 9   Matis: “What? Having a cop behind you?”
10   Rocha: “Well, yeah. That too.”
11   Matis: “Ok, what else sucks though?”
12   Rocha: “Well, I’m just trying to hang out with my wife and my new daughter.”
13   Matis: “Ok, what just happened right now, Cameron? Before you answer I would just
14   recommend that you be honest.”
15   Rocha: “I’m trying to go around…I’m…dude, I’m…(sighs)… I don’t know dude.”
16   Matis: “Ok, I’m gonna ask you something, ok?”
17   Rocha: “Yeah.”
18   Matis: “How much have you had to drink today, Cameron?”
19   Rocha: “Not that much, dude.”
20   Matis: “If you were to guess.”
21   Rocha: “I’m trying to… actually get my wife and my mom on the same page, that’s my goal.”
22   Matis: “How much have you had to drink?”
23   Rocha: “Not that much.”
24   Matis: “If you were to guess.”
25   Rocha: “Uh, probably I don’t know… not that much… (unintelligible)
26   Matis: “That was my dispatch in my ear.”
27   Rocha: “Ok.”
28   Matis: “Cuz I’m investigating something right now.”
29   Rocha: “I’m just staying that (unintelligible)
30   Matis: “Ok, so you had just… you said how much to drink?”
31   Rocha: “Not much.”
32   Matis: “Not much, ok. What did you have to drink, Cameron?”
33   Rocha: “I’m just trying to get….”
34   (Baby heard in background)
35   Matis: “What did you drink, Cameron?”
36   Rocha: “Nothing.”
37   Matis: “Nothing?”
38   Rocha: “Nothing. I’m honestly trying to get food for my daughter and my wife.
39   Matis: “Ok.”
40   Rocha: “And that, actually, really getting frustrating.”
41   Matis: “Ok.”
42   Rocha: “Do you get it?”
43   Matis: “Are you diagnosed with anything?”
                                                                                     Page 39 of 49




                                                          DEFENDANTS' EXPERT DISCLOSURE 094
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 128 of 181




 1   Rocha: “No, I’m not. Why is this a problem?”
 2   Matis: “Cuz you were just involved in a collision, Cameron.”
 3   Rocha: “A collision?”
 4   Matis: “Yeah, with another vehicle.”
 5   Rocha: “(unintelligible) a collision?”
 6   Matis: “Yeah, that’s why I’m here.”
 7   Rocha: “Can I see it?”
 8   Matis: “Well, you drove away from it.”
 9   Rocha: “I drove way fr…. Wow”
10   Matis: “Yeah, why don’t you do me a favor, turn around real quick, put your hands behind your
11   back.”
12   Rocha: “Really?”
13   Matis: “Put your hands behind your back.”
14   Rocha: “Wow, yeah but you.”
15   Female: “What’s you doing there?” (Possible only, not clear)
16   Rocha: “I don’t know, Shadi.”
17




                                                                                      Page 40 of 49




                                                           DEFENDANTS' EXPERT DISCLOSURE 095
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 129 of 181




 1
 2                                        ATTACHMENT “E”
 3
 4                                       Audio Transcript
 5                    COA - Rocha - 000026 [CONFIDENTIAL - Shadi Contact]
 6
 7   Matis: “Ok, so Ms. Rocha. Is this your guys address right here?
 8   Shadi: “Yes.”
 9   Matis: “414 W. 11th St.
10   Shadi: “My husband.”
11   Matis: “Your husband? Cameron is your husband?”
12   Matis: “When did you last see Cameron?”
13   Shadi: “A couple of hours ago.”
14   Matis: “Ok, where was he?”
15   Shadi: “He was here.”
16   Matis: “Did he drive away in that car?”
17   Shadi: “Yes.”
18   Matis: “Was he drinking alcohol inside of the house?”
19   Shadi: “No.”
20   Matis: “Does he typically drink alcohol?”
21   Shadi: “No.”
22   Matis: “Where did he say he was going?”
23   Shadi: “He was going to go get my tire fixed. My tire was blown out.”
24   Matis: “Oh, for this other car over here?”
25   Shadi: “Yes, and, and he went to go get the tire fixed and get some food for us for lunch.”
26   Matis: “That was a few hours ago?”
27   Shadi: “Yes, a couple of hours ago?”
28   Matis: “Does he have like, uh, problems with drinking, honestly?”
29   Shadi: “No, he doesn’t have any problems with drinking.
30   Matis: “But he does drink though?”
31   Shadi: “No, he doesn’t, he has some, we just had a baby and I… couple of years back I was..
32   kissed a guy and I told him the other day, and he’s just really upset about it. He’s sound like he
33   was over it.. unclear.”
34   Matis: “Has he been drinking recent that you’ve seen?”
35   Shadi: “No, he’s not a drinker.”
36   Matis: “But, he was upset cuz about a week ago you told him that you kissed a guy a while ago,
37   is that what you’re saying? Ok.”
38   Shadi: “But he maybe just….What’s going on is he gonna..”
39   Matis: “There was a car accident that I haven’t seen yet. My partner’s over there contacting the
40   other parties that were apparently involved in the collision that got his license plate and as I
41   drove over here I saw him driving into your, um, into your guys parking area right there, ok.”
42   Rocha: Sounds like Rocha yelling in the background.
43   Tape ends.
44


                                                                                           Page 41 of 49




                                                             DEFENDANTS' EXPERT DISCLOSURE 096
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 130 of 181




 1
 2                                        ATTACHMENT “F”
 3
 4              COA - Rocha - 000025 [CONFIDENTIAL - Cameron WRAP Contact]
 5                                        Transcript
 6
 7   Unk: “Watch his cuffs, he’s trying to pull out of them.”
 8   Matis: “Ok, Cameron. Stop trying to pull out of the cuffs.”
 9   Rocha: “I’m not trying to do….. (unclear)..”
10   Matis: “Cameron, Cameron listen.”
11   Rocha: “Dude, what the fuck are you doing?”
12   Matis: “Cameron, here’s what I need you to do. Are you listening? Ok”
13   Rocha: “I’m trying.”
14   Matis: “Ok, What I need you to do is..”
15   Rocha: “You’re a dick.”
16   Matis: “Ok, thank you for that, Cameron. I appreciate that. Look, stop trying to get out of the
17   cuffs.”
18   Rocha: “Shadi! Stop!”
19   Matis: “What I need you to do, Cameron, I need you to get out of the patrol vehicle so we can
20   get you out of it. Ok? So, what can we do to help you to get out of the car?”
21   Rocha: “I don’t want to deal with this.
22   Matis: “Cameron, what can I do to help you get out of the car? Cause I don’t want you to hurt
23   yourself.”
24   Rocha: “Shadi. What the fuck?”
25   Matis: “All right. Come on, Cameron. Let’s go, get up. Get out of the car.”
26   Rocha: “My goal is… can I tell you what my goal is? Not this.”
27   Matis: “Ok, I need you to get out of the car tho, Cameron.”
28   Rocha: “Can, can..”
29   Matis: “Otherwise we’re going to have to force you out of the car, and I don’t want to have to do
30   that.”
31   Rocha: “Can you break her? Can you break that? Behind me. Can you break that?”
32   Matis: “Come on.”
33   Rocha: “Not, not that hard.”
34   Matis: “Stop trying to get out of the cuffs.”
35   Unk: “Kick your feet out.”
36   Rocha: “Break, just break.”
37   Matis: “Get this foot out right here.”
38   Rocha: “Dude, I’m trying to break these.”
39   Matis: “Give me the other foot.”
40   Rocha: “Oh my God. Break.”
41   Matis: “Come on.”
42   Rocha: “What’s going on behind me?”
43   Matis: “Get out of the car.”
44   Rocha: “I don’t have anything….”
45   Matis: “Come on, there you go.”
                                                                                         Page 42 of 49




                                                            DEFENDANTS' EXPERT DISCLOSURE 097
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 131 of 181




 1   Unk: “There ya go.”
 2   Matis: “There ya go.”
 3   Rocha: “What’s going behind me is breaking. I don’t like that. I don’t like that.”
 4   Matis: “Ok, let’s get you over here.”
 5   Rocha: “That’s not right. Wow dude, really?”
 6   Unk: “Put your knees down right here.”
 7   Rocha: “Really?”
 8   Matis: “Here, put your knees down. Put your knees down, Cameron.”
 9   Rocha: “Really!”
10   Matis: “Put your knees down. There you go. Good job.”
11   Rocha: “Wow, what a dick.”
12   Unk: “Let’s just lower him down.”
13   Rocha: “Good job, wow.”
14   Rocha: Unclear
15   Unk: “Let’s pull him back a little bit, Matis.”
16   Matis: “Yep, I got it right here.”
17   Rocha: “Wow.”
18   Unk: “… straps.
19   Rocha: “Alright, dude. Let me go. Let me go.”
20   Rocha: “You know that…. Wow.”
21   Unk: Unclear
22   Sound of straps being pulled
23   Unk: Unclear
24   Unk: “….. put the back on him too?”
25   Unclear recording
26   Koch: “As tight as you can get it. It’s not going to hurt him.”
27   Rocha: “That’s not right, dude. I’m so confused” (sounds like)
28   Rocha: “Leave me alone.”
29   Matis: “Cameron, this is so that you don’t hurt yourself, ok?”
30   Rocha: “Dude..”
31   Matis: “1-2-3.”
32   Rocha: “Hey, get it? Please leave me alone”
33   Matis: “Put the feet in…”
34   Rocha: “Please, stop. Dude, I really don’t want this. I really don’t want to deal with this.”
35   Unk: “All right.”
36   Rocha: “I have a daughter. Wow.” (Sounds like)
37
38




                                                                                            Page 43 of 49




                                                              DEFENDANTS' EXPERT DISCLOSURE 098
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 132 of 181




 1
 2                                         ATTACHMENT “G”
 3                                           Qualifications
 4
 5           I retired from the San Jose, California Police Department with the rank of sergeant in
 6   January, 2010. Prior to that, I had been a full-time peace officer since 1981.
 7           I was promoted to sergeant in 1994 and had been assigned to the Patrol Division, the
 8   Administrative Unit of the Bureau of Field Operations as the Training Coordinator, the Bureau of
 9   Investigations as a supervisor in the Family Violence Unit and the Narcotics and Covert
10   Investigations Unit, the Field Training Unit (FTO), and the Bureau of Administration Training
11   Division. As a police sergeant, I supervised, investigated, and documented numerous criminal
12   investigations, detentions, arrests, and force responses by officer, whether as a matter of routine or
13   due to citizen complaints and/or inquiries.
14           Prior to 1994 I was a police officer and my assignments included patrol, Special
15   Operations: Street Crimes, Mobile Emergency Response Unit and Equipment (MERGE), and
16   Bureau of Investigations: Auto Theft, and Sexual Assaults Investigations- Child Exploitations.
17           While working as a supervisor in the Training Division (2005-2009), I supervised the in-
18   service training team and the California Peace Officer Standards and Training (P.O.S.T.) Force-
19   options Simulator (FOS) program, which was implemented in 1999 to the fulfill P.O.S.T.
20   “perishable skills” requirements. In this program, my staff and I delivered training to the sworn
21   members of the San Jose Police Department as well as other peace officer within Santa Clara
22   County. Additionally, our facility was designated as a “Regional Skills Training Center” and we
23   also provided the instructor training to other police agencies throughout the State of California.
24           The FOS program concentrates on teaching the state and constitutional laws regarding the
25   use of force by peace officer, as well as decision making involved in employing various types of
26   force, up to and including deadly force.
27           I developed the Defense and Arrest Tactics program that was adopted by and is currently
28   in use at the San Jose Police Department’s police academy and in-service training program; and at
29   the South Bay Regional Public Safety Training Consortium’s Police Academy at the Monterey
30   Peninsula College in Monterey, California. I have also designed and delivered the 80-Hour Arrest
31   and Control and Baton Instructor course as mandated by California P.O.S.T. and in such capacity
32   have provided instructor certifications.
33           I served as the lead instructor and supervisor for the San Jose Police Department’s Officer
34   Safety and Survival, Firearms and Arrest and Control (perishable skills program), and Immediate
35   Action and Rapid Deployment tactics programs. I have instructed and supervised staff for the in-
36   service and Basic Academy TASER program. I have served as an instructor and scenario evaluator
37   in Learning Domain 19- Vehicle Operations, Learning Domain 20- Use of Force, Learning
38   Domain 21- Patrol Techniques, Learning Domain 22- Car Stops, Learning Domain 23- Crimes in
39   Progress, Learning Domain 33- Arrest and Control and Baton, and Learning Domain 35- Firearms.
                                                                                             Page 44 of 49




                                                               DEFENDANTS' EXPERT DISCLOSURE 099
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 133 of 181




 1            In my role as Training Unit supervisor and law enforcement instructor, I have had the
 2   opportunity to design, develop, deliver, supervise, and evaluate POST certified training courses;
 3   and in such roles have had contact with POST regional managers and POST executive staff. I
 4   have served on committees and contributed to the LD-33 Arrest and Control and Baton Learning
 5   Domain and the LD-19 Vehicle Operations Learning Domain. In addition, I contributed to the
 6   development of the San Jose Police Department’s policies for Pursuits, Force Response Reporting,
 7   and Excited Delirium.
 8            Since 1998 I have served as an adjunct instructor for the South Bay Regional Public Safety
 9   Training Consortium. In this capacity, I have trained officer in Santa Clara, Monterey, Santa Cruz,
10   and San Mateo Counties in a variety of topics including: Force Options Simulator (perishable
11   skills program), Search and Seizure, Use of Force Law, Vehicle Stops, Defense and Arrest Tactics,
12   Baton, Emergency Vehicle Operations, Special Operations, Patrol Techniques, Crimes in
13   Progress, Building Searches, and Active Shooter Response.
14            I have served as a consultant to local SWAT teams with regards to Rapid Deployment and
15   Building Clearing tactics. I am a member of the International Association of Law Enforcement
16   Firearms Instructors, the International Law Enforcement Educators and Trainers Association, the
17   Illinois Tactical Officer Association, the California Association of Tactical Officer, the National
18   Tactical Officer Association, and the Human Factors and Ergonomics Society.
19            During my law enforcement career, I have been trained in, have trained and supervised
20   others in the use of, and have personally used various tactics, tools and techniques in order to
21   control subjects in field situations. This has included uses of batons, chemical agents (both CS
22   and OC sprays), the TASER, extended-range impact munitions, and various weaponless measures.
23   I have also controlled or supervised the control of numerous violent subjects in the field and have
24   used total-appendage restraint methods including the “hobble” and “The Wrap®.”
25            I am a graduate of the Force Science Research Center’s “Force Analyst Certification,” and
26   the California Training Institute’s “Human Factors: Threat and Error Management,” and “Force
27   Encounters Analysis: Understanding Human Performance During Critical Incidents” courses. I
28   have studied, been trained in, researched, and have delivered training to officers, the instructors of
29   officers, and attorneys in physical skills learning theory, attention, perception and reaction times,
30   decision making, memory, and physiological and psychological reactions that manifest during
31   force encounters.
32            I have been certified as a defensive tactics instructor through the FBI, and have designed
33   and delivered training, supervised, and certified other instructors in POST accredited Defense and
34   Arrest Tactics and Baton training. I am extremely familiar with the methods of restraint, takedown,
35   and defense currently taught and applied by U.S. law enforcement. I have been certified as a
36   TASER instructor for both the M26 and X26 TASERS. I have also completed TASER
37   International’s Evidence Collection and Analysis Certification, and Taser Technician Certification
38   Courses.

                                                                                             Page 45 of 49




                                                               DEFENDANTS' EXPERT DISCLOSURE 100
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 134 of 181




 1                                      ATTACHMENT “H”
 2
 3                                     STEVE PAPENFUHS
 4                                  Four-Year Testimony History
 5
     2020   Yolanda Banks-Reed vs. Bay Area Rapid Transit.
 6          United States District Court- Northern District of CA. No. 4:18-cv-05755-YGR
 7          (Defense) (Expert Report) (Trial)
 8          Use of Deadly Force, Tactics
 9          Dale Allen: Allen, Glaessner, Hazelwood, Werth. 180 Montgomery St, Suite 1200, San
10          Francisco, CA. 95104
11
12   2018   Ramon Cortesluna v. City of Union City.
13          United States District Court- Northern District of CA. No. 3:17-cv-05133-JSC.
14          (Defense) (Expert Report) (Deposition)
15          Tactics, De-Escalation, Less-Lethal Use of Force, Use of Restraints
16
17   2018   Tan Lam vs. City of Los Banos.
18          United States District Court- Eastern District of CA. No. 2:15-CV-00531-MCE-KJN
19          (Defense) (Expert Report) (Deposition) (Trial)
20          Use of Deadly Force, Tactics
21          Phillip Downs: Allen, Glaessner, Hazelwood, Werth. 180 Montgomery St, Suite 1200, San
22          Francisco, CA. 95104
23
24   2016   Estate of Charles Salinas vs. County of Fresno, et al.,
25          United States District Court- Eastern District of CA. No. 1:13-CV-00586-AWI-SAB
26          (Defense) (Expert Report) (Deposition) (Trial)
27          Use of Deadly Force, Tactics
28          Dale Allen: Allen, Glaessner, Hazelwood, Werth. 180 Montgomery St, Suite 1200, San
29          Francisco, CA. 95104
30
31   2015   Kong Meng Xiong v City of Merced, et al.
32          United States District Court- Eastern District of CA. No. 1:13-cv-00083-LJO-SKO
33          (Defense) (Expert Report) (Deposition) (Trial)
34          Use of Deadly Force, Tactics
35          Dale Allen: Allen, Glaessner, Hazelwood, Werth. 180 Montgomery St, Suite 1200, San
36          Francisco, CA. 95104
37
38

                                                                                       Page 46 of 49




                                                           DEFENDANTS' EXPERT DISCLOSURE 101
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 135 of 181




1   2015   Meeker v Life Care Centers of America, et al.
2          United States District Court- District of Colorado. No. 14-cv-02101-WYD-BNB
3          (Plaintiff) (Expert Report) (Deposition)
4          Law Enforcement Scenario Training Protocols and Practices
5          Christina Habas: Keating Wagner Polidori Free, P.C. 1290 Broadway, Suite 600, Denver,
6          CO. 80203
7




                                                                                    Page 47 of 49




                                                        DEFENDANTS' EXPERT DISCLOSURE 102
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 136 of 181




 1
 2                                        ATTACHMENT “I”
 3                                       STEVE PAPENFUHS
 4                                    10-Year Publication History
 5

 6   •   “3 Alternative Ways of Considering Tactical Thinking,” article, PoliceOne.com. July 31, 2015.
 7       (Edited by PoliceOne editor Doug Wylie from original submission: “A Tactical Refresher”)
 8   •   “Be Dangerous- Maintaining street smarts off duty,” article, PoliceOne.com. January 3, 2014.
 9   •   “The OODA loop, reaction time, and decision making,” article, PoliceOne.com. February 23
10       2012.
11   •   “Addressing cops confusion over the public duty doctrine,” article, PoliceOne.com. January 5,
12       2012.
13   •   “Training recruits the tactical M&M’s,” article, PoliceOne.com. November 30, 2011.
14   •   “Wired to kill: Are we innate murderers?” article, PoliceOne.com. October 26, 2011.
15   •   “Teaching Recruits Real World Survival Skills,” article, PoliceOne.com. September 28, 2011.
16   •   “SWAT Tactics: Formations Don’t Win Football Games or Fights,” article, PoliceOne.com.
17       August 2nd, 2011.
18   •   “Tactical Cornering During Foot Pursuits,” article, PoliceOne.com. June 16th, 2011.
19   •   “Understanding the Dynamics of Stress, Memory, and Decision Making,” article,
20       PoliceOne.com. May 5th, 2011.
21   •   “Ethical Dilemmas Cops Face Daily,” article, PoliceOne.com. April 6th, 2011.
22   •   “Using “MAPS” to Describe the Threat,” article, PoliceOne.com. Feb. 24th, 2011.
23   •   “Safety in Law Enforcement Training is an Attitude, Not an Action,” article, PoliceOne.com.
24       Feb. 3rd, 2011.
25   •   “Defeating the ‘Tactical Error Defense,’” article, PoliceOne.com. January 13th, 2011.
26   •   “Policy, Procedure, and the Prosecutor,” article, LawOfficer.com. January 7th, 2011.
27   •   “Ask-Tell-Taser: A Review of a Recently Released Video,” article, PoliceOne.com. November
28       18th, 2010.
29   •   “Want to be a Leader? Do a gut-check first,” article, PoliceOne.com. October 21, 2010.
30   •   “Search First or Handcuff First? Neither!” article, PoliceOne.com. September 23rd, 2010.
31   •   “Are You Training Your Recruits How to Think?” article, PoliceOne.com. August 19th, 2010.
32   •   “Lessons Learned: Dissecting a Dangerously Close Call,” PoliceOne.com. June 23rd, 2010.




                                                                                         Page 48 of 49




                                                            DEFENDANTS' EXPERT DISCLOSURE 103
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 137 of 181




 1                                          ATTACHMENT “J”
 2                                           FEE SCHEDULE
 3                                             January, 2020
 4   RETAINER – In advance to begin work on a case
 5   • $1,500.00 (credited toward final invoice).
 6   DEPOSITION/TESTIFYING (Four-hour minimum for court testimony)
 7   • $300.00 per hour.
 8   READING, CONSULTATION, RESEARCH & REPORTS
 9   • $300.00 per hour.
10   TRAVEL (Does not include travel expenses)
11   • $150 per hour.
12   WAITING TO TESTIFY
13   • $300.00 per hour.
14   FILING/BILLING/OFFICE SUPPLY FEE (One-time fee per case)
15   • $150.00
16   CASE-RELATED RESEARCH OR OTHER EXPENSES
17   •   To be paid for/reimbursed by client (any amount over $100.00 requires prior
18       authorization by client or representative). Receipts will be provided for any amount
19       spent for case-related research.
20
21   Mileage will be charged at the current IRS rate.
22   After 45 days a 10 percent late fee will be charged.
23   Expenses will be billed as incurred.
24   Invoices may be issued every 30 days when the case is active.
25   The hiring firm/organization is responsible for ensuring that all fees are paid in full and in a timely
26   manner.
27
28   Payment to be made within 45 days of receipt of invoice to:            Steve Papenfuhs
29                                                                          EIN: XX-XXXXXXX
30
31
32

33

34




                                                                                              Page 49 of 49




                                                                DEFENDANTS' EXPERT DISCLOSURE 104
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 138 of 181




    4. John Panagotacos, M.D.




                                      DEFENDANTS' EXPERT DISCLOSURE 105
  Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 139 of 181




                        John J. Panagotacos, M.D.
                  General Neurology and Stroke Specialist
November 5, 2020



Kevin P. Allen, Esq.
Allen, Glaessner, Hazelwood and Werth, LLP
180 Montgomery Street, Suite 1200
San Francisco, California 94104



             NEUROLOGICAL INDEPENDENT MEDICAL EXAMINATION


CASE NAME:             Cameron Rocha vs. City of Antioch et. al.
CLAIM NUMBER:          01128-51274
CLAIMANT:              Cameron Rocha
DOB:                   02/02/1978
DOI:                   03/12/2018


Dear Mr. Allen,

I had the pleasure performing a neurological independent medical examination of Mr.
Cameron Rocha and a review of records in the case of Cameron Rocha vs. City of Antioch
et. al. The examination was performed through telemedicine via Zoom. I was connected
by Zoom as well as the claimant, Mr. Cameron Rocha and separately connected via Zoom
was the claimant's attorney Mr. Chan Kim. The examination commenced at 10:02 a.m.
and concluded at 10:52 a.m. on 10/21/2020. There were no notable audio or visual
technical difficulties.

HISTORY OF INCIDENT:
Mr. Rocha was 40-years-old when he was arrested for driving under the influence and a
potential hit and run violation. He was arrested in front of his house, placed in handcuffs
and placed in a police squad car. Mr. Rocha was noted to be extremely agitated and
violent and was noted to be thrashing and kicking the police car. Given the violent
movements, he was further restrained with a WRAP device.

The claimant reports that he was in handcuffs for approximately 4-5 hours. He states that
this was quite painful and he initially had swelling felt through his hands. He felt like they
were going to explode. He also states that he had redness in his hands for a few weeks
that eventually resolved.


                                  87 Scripps Drive, Suite 114
                                    Sacramento, CA 95825
                                         916-273-7449




                                                       DEFENDANTS' EXPERT DISCLOSURE 106
  Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 140 of 181



ROCHA, CAMERON                                   2                                11/05/2020

He continues to have intermittent significant sensory symptoms including intense burning
in the 3rd, 4th, and 5th digits of his hands, left greater than right. He also experiences an
intense itching in the middle of his palm that does not seem to go away. He also reports
cramps in the hands and sudden loss of strength in the hands where he will be holding an
item and then suddenly drop it due to an immediate loss of strength. He also has had
curling of the 4th and 5th digits of his hands bilaterally that was not present prior to the
03/12/2018 incident.

After the incident, the claimant had multiple visits with family practice physician Dr. James
Edwards. At a visit on 03/15/2018 Mr. Rocha complained of numbness on the dorsum of
the hands as well as severe tingling on the palms and up the dorsum of his forearms to
the elbows. On examination he was noted to have severe abrasions on both wrists,
moderate to severe swelling of both hands. His grip strength was 2/5 bilaterally with flexion
and extension at the elbow 5/5 bilaterally. Wrist flexion was 2/5 bilaterally and wrist
extension was 4+/5 bilaterally. In subsequent visits he was noted to show improvement of
both the skin lesions as well as improved strength but still with deficits. Mr. Rocha was
referred for an electromyography/nerve conduction study (EMG/NCS).

On 05/04/2018, an EMG/NCS was performed by Dr. Leslie Gillum of the Neurology
Medical Group of Diablo Valley. This study demonstrated moderate to severe sensory
motor demyelinating and axonal neuropathy in the bilateral median nerves, localizing
across the wrist. There was severe sensory motor axonal neuropathy in the left ulnar
nerve. Moderate to severe sensory motor axonal neuropathy was seen in the right ulnar
nerve distal to the nerve branch supplying the flexor carpi ulnaris muscle. There was
severe sensory axonal neuropathy seen in the bilateral radial nerves. Suprasegmental
weakness was seen in the left extensor digitorum communis muscle. This finding can be
seen in a setting of upper motor neuron weakness, pain, and limited effort. No evidence
of left C5-C6 motor radiculopathy or myopathy. In the report, Dr. Gillum noted that she
was referring the patient to the UCSF nerve injury clinic for further evaluation.

On 06/12/2018 a neurological consultation was performed by Dr. Brian Warmus and Dr.
John Engstrom at UCSF. Also, on that date, an EMG/NCS was performed at UCSF. The
EMG showed improvement in the bilateral median and ulnar neuropathies but persistent
severe superficial radial sensory neuropathy. The focal slowing of conduction and the
ulnar nerves at the elbows and median nerves at the wrists suggested possible carpal
tunnel syndrome and mild ulnar neuropathies that might have been present prior to the
03/12/2018 incident. MR neurography was ordered, however the claimant did not get this
study done as he reported that he no longer had health insurance. It was recommended
that he begin physical therapy for his hands with a referral from his primary care provider.

On 12/12/2018 he saw neurologist Dr. Rauf Shaista who planned to performed the ordered
EMG/NCS, however only an NCS was completed because the claimant declined EMG.
This was performed at Pittsburgh Health Center and this study was noted to be abnormal.
Evidence of multiple neuropathies including bilateral superficial sensory radial nerve at the
wrist, bilateral median sensory and motor neuropathy. He appeared to be primarily
demyelinating at the wrist. Likely entrapment and carpal tunnel. Also has a right ulnar
nerve entrapment across the elbow and sensory ulnar neuropathy on the left side.
Compared to the previous study at UCSF, there was some improvement. Radial sensory
nerve responses were present but reduced compared to previously being absent. CMAP




                                                     DEFENDANTS' EXPERT DISCLOSURE 107
  Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 141 of 181



ROCHA, CAMERON                                  3                               11/05/2020

amplitudes are now normal in bilateral median and ulnar motor nerves. Slowing across
the left ulnar motor nerve has improved. There is more severe entrapment of the right
ulnar nerve across the elbow as it is now a conduction block.

On 05/05/2019 he presented to Sutter Delta Medical Center in Antioch complaining of left
hand pain. He stated that 5 days prior, he had a fall from a unicycle and struck his hand.
He was found to have a fracture of the distal 5th metacarpal, a boxer’s fracture.

He was examined by a plastic surgeon Dr. Kuri Mauricio on 10/29/2019 at the Pittsburgh
Health Center for the fracture of the 4th metacarpal bone of his left hand. He was noted to
have full range of motion of the fingers, 3/5 strength for adduction and abduction and 5/5
for grip strength. He was felt to be doing better since his previous visit with improved
dexterity and resolved claw hand.

He returned to see a neurologist Dr. Rauf Shaista on 01/15/2020. EMG was completed.
The repeat nerve conduction study showed persistence of damage to the sensory nerves
affecting bilateral median, ulnar, and radial nerves. There was possible overlapping carpal
tunnel syndrome on the right affecting only sensory fibers. Entrapment of the ulnar nerve
previously noted had improved.

He saw plastic surgeon Dr. Kuri Mauricio for follow-up on 02/18/2020. He was noted to be
doing better since his previous visit. He had improved dexterity and resolving claw hand.
The plastic surgeon noted the paradoxical presentation of his symptoms including semi-
claw hand but no evidence of visible intrinsic muscle atrophy of the first dorsal
interosseous muscle or motor amplitude denervation on the nerve conduction study.

On 04/07/2020 he again saw Dr. Kuri Mauricio who noted no intrinsic muscle atrophy of
the first dorsal interosseous muscle. His assessment was that the claimant was doing
better since his previous visit with improved dexterity and claw hand. They discussed
releases of carpal tunnel syndrome/Guyon’s canal and cubital tunnel syndrome if he did
not continue to improve. The plan was for a repeat EMG with needle EMG.

Multiple psychiatry visit notes were reviewed. These included multiple progress notes from
2019 and 2020 written by psychiatrist Dr. Jonathan Terry. The primary diagnosis which
appears on the notes is major depressive disorder, recurrent episode, severe.

In a primary care progress note from 06/10/2020, Dr. Nathan Brooks wrote that overall Mr.
Rocha felt his mental health was stable, that he was feeling some low-level anxiety and
depression but nothing too severe.

The claimant had a repeat EMG completed by neurologist Dr. Rauf Shaista on 06/17/2020.
This study showed persistence of damage primarily affecting the sensory nerves of the
bilateral median, ulnar, and radial nerves. There was mild bilateral carpal tunnel syndrome
on the left affecting only the sensory fibers.

Additional records reviewed include records from Sutter Delta Health Medical Center in
Antioch from 2016 and 2017. These records pertained to emergency department visits for
severe alcohol intoxication determined to be due to alcohol abuse.




                                                    DEFENDANTS' EXPERT DISCLOSURE 108
  Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 142 of 181



ROCHA, CAMERON                                  4                             11/05/2020

PAST MEDICAL HISTORY: (according to records)
Bilateral radial, medial, ulnar neuropathy.
Cubital tunnel syndrome, bilateral upper extremities.
Major depressive disorder with psychotic features.
Gastroesophageal reflux disease.
4th metacarpal fracture, left hand – May 2019.
Hypertension.
Insomnia.
ADHD.
Tourette’s syndrome – swallowing, blinking.

MEDICATIONS: (currently, according to claimant)
Duloxetine 60 mg daily.
Pantoprazole 40 mg b.i.d.
Quetiapine 50 mg q.p.m.

PAST MEDICATIONS: (no longer taking)
Neurontin 600 mg t.i.d.
Lyrica 150 mg b.i.d.
Sonata 10 mg q.h.s.p.r.n. insomnia.
Nortriptypine 10 mg nightly for insomnia.
Buspirone 5 mg t.i.d.
Sucralfate 1 g 4 times daily.
Mirtazapine 15 mg nightly.
Zolpidem 5 mg nightly.
Prazosin 1 mg nightly.
Hydrocodone-acetaminophen 5-325 mg q.6 hours p.r.n. pain.
Celecoxib 200 mg daily.
Amlodipine 5 mg daily.
Trazodone 50 mg 1-2 tablets nightly.

ALLERGIES:
Meperidine – rash.
Nortriptyline – intolerance.

SOCIAL HISTORY:
History of alcohol abuse. Has history of DUI. Smokes marijuana and history of cigar
smoking. Most recent job was prior to the incident and he was a meat manager at Whole
Foods. He worked there for a couple of years and prior to that he worked as a meat cutter
or butcher for 21 years. He is currently not working and states that he is disabled.

PHYSICAL EXAMINATION:
General: Overweight male, sitting. Appears comfortable.

NEUROLOGIC EXAMINATION:
Mental Status: Alert, pleasant, does not appear anxious or depressed. Normal language.




                                                    DEFENDANTS' EXPERT DISCLOSURE 109
  Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 143 of 181



ROCHA, CAMERON                                    5                                11/05/2020

Cranial Nerves: EOMI, no ptosis, reports normal sensation in the face bilaterally,
symmetric smile, no dysarthria, no facial or vocal tics. Tongue is midline bilaterally,
shoulder shrug equal.

Motor: No obvious atrophy of the hands. There was flexion in the 4th and 5th digits of the
hands bilaterally that did not change when distracted. No involuntary movements of the
hands. When asked to make fist they appeared to be slightly weak bilaterally. Normal
flexion and extension at the elbow as well. Has good supination and pronation of the wrist.

Sensory: Sensory testing in the right hand: 5th digit: dysesthesias. 4th digit: dysesthesias.
3rd digit: paresthesias. Ulnar aspect of 2nd digit and entire 1st digit: numbness.

Sensory testing in the left hand: 5th digit: dysesthesias. 4th digit: dysesthesias. 3rd digit:
dysesthesias. 2nd digit: dysesthesias. 1st digit: numbness.

Numbness bilaterally on the dorsum of the hands near the 1st and 2nd digits.

Coordination:    Normal finger nose finger bilaterally. Impaired rapid alternating
movements of the 4th and 5th digits of the hands bilaterally.

Station and Gait: Normal station, appear to demonstrate good balance.

RECORDS REVIEWED:
Deposition of Cameron Rocha - 09/30/2020
Contra Costa Medical Center
James Edwards, M.D.
Neurology Medical Group of Diablo Valley
Sutter Delta Medical Center
UCSF Medical Center
Pittsburgh Behavioral Health
Pittsburgh Health Center

DIAGNOSTIC IMPRESSION:
1. Neuropathy involving superficial branch of the radial nerve bilaterally.
2. Ulnar claw hand bilaterally.
3. Carpal tunnel syndrome.
4. Cubital tunnel syndrome.
5. Major depression disorder with psychotic features.
6. History of alcohol abuse.

SUMMARY AND CONCLUSIONS:
From the physical examination and review of the records in this case, it does appear as
though Mr. Rocha experienced a minimal degree of nerve injury as a result of handcuffs
being placed on him on 03/12/2018. This nerve injury due to the handcuffs is limited to the
superficial branch of the radial nerve bilaterally and was likely self-inflicted. There was no
record of the handcuffs being placed on extremely tightly or adjusted by the officers.

The other abnormalities noted on his EMG/NCS testing, including median and ulnar
neuropathies, were pre-existing and consistent with repetitive use injuries from his




                                                      DEFENDANTS' EXPERT DISCLOSURE 110
  Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 144 of 181



ROCHA, CAMERON                                   6                                11/05/2020

occupation as a butcher for several years prior to the incident on 03/12/2018. Specifically,
he had pre-existing carpal tunnel syndrome as well as ulnar nerve entrapment at the
elbow. These conditions would predispose him to median and ulnar neuropathies which
can result in tingling, pain, weakness of the hands. Additionally, long-standing pre-existing
ulnar neuropathy would predispose him to develop the flexed position of his 4th and 5th
digits called ulnar claw hand, which was seen on his examination.

In summary, Mr. Rocha sustained an injury to the superficial branch of the radial nerve
bilaterally due to handcuffs compressing of the nerve at the wrist. This appears to have
been self-inflicted due to claimant's well-documented violent movements while intoxicated.
At most, injury to the superficial branch of the radial nerve would cause sensory changes
including numbness and discomfort on the back of his hands mostly involving the regions
near his thumb and index finger bilaterally. The claimant’s improvement of symptoms has
been documented subjectively and with objective improvement through repeated
EMG/NCS studies.

The other nerve abnormalities and resulting symptoms are not related to the placement of
handcuffs and instead were due to repetitive use injuries from his occupation as a butcher
with the added insult of alcohol abuse contributing to pre-existing impaired nerve function.

Thank you for allowing me to participate in the evaluation of this claimant and please
contact me if I may be of further assistance.




John J. Panagotacos M.D.
Board-certified Neurologist




                                                     DEFENDANTS' EXPERT DISCLOSURE 111
  Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 145 of 181




                       John J. Panagotacos, M.D.
                 General Neurology and Stroke Specialist

December 11, 2020



Kevin P. Allen, Esq.
Allen, Glaessner, Hazelwood and Werth, LLP
180 Montgomery Street, Suite 1200
San Francisco, California 94104


     NEUROLOGICAL INDEPENDENT MEDICAL EXAMINATION - ADDENDUM

CASE NAME:                     Cameron Rocha vs. City of Antioch et. al.
CLAIMANT NUMBER:               01128-51274
CLAIMANT:                      Cameron Rocha
DOB:                           02/02/1978
DOI:                           03/12/2018

This is an addendum to my Neurological Independent Medical Examination report for
Cameron Rocha from November 5, 2020. In that report I gave my neurological
assessment of Mr. Rocha and explained the likely causes of his neurologic conditions.

Given Mr. Rocha’s neurologic impairments, he will likely remain partially disabled. I expect
him to have long-term disability for the use of both hands. This will result in him having at
least moderate difficulty performing fine motor tasks with his hands.

With regard to future ability to work, Mr. Rocha is now certainly able to work in any position
that does not require frequent use of hands. In instances where he would need to use his
hands, adaptive devices can be used to accommodate him. Therefore, he has the ability
to be employed in a wide variety of occupations.

It is not advised for him to return to work as a butcher as this occupation was the primary
insult to his nervous system causing repetitive-use injuries to the hands.

Once again, thank you for allowing me to participate in the evaluation of this claimant and
please contact me if I may be of further assistance.




John J. Panagotacos, M.D.
Board certified Neurologist


                                  87 Scripps Drive, Suite 114
                                    Sacramento, CA 95825
                                         916-273-7449




                                                       DEFENDANTS' EXPERT DISCLOSURE 112
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 146 of 181


                                    CURRICULUM VITAE

                                  John J. Panagotacos, M.D.




Licensure/    Neurology – Board Certified, American Board of Psychiatry & Neurology, June 2008
Certification
              Vascular (Stroke) Neurology - Board Certified, American Board of Psychiatry &
              Neurology, April 2009

              Licensed physician – State of California

Professional
Memberships American Academy of Neurology, Member since 2004

              American Stroke Association, Member since 2008


Education     UCLA David Geffen School of Medicine, Los Angeles, California, 2007- 2008
              Clinical Fellow, Comprehensive Stroke and Vascular Neurology

              UCLA David Geffen School of Medicine, Los Angeles, California, 2004- 2007
              Resident, Department of Neurology

              Saint Mary’s Medical Center, San Francisco, California, 2003-2004
              Intern, Department of Medicine

              New York Medical College, Valhalla, New York, 1999-2003
              Doctor of Medicine, May 2003

              Georgetown University, Washington, DC, 1998-1999
              Masters of Science, Physiology, July 1999

              University of California, Berkeley, California, 1992-1996
              Bachelor of Arts, December 1996
              Major: Molecular & Cell Biology – Neurobiology

Experience    Marin General Hospital, Greenbrae, CA, 2008-Present
              Chief of Neurology, November 2017-Present
              Medical Director of the Spine & Brain Institute, June 2011-November 2015
              Medical Director of the Stroke Program, June 2011-November 2015




                                                         DEFENDANTS' EXPERT DISCLOSURE 113
       Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 147 of 181


              Staff Neurologist, November 2008-Present

              Neurology Medical Practice, Greenbrae, California, 2008-Present
              Sole proprietor of medical practice in Neurology
              • Large private practice for general and stroke neurology
              • Staff Privileges at Marin General Hospital, Greenbrae, CA

              San Quentin Correctional Facility, California, September 2010-Present
              Staff Neurologist
              • On-site neurology clinic for inmates
              • Phone consultation as needed for other staff physicians.

              California Department of Corrections – Telehealth Program, 2014-Present
              Staff Neurologist
              • Active telehealth/teleneurology clinic for inmates throughout California

              National Institutes of Health, Bethesda, Maryland, 1998-1999
              Research Assistant in the Cognitive Neuroscience Section of the Medical Neurology
              Branch of the National Institute of Neurological Disorders and Stroke (NINDS)
              • Examined representational knowledge associated with the prefrontal cortex
              • Administered neurocognitive assessments to neurologically impaired patients
              and normal controls

Presentations Recognition, Prevention, and Treatment of Stroke, Community Stroke Lecture at Marin
              General Hospital, May 2013 and May 2014.

              How Community Pharmacists Can Promote Improved Stroke Prevention and
              Outcomes, Lecture for community pharmacists at Marin General Hospital, January
              2013.

              Acute Management and Stroke Prevention, Department of Medicine Lecture, Olive
              View Medical Center, October 2007.

              Alexia without agraphia – a case presentation. Poster presentation at the UCLA School
              of Medicine, May 2007.

              Liebeskind DS, Kim LI, Panagotacos JJ, Sayre JW, Starkman S, Saver JL. Acute Ischemic
              Stroke Trials in the STAIR Era: 2000-2005. Oral presentation at the 2007 International
              Stroke Conference. San Francisco, CA.

              Friedreich’s Ataxia, UCLA Medical Center, Los Angeles, California. March 2006

              Liebeskind DS, Kim LI, Panagotacos JJ, Kim D, Starkman S, Saver JL. Hemodynamic and
              Physiologic Variables in Acute Stroke Trials Over 50 Years. Poster presentation at the
              2006 International Stroke Conference. Kissimmee, FL.




                                                       DEFENDANTS' EXPERT DISCLOSURE 114
      Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 148 of 181



           Case Presentation of Nutritional Polyneuropathy, Olive View Medical Center, Sylmar,
           California, August 2005

           Tuberous Sclerosis, Olive Medical Center, Sylmar, California, May 2005

           Case Presentation of Glomus Jugulare, Olive View Medical Center, Sylmar, California,
           April 2005

           Posterior Reversible Encephalopathy Syndrome, Sepulveda VA Medical Center, North
           Hills, CA, December 2004

           The Olfactory System: A Review, West LA VA Hospital, Los Angeles, California, October
           2004

Research   Co-Investigator, ALIAS, Albumin In Acute Stroke Trial. National Institute of
           Health (NIH)/National Institute of Neurological Disorders and Stroke (NINDS),
           2007.

           Co-Investigator, IMS III, Interventional Management of Stroke. NIH/ NINDS,
           2007.

           Co-Investigator, MR RESCUE, MR And Recanalization of Stroke Clots Using
           Embolectomy. NIH/ NINDS, 2007.

           Co-Investigator, SWISS, Siblings With Ischemic Stroke Study. NIH/ NINDS, 2007.

           Co-Investigator, ABC’s of Stroke, Acute Biomarker and Clinical Study of Stroke.
           NIH/ NINDS, 2007.

           Co-Investigator, PRoFESS, Prevention Regimen For Effectively Avoiding Second
           Strokes. Boehringer Ingelheim Pharmaceuticals, Inc., 2007.

           Co-Investigator, RESPECT, Randomized Evaluation Of Recurrent Stroke
           Comparing PFO Closure To Established Current Standard Of Care Treatment.
           AGA Medical Corp., 2007.

           Co-Investigator, Carneros, Catheter-directed Alfimeprase for Restoration of
           Neurologic Function and Rapid Opening of Arteries in Stroke. Nuvelo, 2007.


           Co-Investigator, AVAIL Trial, Adherence Evaluation After Ischemic Stroke
           Longitudinal Registry. Bristol-Myers Squibb/Sanofi, 2007.




                                                     DEFENDANTS' EXPERT DISCLOSURE 115
         Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 149 of 181


              Co-Investigator, SENTIS, Safety and Efficacy of NeuroFlo Technology in
              Ischemic Stroke. CoAxia, Inc., 2007.

              Co-Investigator, Flo-24, Safety and efficacy of NeuroFlo in 8-24 hour stroke
              patients. CoAxia, Inc., 2007.

              Co-Investigator, ILLUMINATE, Investigation of Lipid Level Management to
              Understanding its Impact in Atherosclerotic Events. Iris Cantor-UCLA Women’s
              Health Center, 2007.

              Co-Investigator,VASTT, The V10153 Acute Stroke Thrombolysis Trial. Vernalis,
              2007.

              Co-Investiagtor, NEST-2, NeuroThera Effectiveness and Safety Trial.
              PhotoThera, Inc., 2007.

              Co-Investigator, A randomized, double-blind, placebo-controlled study of
              Viprinex (Ancrod Injection) in subjects beginning treatment within 6 hours of
              the onset of acute, ischemic stroke. Neurobiological Technologies, 2007.

Awards        American Neurological Association Travel Fellowship Research Award, 2008
              AAN Medical Student Prize for Excellence in Neurology, 2003
              Dr. Anthony P. Bagatelos Medical Scholarship 2002
              Dr. Anthony P. Bagatelos Medical Scholarship 2001




                                                        DEFENDANTS' EXPERT DISCLOSURE 116
            Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 150 of 181


John J. Panagotacos, M.D.
Schedule of Fees


Independent Medical Exam
   Examination                           $     950 per hour       ( $ 1,200 minimum charge ‐ first hour)
   Review of Records                     $     950 per hour
   Preparation of Report                 $     950 per hour       ( $ 1,200 minimum charge ‐ first hour)

Record Review Service
   Review of Records                     $     950 per hour
   Preparation of Report                 $     950 per hour       ( $ 1,200 minimum charge ‐ first hour)

Testimony
   Deposition                            $ 1,000 per hour
   Video Depo.                           $ 1,500 per hour
   Arbitration/Trial ‐ Half Day          $ 7,000 **
   Arbitration/Trial ‐ Full Day          $ 12,000
   Preparation                           $    950 per hour

Consultation                             $     950 per hour

Rush Fees
   0 to 5 days                           $     750                (from later of exam date or receipt of records)
   6 to 20 days                          $     500                (from later of exam date or receipt of records)

Late Cancellation Fees
   Independent Medical Exam              $     950                (Less than 5 business days)
   Deposition                            $   1,000                (Less than 5 business days)
   Arbitration/Trial ‐ Half Day          $   4,000 ***            (Less than 5 business days)
   Arbitration/Trial ‐ Full Day          $   7,000                (Less than 5 business days)

Travel Fees                              $     500 per hour       (plus out‐of‐pocket)




** A full day trial is charged when testimony time, plus travel, would necessitate
   reserving an entire day away from clinical practice.

*** A full day cancel is charged when anticipated testimony time, plus travel, would necessitate
    reserving an entire day away from clinical practice.




                                                                     DEFENDANTS' EXPERT DISCLOSURE 117
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 151 of 181




       5. Vina Spiehler, Ph.D.




                                      DEFENDANTS' EXPERT DISCLOSURE 118
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 152 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 119
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 153 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 120
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 154 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 121
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 155 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 122
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 156 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 123
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 157 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 124
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 158 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 125
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 159 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 126
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 160 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 127
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 161 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 128
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 162 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 129
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 163 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 130
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 164 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 131
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 165 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 132
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 166 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 133
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 167 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 134
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 168 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 135
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 169 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 136
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 170 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 137
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 171 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 138
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 172 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 139
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 173 of 181




                                      DEFENDANTS' EXPERT DISCLOSURE 140
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 174 of 181
Dr. V.R. Spiehler
(949)642-0574
spiehleraa@aol.com
                               SUMMARY CURRICULUM VITAE
                               VINA R. SPIEHLER, Ph.D., F-ABFT
                                    Forensic Pharmacologist

PROFESSIONAL EXPERTISE:
       FIELD: Forensic Pharmacology, Toxicology, Drugs and Alcohol
       FOCUS: Driving under the influence of drugs or alcohol; testing for drugs and alcohol, drug-
involved deaths; drug dose, time and effect on human performance, memory and behavior.

       SPECIAL EXPERTISE:
       *       Calculation of drug or alcohol dose in body, time of dose, time course of effects
       *       Methamphetamine, cocaine, heroin, opiates, and marijuana pharmacology
       *       Employee urine drug screening, laboratory accreditation and federal regulations.

LICENSES, CERTIFICATION
Diplomate of the American Board of Forensic Toxicology, 1984, Certificate N° 158.
Fellow of the American Board of Forensic Toxicology, 2014, Certificate No. 1298.
Forensic Alcohol Supervisor, 11/07/83, State of California, Dept. of Health Services
Forensic Alcohol Analyst, 4/02/81, State of California, Dept. of Health Services

EDUCATION:
1978   Ph.D. Pharmacology & Toxicology, School of Medicine University of California, Irvine
1974   M.A. Analytical Chemistry, California State University, Fullerton

PROFESSIONAL HISTORY:
1993-Present Forensic consultant and expert witness. Experience in investigations, interpretation and
consultations on alcohol and drug-associated traffic accidents, industrial accidents, employee drug
testing and death investigations. Testimony in civil and criminal courts and arbitration hearings.
1989-2014        Laboratory Inspector for laboratory accreditation for the federal HHS National
Laboratory Certification Program, for the Forensic Laboratory Accreditation program of the American
Academy of Forensic Sciences/American Board of Forensic Toxicologists and for the laboratory
certification program of the College of American Pathologists.
1988-1993     Technical Director for Drugs of Abuse testing products, Diagnostic Products
Corporation, Los Angeles, CA. Responsible for the research, development and marketing of
immunoassay tests and quality control materials for drug testing.
1981-1987    Senior Forensic Toxicologist, Forensic Science Service, Office of the Sheriff-Coroner,
County of Orange, Santa Ana, CA. On assignment to the Home Office Forensic Science Service,
Aldermaston, U.K as a Fulbright Fellow, 1986-87.




12/14/20

                                                           DEFENDANTS' EXPERT DISCLOSURE 141
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 175 of 181
                                                                                            Dr. V.R. Spiehler
                                                                                              (949)642-0574
                                                                                         spiehleraa@aol.com
Memberships
International Council on Alcohol, Drugs and Traffic Safety: 2000-present
American Academy of Forensic Sciences: Fellow 1989-present.
Society of Forensic Toxicologists: President 1995.
California Association of Toxicologists: President 1985-86.
The Intl Assoc. Forensic Toxicologists: Secretary 1990-1996; USA Regional Rep 1996-present.
National Committee for Clinical Laboratory Standards, Chair, Toxicology Area Committee, 1990-
1994.

Achievement
      • Received the Alan Curry Award for contributions to forensic toxicology from the
            International Association of Forensic Toxicologists
      * Received the R.N. Harger Award for contributions to Forensic Toxicology from the
            Toxicology Section of the American Academy of Forensic Sciences
      * Elected a member of the International Council on Alcohol, Drugs and Traffic Safety
      * USA Regional Representative for the International Association of Forensic Toxicologists
      * Published over eighty five papers in peer-reviewed scientific journals.
      * Received Fullbright Fellowship and position at Central Research Establishment of the
            Home Office, Forensic Science Service, Aldermaston, UK resulting in software
            programs for diagnosis of heroin, amitriptyline and cocaine cases.
      * Edited and published the Bulletin of the International Association of Forensic
            Toxicologists for six years.

Selected Litigation Experience
       • Stow v. LA Dodgers: Plaintiff sued sports team when altercation after game resulted in
          brain damage to plaintiff. Testified on reliability of hospital blood alcohol testing and
          plaintiff’s intoxication at the time of the incident for defense.

       * Rathgeb v USF Reddaway, Inc.: Plaintiff sued trucking company after plaintiff’s son
         died in traffic collision with defendant’s truck. Cannabinoids were found in decedents
         body. Testified on laboratory errors in testing of cannabinoids, time of ingestion of
         marijuana, cannabis effects and impairment of driving for defense.

       •    People vs. Golay, Rutterschmidt: Two elderly ladies profited from multiple life insurance
            policies on transient men who subsequently died in unusual car vs pedestrian accidents.
            Testified in criminal trial for prosecution on drug effects, drug-drug interactions and level
            of consciousness produced by multiple drug ingestion with alcohol.

       •    Pritchard v. Corum: Patient received overdose of morphine from PCA pump and suffered
            brain damage. Testified on morphine analysis, and signs and symptoms, pharmacology and
            pharmacodynamics of morphine overdose for plaintiff.

       • United States vs. NA Gerald Sory: Defendant charged with drug use when his urine
        tested positive for marijuana metabolite. Testified in court as to the error rate and probability
       of false positives for marijuana metabolite in urine drug testing for the defense.




12/14/20

                                                            DEFENDANTS' EXPERT DISCLOSURE 142
           Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 176 of 181
                                                                                         Dr. V.R. Spiehler
                                                                                           (949)642-0574
                                                                                      spiehleraa@aol.com
Frequently provide case review and testimony in wrongful death, civil cases and homicide criminal
cases on probability of alcohol and drug-involvement, dose, time and drug intoxication.
Approximately half of the time for defense.


Examples of Prior Cases

*   Blood Alcohol Concentrations from drinking history
*   Blood Alcohol Concentrations at time of accident.
*   Post-mortem formation of blood alcohol.
*   Influence of alcohol on driving behavior.
*   Blood Drug concentrations at time of accident.
*   Time of use of cannabis (marijuana.)
*   Influence of Methamphetamine on driving behavior.
*   Influence of Cocaine on driving behavior.
*   Influence of Opiates on driving behavior.
•    Influence of benzodiazepines (Valium) on driving behavior.
•    Influence of cannabis (marijuana) on driving behavior.
•    Probability of evidence combining chemical test results, DRE and driving behavior.
*   Post-mortem changes in blood drug concentrations.
*   Alternative specimen testing for drugs.
*   Alcohol-drug and drug-drug interactions.
*   Carbon monoxide poisoning
*   Urine drug testing procedures and regulations
*   Urine drug testing; probability and sources of false positives.


Vina R. Spiehler, Ph.D., DABFT                      Fees: research and consulting $450/hr,
422 Tustin Ave.                                     travel $225.00/hr and expenses
Newport Beach, CA 92663                             deposition or testimony $6000/day or
tel (949)642-0574                                   $750/hour
                                                    Retainer: $3000; retainer for trial $6000
spiehleraa@aol.com                                  Designation fee: $1500 if no retainer




12/14/20

                                                           DEFENDANTS' EXPERT DISCLOSURE 143
Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 177 of 181




        Exhibit D
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 178 of 181


1                    UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                            OAKLAND DIVISION
4    CAMERON ROCHA,                          )
                                             )
5               Plaintiff,                   )
                                             )
6       vs.                                  ) Case No.: 19-cv-07312-MMC
                                             )
7    CITY OF ANTIOCH, Antioch Chief          )
     of Police,                              )
8                                            )
               Defendants.                   )
9    ______________________________          )
10
11
12
13
14
15                            DEPOSITION OF
16                            CAMERON ROCHA
17                      Appearing Remotely From
18                         Antioch, California
19                   Wednesday, September 30, 2020
20
21
22   CONFIDENTIAL TESTIMONY
23   PAGES 167 TO 190
24   Stenographically reported by:
     EMILY SAMELSON, CSR No. 14043
25   Job No. 4229898

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 179 of 181
                                CONFIDENTIAL

1          Q     Did you ever complain to anybody other than

2      your wife about pain, numbness, or weakness in your

3      hands, your wrists, your arms prior to the injury?

4          A     No.

5          Q     Okay.    Let's talk about some things in your

6      medical history.     Okay?

7                Do you recall on December 9th, 2016, being

8      admitted to Sutter Hospital via ambulance?

9          A     Yes.

10         Q     Do you recall that your diagnosis was alcohol

11     abuse and altered mental status?

12         A     I wasn't sure of the actual -- if there was a

13     diagnosis, but I know I was there.

14         Q     Okay.    And when you went to Sutter on that day,

15     December 2016, is it fair to say that you entered the

16     hospital heavily intoxicated from alcohol?

17         A     I guess.    I was blacked out.

18         Q     Do you remember consuming alcohol prior to

19     going to the hospital?

20         A     Yes.

21         Q     Okay.    And what do you -- at what point did you

22     black out on that particular day?

23         A     I don't remember.

24         Q     You remember at some point you weren't drinking

25     and you started drinking.        You remember at least that

                                                              Page 170

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 180 of 181
                                CONFIDENTIAL

1          Q     It wouldn't have been out of the ordinary --

2      right? -- to have marijuana in your system at that

3      particular time?

4          A     No.

5          Q     Let's go back to January 12th, 2017.              That's

6      before this incident; right?

7                Excuse me.     That's before the incident with

8      Antioch Police Department?

9          A     Correct.

10         Q     Okay.    Do you remember going to Sutter on

11     January 12th, 2017, via ambulance?

12         A     Yes.    I'm not sure the date but yes.

13         Q     Sometime back in January 2017?

14         A     Yeah.

15         Q     Okay.    And what's your understanding of why you

16     went to the hospital by an ambulance?

17         A     I blacked out, and Shadi called.

18         Q     Okay.    And why did you black out?

19         A     Because I drank too much.

20         Q     At that time would it surprise you, based on

21     what we've been talking about with the BAC, that your

22     BAC was a .35?     Would that surprise you?

23         A     That would.

24         Q     Your family told the nursing staff that you had

25     a history of depression and self-harm.               This is before

                                                                  Page 174

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-07312-MMC Document 88 Filed 03/17/21 Page 181 of 181


1                 I, the undersigned, a Certified Shorthand

2      Reporter of the State of California do hereby certify:

3                 That the foregoing proceedings were taken

4      before me at the time and place herein set forth; that

5      any witnesses in the foregoing proceedings, prior to

6      testifying, were duly sworn; that a verbatim record of

7      the proceedings was made by me using machine shorthand

8      which was thereafter transcribed under my direction;

9      that the foregoing transcript is an accurate

10     transcription thereof.

11                I further certify I am neither financially

12     interested in the action nor a relative or employee of

13     any attorney or any of the parties.

14                IN WITNESS WHEREOF, I have this date subscribed

15     my name.

16

17                Dated:     13th of October, 2020

18

19

20

21

22

23                         <%13377,Signature%>

24                         EMILY SAMELSON,

25                         CSR No. 14043

                                                              Page 193

                            Aiken Welch, A Veritext Company
                                     510-451-1580
